ACCEPTED
                                                                    14-15-00028-CV
                                                      FOURTEENTH COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                4/7/2015 4:26:25 PM
                                                               CHRISTOPHER PRINE
                                                                             CLERK

              NO. 14-15-00028-CV

                                                   FILED IN
                                            14th COURT OF APPEALS
  IN THE FOURTEENTH COURT OF           APPEALS,HOUSTON, TEXAS
             HOUSTON, TEXAS                  4/7/2015 4:26:25 PM
                                            CHRISTOPHER A. PRINE
                                                     Clerk


        MICHAEL JUSTIN JACOBS,
                                         Appellant
                        v.

                 ADANA ALT,
                                         Appellee


      On Appeal from the 395th District Court
            Williamson County, Texas
       Trial Court Cause No. 10-0968-F395


BRIEF OF APPELLANT MICHAEL JUSTIN JACOBS


                      Paige Frankenberry
                      State Bar No. 24074226
                      FRANKENBERRY LAW FIRM
                      4425 S. Mopac Expy, Suite 105
                      Austin, Texas 78735
                      (512) 252-9937 Telephone
                      (512) 852-5937 Facsimile
                      paige@frankenberrylaw.com

                      ATTORNEY FOR APPELLANT
                      MICHAEL JUSTIN JACOBS

  APPELLANT REQUESTS ORAL ARGUMENT
                 IDENTITY OF PARTIES AND COUNSEL
       The following information is provided pursuant to Rule 38.1(a) of the
Texas Rules of Appellate Procedure and for this Court to determine issues of
disqualification and recusal under Rule 16 of the Texas Rules of Appellate
Procedure:

APPELLANT                             COUNSEL FOR APPELLANT
Michael Justin Jacobs                 Paige Frankenberry
                                      FRANKENBERRY LAW FIRM
                                      4425 S. Mopac Expy, Suite 105
                                      Austin, Texas 78735
                                      (512) 252-9937 Telephone
                                      (512) 852-5937 Facsimile
                                      paige@frankenberrylaw.com
                                      Appellate and Trial Counsel

                                      Ryan S. Dougay
                                      1607 Nueces
                                      Austin, Texas 78701
                                      (512) 469-0092 Telephone
                                      Trial Counsel through September 2012

                                      James Winegardner
                                      1711 Grassy Creek Dr.
                                      Allen, Texas 75002
                                      (817) 253-0957 Telephone
                                      Trial Counsel through March 2011

APPELLEE                              COUNSEL FOR APPELLEE
Adana Alt                             Robert D. Ettinger
                                      P.O. Box 50323
                                      Austin, Texas, 78763
                                      robert@ettlaw.com
                                      (512) 478-4754 Telephone
                                      (512) 478-9542 Facsimile
                                      Appellate and Trial Counsel

                                     ii
                                        TABLE OF CONTENTS
                                                                                                                   Page
REQUEST FOR ORAL ARGUMENT ............................................................... cover
IDENTITY OF PARTIES AND COUNSEL ............................................................. ii
TABLE OF CONTENTS ..........................................................................................iii
INDEX OF AUTHORITIES ............................................................................... iv-vii
STATEMENT OF THE CASE ........................................................................... viii-x
ISSUES PRESENTED .............................................................................................. xi
STATEMENT OF FACTS ......................................................................................... 1
 A. BACKGROUND AND DEFAULT HEARING .............................................................. 1
 B. SUBSEQUENT LITIGATION AND BILL OF REVIEW .................................................. 3
 C. REGISTERED PEDOPHILIA SEX-OFFENDER UNCLE GILBEY ENTERS THE PICTURE 4
 D. UNDOING THE DEFAULT HEARING, SORT OF ....................................................... 6
 E. THE GAME CHANGER: PLAYING PRINCESS TAG WITH UNCLE GILBEY ................ 9
 F. POST-TRIAL MOTIONS ....................................................................................... 20
SUMMARY OF THE ARGUMENT ....................................................................... 21
STANDARDS OF REVIEW ................................................................................... 24
 A. ABUSE OF DISCRETION ...................................................................................... 24
 B. LEGAL SUFFICIENCY .......................................................................................... 25
 C. FACTUAL SUFFICIENCY ...................................................................................... 26
 D. DE NOVO ........................................................................................................... 27
ARGUMENT AND AUTHORITIES ...................................................................... 28
 ISSUE I . VICARIOUS CONSENT ............................................................................... 28
 ISSUE II. PSYCHOLOGICAL EXAMINATION .............................................................. 36
 ISSUE III. CONSERVATORSHIP ................................................................................ 41
 ISSUE IV. NO ORIGINAL ORDER TO MODIFY .......................................................... 61
PRAYER .................................................................................................................. 62
CERTIFICATE OF SERVICE ................................................................................. 63
CERTIFICATE OF COMPLIANCE ....................................................................... 64
APPENDIX .............................................................................................................. 65

                                                            iii
                                      INDEX OF AUTHORITIES
                                                                                                                      Page

CASES	  
Alameda v. State, 181 S.W.3d 772 (Tex.App.—Fort Worth 2005) ........................31
Alameda v. State, 235 S.W.3d 218 (Tex. Crim. App. 2007) ...................................31
Allen v. Mancini, 170 S.W.3d 167 (Tex.App.-Eastland 2005, pet. denied) ............30
Cain v. Bain, 709 S.W.2d 175 (Tex.1986) (per curiam). ........................................26
City of Keller v. Wilson, 168 S.W.3d 802 (Tex.2005).............................................25
Collins v. Collins, 904 S.W.2d 792 (Tex.App.-Houston [1st Dist.] 1995)..............31
CTTI Priesmeyer, Inc. v. K & O Ltd. P'ship, 164 S.W.3d 675 (Tex.App.-Austin
  2005, no pet.) .......................................................................................................26
Doe v. Franklin, 930 S.W.2d 921 (Tex.App.-El Paso 1996, no writ) .....................48
Dow Chemical Co. V. Francis, 46 S.W.3d 237 (Tex. 2001). ..................................26
Fitzgerald v. Advanced Spine Fixation Sys., Inc., 996 S.W.2d 864 (Tex. 1999)
  (citations omitted) ................................................................................................40
Gillespie v. Gillespie, 644 S.W.2d 449 (Tex. 1982)................................................24
Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757 (Tex. 2003) ...................27
Holley v. Adams, 544 S.W.2d 367 (Tex. 1976) .................................................42, 58
In re A.A.M., No. 14-05-00740-CV, 2007 WL 1558701 (Tex. App.--Houston [14th
  Dist.] May 31, 2007, no pet.) (mem. op.) ............................................................45
In re A.L.E., 279 S.W.3d 424 (Tex. App.-Houston [14th Dist.] 2009, no pet.) .......44
In re A.V., 113 S.W.3d 355 (Tex.2003) (citations omitted) .....................................43
In re C.A.M.M., 243 S.W.3d 211, 216 (Tex. App.-Houston [14th Dist.] 2007, pet.
  denied) ..................................................................................................................44
In re H.A.P., No. 11–05–00180–CV, 2006 WL 648312 (Tex.App. – Eastland


                                                             iv
  March 16, 2006, no pet.) (mem. op.) ...................................................................48
In re J.I.O., No. 11-05-00369-CV 2007 WL 1644579 (Tex.App.-Eastland June 7,
  2007, no pet.) (mem. op.) .....................................................................................48
In re J.K., No. 09-10-00226-CV, 2011 WL 2119770 (Tex.App.-Beaumont May 19,
  2011, no pet.) (mem. op.). ....................................................................................45
In re K.B., No. 03–09–00366–CV, 2010 WL 5019368 (Tex.App.-Austin Dec. 9,
  2010, no pet.) (mem.op.) ......................................................................................45
In re Kubankin, 257 S.W.3d 852 (Tex.App.-Waco 2008, orig. proceeding) (per
  curiam) .................................................................................................................50
In re L.C., 145 S.W.3d 790 (Tex.App.-Texarkana 2004, no pet.) ...........................47
In re L.C.L., 396 S.W.3d 712 (Tex. App.-Dallas 2013, no pet.). .............................45
In re L.M.M., No. 03-04-00452-CV, 2005 WL 2094758 (Tex.App.-Austin 2005, no
  pet.) (mem. op.) (citations omitted) .....................................................................45
In re R.D., 955 S.W.2d 364, 367 (Tex. App.-San Antonio 1997, pet. denied)
  (citation omitted) ..................................................................................................46
In re S.E.K., 294 S.W.3d 926, 928 (Tex. App.-Dallas 2009, pet. denied) ...............44
In re S.N., 272 S.W.3d 45 (Tex. App.-Waco 2008, no pet.) ....................................48
In re T.D.L., No. 02-05-00250-CV, 2006 WL 302126 (Tex. App.-Fort Worth, Feb.
  9, 2006, no pet.) (mem. op.) .................................................................................48
In re T.N.C., No. 13-11-00305-CV, 2011 WL 5282679 (Tex. App.-Corpus Christi
  Nov. 3, 2011, no pet.) (mem. op.) ........................................................................45
In re V.L.K., 24 S.W.3d 338 (Tex. 2000) ...........................................................42, 44
Isaacson v. Isaacson, No. CIV-10-678-M (W.D. Okla. Apr. 6, 2011) ...................28
Jackson v. Axelrad, 221 S.W.3d 650, (Tex. 2007) ..................................................34
Johnson v. Johnson, 804 S.W.2d 296 (Tex.App.-Houston [1st Dist.] 1991, no writ)
  ..............................................................................................................................48

                                                               v
Kittman v. Miller, No. 12-13-00097-CV 2013 WL 4680575 (Tex. App. – Tyler
  Aug. 29, 2013, pet. denied) (mem. op.) ...............................................................36
K-Mart Corp. v. Honeycutt, 24 S.W.3d 357 (Tex. 2000) ........................................24
Lenz v. Lenz, 79 S.W.3d 10 (Tex.2002) .............................................................42, 58
McCraw v. Maris, 828 S.W.2d 756 (Tex.1992). .....................................................41
McDonald v. Dankworth, 212 S.W.3d 336 (Tex.App.-Austin 2006, no pet.)...........25
Nationwide Ins. Co. v. Elchehimi, 249 S.W.3d 430 (Tex. 2008) ............................40
Pollock v. Pollock, 154 F.3d 601 (6th Cir.1998) .....................................................29
Saavedra v. Schmidt, 96 S.W.3d 533 (Tex.App.-Austin 2002, no pet.) ..................42
Shook v. Walden, 304 S.W.3d 910, 916-17 (Tex.App.-Austin 2010, no pet.)
  (citations omitted) ................................................................................................27
State v. Heal, 917 S.W.2d 6 (Tex.1996) ..................................................................27
Sylvia v. Tex. Dep’t of Family and Protective Servs., No. 03-09-00427-CV 2010
WL 1507827 *13 (Tex. App.–Austin Apr. 15, 2010, no pet. h.) (mem. op.) .......44
Thompson v. Dulaney, 838 F. Supp. 1535 (D.Utah 1993) .......................................28
Ussery v. State, 03-07-00116-CR, 2008 WL 269439 (Tex. App.–Austin, Jan. 30,
  2008, pet. ref’d) (mem.op., not designated for publication) ................................28
Van Heerden v. Van Heerden, 321 S.W.3d 869 (Tex. App.-Houston [14th Dist.]
  2010, no pet.) .......................................................................................................41
Wagner v. Wagner, 64 F. Supp. 2d 895 (D.Minn.1999) ...........................................28
Weaver v. State, No. 10-06-00326-CR, 2007 WL 4157237 (Tex. App.–Waco Nov.
  21, 2007, pet. denied) (mem.op., not designated for publication) .......................28
Wichita County v. Hart, 917 S.W.2d 779 (Tex.1996) ...............................................34
Williams v. Willaims, 150 S.W.3d 436 (Tex. App.-Austin 2004, pet. denied) ........47
Zeifman v. Michels, 212 S.W.3d 582 (Tex. App.-Austin 2006, pet. denied) ..........24



                                                           vi
STATUTES	  
18 U.S.C. § 2511(2)(d) ............................................................................................28
Tex. Fam. Code § 153.001(a) ............................................................................42, 43
Tex. Fam. Code § 153.004 ......................................................................................42
Tex. Fam. Code § 153.132 ......................................................................................50
Tex. Fam. Code § 161(D), (E) .................................................................................46
Tex. Fam. Code § 32.005 ........................................................................................39
Tex. Fam. Code Ann. § 153.002 ..............................................................................58
Tex. Pen. Code §16.02(c)(4)(B) ..............................................................................28
Tex. Pract. & Civ. Rem Code § 123.001(2) ............................................................28
Tex. R. Civ. Pro § 329b(f) .......................................................................................61


OTHER AUTHORITIES

McAlinden, Anne-Marie. ‘Setting’Em Up’: Personal, Familial and
Institutional Grooming in the Sexual Abuse of Children.
Social & Legal Studies 15.3 (2006): 339-362. .................................................. Tab F

Samantha Craven , Sarah Brown & Elizabeth Gilchrist (2006) Sexual grooming of
children: Review of literature and theoretical considerations. Journal of Sexual
Aggression. 12:3, 287-299. ...............................................................................Tab G

Smith, Daniel W., et al. Delay in disclosure of childhood rape: Results from a
national survey. Child abuse & neglect 24.2 (2000): 273-287..........................Tab H




                                                         vii
                               NO. 14-15-00028-CV



               IN THE FOURTEENTH COURT OF APPEALS,
                          HOUSTON, TEXAS



                        MICHAEL JUSTIN JACOBS,
                                                          Appellant
                                        v.

                                 ADANA ALT,
                                                          Appellee


           BRIEF OF APPELLANT MICHAEL JUSTIN JACOBS



TO THE HONORABLE COURT OF APPEALS:

      Michael Justin Jacobs, Appellant in this Court, respectfully submits his brief

in support of his appeal from an “Order in Suit to Modify Parent-Child

Relationship” signed by the trial court on August 29, 2014, that was four and one-

half years in the making.

                            STATEMENT OF THE CASE

      This appeal arises from an April 2010 suit originally filed by Appellee

Adana Alt (“Adana”) requesting that the trial court adjudicate parentage and enter

an order that included parenting plan provisions. (CR 8-10). Appellant, Michael

                                        viii
“Justin” Jacobs, is the father of the parties’ five year-old daughter, the subject of

the suit, and Justin properly answered the suit. (CR 11-12). The parties agreed to

visitation and child support without formal temporary orders.

      In April 2011, a default judgment was entered against Justin that was

subsequently overturned by a Bill of Review in October of 2013 due to Justin’s

lack of notice of the final hearing. (CR 17-44, 224). Nonetheless, the trial court

proceeded on a motion to modify that Justin’s former attorney had filed after the

default judgment. (3RR 98:20-25).

      Following a contested injunction hearing in May 2013 (before the Bill of

Review was granted), the trial court granted Justin’s request to enjoin Adana from

allowing the parties’ then four-year-old child to be within 500 feet of Adana’s

brother, a registered sex offender and convicted pedophile who was on the verge of

being released from prison. (CR 159-160).

      After a bench trial on Temporary Orders in October 2013, the trial court

rendered a final order in a February 2014 letter to counsel without a final hearing

(CR 252-53). The parties were appointed Joint Managing Conservators with Adana

being granted all Texas Family Code § 153.132 rights, and the trial court ordered a

permanent injunction on the child being within 500 feet of Adana’s brother. (CR

252-53).

      Before the trial court’s final order was entered, the child made an outcry to

                                         ix
her father and Child Protective Services that she had been playing a “touch” game

with her registered sex offender and pedophile uncle in violation of the trial court’s

injunction. Justin filed requests to re-open evidence, for immediate possession of

the child, for the right to determine the primary residence of the child and other

Section 153.132 rights, and for supervised, or otherwise restricted, access for

Adana. (Suppl CR __). After three hearings and nearly four months in Justin’s

custody, the trial court returned the child to Adana as the primary custodian. (CR

291-322). This appeal follows.




                                          x
                    ISSUES PRESENTED FOR REVIEW

                                    ISSUE I.

      Did the trial court err (or alternatively abuse its discretion) by
excluding a recorded telephone call obtained by vicarious consent due to
father’s good-faith, objectively reasonable belief that recording the call was in
the child’s best interest because the mother was continuing to violate
protective injunctions and coach the child to deny the mother’s violations?

                                   ISSUE II.

      Did the trail court err (or alternatively abuse its discretion) in excluding
expert testimony that the child was afraid of her uncle, a convicted pedophile,
when the evidence was permissibly obtained.

                                   ISSUE III.

      Did the trial court err (or alternatively abuse its discretion) by
designating the mother as the parent with the exclusive right to designate the
child’s residence, by granting the mother other exclusive rights, and by
allowing the mother to have unsupervised possession of the child where the
evidence was legally and factually insufficient to support that such findings
and orders were in the best interest of the child?

                                   ISSUE IV.

      Is a judgment on a modification void where the evidence is legally and
factually insufficient to show that an original order existed to modify?




                                        xi
                            STATEMENT OF FACTS

      A. Background and Default Hearing

      Justin and Adana began dating when Justin was twenty-one and Adana was

in her early thirties after they met through Justin’s sister. After a couple of years of

dating, their daughter was born in March 2009. When their daughter was one

month old, the couple moved from Adana’s mother’s and step-father’s home in

Liberty Hill, Texas, to a home Justin’s mother helped Justin purchase in Granbury,

Texas. (3RR 68:17-23) Justin found employment as a commission-only life

insurance salesman after the move. (3RR 79:14-16).

      A week after the child’s first birthday in March 2010, Adna’s mother and

step-father, Nancy and Luis Buitron, arrived in Granbury for a visit. (4RR 32:10-

12). Within hours of the Buitrons’ arrival, Adana’s mother announced to Justin that

Adana needed a temporary hiatus from their relationship, so Adana and the child

would be accompanying the Buitrons’ back to their home in Liberty Hill that day.

(4RR 32:10-12). Less than two weeks later, Adana filed a “Petition to Adjudicate

Parentage” in Williamson County and included a request for the court to set out a

parenting plan. (CR 8-10). Justin hired a local Granbury attorney who responded to

the suit. (CR 11-12). Counsel for the parties negotiated a series of agreements

regarding Justin’s visitation and child support in lieu of adjudicating Temporary


                                           1
Orders. (3RR 63:6-9, 127:11-12, 145:15-19).

       Justin’s employment became untenable in late 2010 when the insurance

company he worked for charged back to him several thousand dollars in

commission many months after the original sale date, which meant Justin would

not be paid commission on future sales until the charge-back was satisfied. (3RR

80:1-25). Justin’s counsel filed a withdraw motion on January 18, 2011 after Justin

told him that he would not have the resources for afford further representation at

that time. (CR 13-14). On February 25, 2011, Adana’s counsel set the matter for a

final hearing on April 27, 2011, and notified Justin’s withdrawing counsel of same.

(Suppl 3RR 3). Justin’s attorney failed to notify Justin a final hearing had been set

before withdrawing in March 2011, and a default judgment was entered at the

April hearing in favor of Adana for all relief she requested. (CR 17, 224). The

parties were appointed Joint Managing Conservators of the child with Adana

named as the parent with the exclusive right to determine the child’s primary

residence and the exclusive right to determine all other Texas Family Code Section

153.132 rights. (CR 17). The trial court set Justin’s child support obligation based

on Adana’s testimony that Justin had earned $3,900 per month gross resources a

year earlier when the parties’ separated.1 (Suppl 2RR 11:1-3). On the date of the


       1
          Although, Justin’s tax returns through 2011 do not demonstrate an income for any year
greater than $2,280 per month. (3RR 76:16-77:2,79:8-10, 7RR 134-135).

                                               2
default hearing, Justin had just begun working a mile over the Texas border at a

nuclear power plant in New Mexico making $500 per week. (3RR 81:1-11).

      B. Subsequent Litigation and Bill of Review

      Within weeks of the default judgment, a steel beam fell on Justin while

working at the power plant. (3RR 81:12-15). He recuperated in Lubbock where his

extended family lives. (3RR 82:11-15). Within a few weeks of healing from the

injury, Justin suffered six ischemic strokes and more than one hundred transient

ischemic strokes. (3RR 82:11-20, 83:10-19). After discharge from nearly a month

in the hospital, the doctors ordered him to forgo physical exertion and driving for

several months due to the high risk of recurrence. (3RR 84:2-25, 85:1-7). Justin

remained in Lubbock and re-enrolled in college during this period of limbo to gain

credits toward a paramedic degree. (3RR 86:1-16).

      Also during this period of time, Justin contacted an attorney to learn what

remedies were available to overturn the default judgment or otherwise reduce child

support that he could not afford. Justin’s new attorney filed a suit for modification

in November 2011, which was followed by a child support enforcement action by

Adana. (CR 45, 82). Justin sought new counsel after he felt pressured by his

counsel to settle both the temporary orders on the modification and the

enforcement suit, both at the same child support obligation rate (save for three



                                         3
months) that was ordered in his absence at the default hearing.2 (CR 89, 56).

       In late summer of 2012, when the child was three years old, apparently

Adana began taking the child to a young, licensed clinical social worker named

Lauren Scott.3

       After a review of Justin’s files, current counsel filed a Bill of Review on

Justin’s behalf in March of 2013. (CR 94).

       C. Registered Pedophilia Sex-Offender Uncle Gilbey enters the picture

       While the Bill of Review was pending, Justin asked Adana to agree through

counsel that the parties’ daughter would not be in the presence of Adana’s brother

who was on the verge of being released from a nine-year prison sentence. (2RR

10:19-23). Adana’s brother, Gilberto Buitron, known to his nieces and nephews as

“Uncle Gilbey,” is a lifetime registered sex offender who was convicted of

aggravated sexual assault of a child on December 18, 1997.4 (4RR 14:7-8, 17:19-

21; 2RR 10:7-10). Seven years later and still on parole for his first offense, Mr.


       2
           Justin was told that by his former counsel that he would likely fare worse or be put in
jail if the parenting plan or child support matters were heard by the trial court, and that, therefore,
Justin just needed to agree to the orders being offered by opposing counsel even though Justin
felt the terms were as inequitable as the terms contain in the default hearing order. (3RR 103:13-
20).
       3
         It is unknown whether Ms. Scott was licensed at the time the child began seeing this
counselor or if she practiced under the supervision of another practitioner at the ministry where
she is employed. (4RR 53:4-5).
       4
           The offense date was March 10, 1997. (2RR 42:2-3).

                                                  4
Buitron was found to be in possession of one or more child pornography videos on

his personal laptop computer on January 13, 2005. (2RR 10:2-6, 29, 30:7-12). Both

offenses occurred while Mr. Buitron was living at home with his parents, Adana’s

mother and step-father, where he currently resides. (2RR 29:2-7, 11:7-8).

      Because Adana and the Buitron family have repeatedly denied that Mr.

Buitron is a pedophile, they believe he presents no risk of harm to children. (2RR

12:24-25, 21:1-3, 24-25, 34:4-12, 35:1-3; 4RR 83:7-12). Adana has described her

brother’s aggravated sexual assault of a child as a fun, innocuous, and victimless

“circle jerk” with youths in the community. (4RR 82:20 – 83:12). Thus, Adana

refused to agree to an order prohibiting the child to be in the presence of Uncle

Gilbey–even after the trial court telegraphed its intent by granting a Temporary

Restraining Order before Mr. Buitron’s release. (2RR 9:16-18). Instead, Adana

appeared with her mother at the injunction hearing to implore the trial court to

allow the parties’ then 4 year-old daughter to enjoy the company of Uncle Gilbey.

(2RR). Adana’s counsel even suggested that the child could not have a “happy

Christmas” without her and Uncle Gilbey being together. (2RR 7:19-25, 8:1).

      When Adana was asked during the May 2013 injunction hearing why she

beleived it was a good idea for the child to be around her brother, she replied,

“Because he’s my brother, regardless… I don’t see that there is going to be a risk

there.” (2RR 12:20-25). Adana also said, when asked on direct examination, that

                                         5
she would be perfectly willing to abdicate her responsibility to protect her child

from her pedophile-brother to her step-father, her sister, or the mother who

physically assaulted and battered Adana when Adana was herself a minor.5 (2RR

13:10-20, 14:3-12, 15:12-17; 6RR 59:5-10). Adana and her parents did not want to

be inconvenienced by excluding Uncle Gilbey, especially during birthdays,

holidays, and other family events, just because “the family” consists of both young

children and a convicted pedophile. (2RR 6:7-10, 16:15-17, 28:7-11, 39:13-14).

       The trial court granted Justin’s request for the injunction stating that the

court was there to protect the child from this “child molester,” not make sure that

he had “a happy family reunion” after release from prison. (2RR 41:7-8, 43:8-10,

25, 44:1-4).

       In June 2013, the counselor Adana had taken the child to wrote Adana’s

counsel a letter stating that the child was not attached to Justin because Justin was

“not present for the first few months of her life,” which are “critical” for

attachment development, but that the child was securely attached to her mother and

grandmother, to which the counselor could “testify.” (7RR 155).

       D. Undoing the Default Hearing, Sort Of

       The trial court granted Justin’s Bill of Review in a letter to counsel on

       5
        Adana wholly contradicted her willingness to rely on others to protect her child from a
pedophile when her own counsel subsequently prompted the opposite response on cross-
examination with a leading question. (2RR 17:5-7).

                                               6
October 15, 2013, owing to Justin’s lack of notice of the final hearing in 2011. (CR

224). Rather than wiping the slate clean, the trial court let stand the parties’

modification temporary orders and enforcement settlement, both of which were

agreed to after the default judgment but prior to the filing, or granting, of the Bill

of Review. (CR 224, 252-53).6 7

        In a bench trial the following week, the trial court considered testimony

regarding Justin’s historical earnings to redress some of Justin’s past, and future,

child support obligation as well as testimony regarding Justin’s visitation travel

costs and work schedule. (3RR). Justin also requested a geographic restriction on

the child’s residence. In the same hearing, the trial court considered Adana’s

motion for enforcement on the above-guideline child support obligation that Justin

had never been able to afford. (3RR).

        Adana testified that Justin was capable of earning more money during the

time the couple lived together in Granbury (from April 2009-April 2010), but that

his income was limited by his monthly (more or less) binge drinking. (3RR 134:4-

21). Despite this assertion, Adana had not requested that Justin’s visitation be

supervised or limited at the default hearing when this binge drinking would have

        6
         Despite the fact that, by virtue of the Bill of Review being granted, there was no
original order to modify or to enforce.
        7
            As a result, Justin’s above-guideline child support was not reduced through August 31,
2012.

                                                  7
been occurring.8 (2RR). Justin testified that he felt he was drinking more than he

should have been in 2011 after Adana left because he had been depressed over her

leaving and taking their child with her. (3RR 119:5-8). Justin went to alcohol

“rehab” voluntarily because he felt he needed to address, primarily, his depression.

(3RR 119:9-14). Justin testified that he received a charge for Driving While

Intoxicated four months after completing rehab in 2011 while in college, but that

he did not drink very often, and, in fact, had not had a drink in last three and a half

months, since June, before his daughter’s summer visitation.9 (3RR 160:15-23)

       Justin requested that the court modify Adana’s exclusive right to make

decisions regarding medical, psychological, and educational decisions because

Adana had taken the child to a counselor without telling him for a year. (3RR 61:

14-18). He further requested that Adana be prohibited from drinking while in

possession of the child because Adana had historically drank alcohol frequently

enough to cause him some concern. (3RR 61:19-20, 96:8-19). Adana testified that

she drinks one to two glasses of wine only one to two times per week (3RR

127:15-18). Adana testified that she drinks beer occasionally in addition to wine.

(3RR 127:20-24).

       8
         The pre-drafted orders presented to the trial court at the default hearing contained an
alcohol injunction, but Adana did not mention alcohol at the default hearing. (2RR).
       9
       Justin testified in August of 2014, that, in fact, he completely stopped drinking in the
summer of 2013. (6RR 38:10-11).

                                                 8
      At the end of the hearing, the court retroactively reduced Justin’s child

support back to May 2013 and took other issues under advisement while

acknowledging the hearing and ruling was for temporary orders only. (3RR 98:20-

99:6). Adana’s counsel prepared an order adjusting the current child support and

the court entered these temporary orders on October 30, 2014. (CR 229)

      The trial court issued a final ruling via letter to counsel in February 2014

without ever conducting a final hearing. (CR 6).

      E. The Game Changer: Playing Princess Tag With Uncle Gilbey

      On April 20, 2014, before the trial court’s final order was entered, the child

made an outcry to Justin and his wife that she had been playing “Princess Tag”

with her Uncle Gilbey, and that Adana told the child not to tell Justin that the child

had ever met or been around Uncle Gilbey; that it was their little “secret.” (4RR

13:17-14:19; Suppl CR ___). Justin immediately alerted his attorney, who made a

report to Child Protective Services (“CPS”).

      On April 24, 2014, Jaclyn Roberts with CPS conducted a surprise, recorded

interview with the child at the child’s daycare center. (4RR 28:18-22). While the

child readily told Ms. Roberts that Uncle Gilbey was among the persons living at

her maternal grandparent’s house, when the child was directly asked if she ever

sees Uncle Gilbey there, the child denied it in accordance with her mother’s

admonishments. (4RR 29:17-23). Being a seasoned CPS veteran and child

                                          9
interviewer, Mr. Roberts began asking the child what kind of games she likes to

play, where she plays them, and with whom she plays the games.10 (4RR 29:23-

24). The child said she plays “Princess Tag” with her Uncle Gilbey at her

grandparents’ home and that once, on a Friday after school, Uncle Gilbey was too

tired to play, so they watched television. (4RR 29:24-30:4, 42:2-13).

       Ms. Roberts informed both Adana and Justin’s counsel of the contents of the

child’s interview the same day. (5RR 9:6-17). Justin filed requests with the trial

court the next day for a writ of possession and/or a temporary restraining order, to

re-open evidence, for the right to determine the primary residence of the child and

other Section 153.132 rights, and for supervised access to the child for Adana.

(Suppl CR ___). That afternoon in chambers, the trial court ordered Adana to

relinquish possession of the child to Justin immediately and set a hearing for the

following week.

       April Hearing

       At the April hearing, Ms. Roberts testified as to what the child told her,

including that the game “Princess Tag” it is just like “regular tag,” except that the

child is the “princess” and whoever catches her is her “prince.” (4RR 42:11-13).

When asked if her recommendation was that the child remain at Justin’s house,


       10
         Ms. Roberts testified that she has worked for CPS for seven years and interviewed
“thousands” of children. (4RR 28:4-13).

                                              10
Ms. Roberts testified that she had “significant concerns” about the child being

around the maternal family because they do not believe that Uncle Gilbey is a

danger to the child, and that if the child remained in Lubbock, the child should see

a counselor in Lubbock. (4RR 39:12-18; 37:17-19).

      The child’s counselor testified that she was “very certain” that continued

removal from her mother would cause the child emotional harm. (4RR 49:19-23).

However, in forming that opinion, the counselor admitted that she relied on false

information provided to her by Adana that Justin was not present in the child’s life

during the child’s first year, which is “critical” for attachment, when, in fact,

Adana and Justin lived together during the child’s first year. (4RR 53:22-54:4,

56:3-14, 32:10-12). The counselor further testified that she counseled the child

under this presumption for a year without attempting to verify the information

through Justin or any disinterested collateral contacts. (4RR 61:23-62:10; 6RR

80:1-5). The trial court subsequently dismissed any notion that the child was not

bonded to Justin or would be emotionally harmed by separation from her mother

when, after remaining with Justin for several weeks, the counselor reported the

child was doing was doing well and was enjoying her time at Justin’s house. (5RR

37:1-7, 77:5-10).

      Justin testified that Adana and “her whole family believe that [Uncle Gilbey

is] innocent and that he was framed and that the State had planted evidence.” (4RR

                                        11
15:9-11).

       The trial court determined from the testimony that the child had, in fact,

been in the presence of, and had played games with, Uncle Gilbey in violation of

the injunction. (4RR 66:10-16, 111:7-10). And while Adana and her parents told

Ms. Roberts and testified that the child had never been in the presence of Uncle

Gilbey, the trial court found that their testimony lacked credibility; that “they’re

down here saying what’s necessary to get what they want.” (4RR 106:17-19). The

court stated it was “not going to wait until this little girl is fondled to do something

about it,” and ordered Justin to maintain custody. (4RR 107:7-8). The trial court

also ordered the child to have a forensic interview at the Child Advocacy Center

(“CAC”) and one session with the child’s therapist in an attempt to ascertain more

information about the child’s contact with Uncle Gilbey and who told the child

what before returning to update the court the following month. (4RR 110:5-

111:12). The trial court stated that it trusted the child’s counselor “is not going to

try to hide things from us.” (4RR 110:16-17).

       Justin took the child to the CAC interview directly after the April hearing,

and to the first ‘post-removal’ counseling session the following week. (5RR 17:11-

16).

       May Hearing

       At the May 2014 hearing, the CAC interviewer testified that the child denied

                                          12
having any uncles whatsoever, despite the fact that the child has a second uncle she

frequently visits. (5RR 6:11-22, 10:6-14). As a result, Ms. Roberts testified that she

was concerned that the child got in trouble with Adana for admitting to Ms.

Roberts that she played with her Uncle Gilbey. (5RR 10:6-23). At the April

hearing, Adana’s mother testified that “Princess Tag” was the game the child

played with the grandmother’s neighbor’s children. (4RR 88:10-24). Upon

interviewing the parents of the neighbor children in question, however, those

parents said they had never heard of the game “Princess Tag.” (5RR 11:11-22).

      Ms. Scott, the child’s counselor, reported that the child admitted that Adana

had told the child not to talk to anyone about her Uncle Gilbey, but that Dad had

not told the child to say, or not say, anything. (5RR 29:3-8, 19-21). Ms. Scott also

testified that the child told her that the child lied to CPS–because she was “shy and

nervous” and “her mind was out of it”–and that the child never told Justin that she

had seen Uncle Gilbey. (5RR 31:4-5; 35:9-18). Ms. Scott said she believed the

child’s new version because she and the child have a “rapport,” even though the

child told the counselor in the same breath that she had been coached by her

mother, and even though, the counselor admitted, there would be no reason for

Adana to coach the child about Uncle Gilbey if the child had never been in the

presence of Uncle Gilbey. (5RR 39:7-40:4, 32:11-14).

      Because 1) the CAC interview and counseling session were unproductive

                                         13
with respect to learning whether or not the child had been touched sexually, 2) the

child was now saying she had never seen Uncle Gilbey, and 3) the child’s current

therapist recommended the child see a psychologist, Justin took the child to a child

and family psychologist, Dr. Mark White, in Lubbock the following week. (5RR

18:1-21; 6RR 61:23-25).

      Justin also hired a psychologist local to the trial court, Dr. Kelley Baker,

after the child told Dr. White that she was afraid of Uncle Gilbey and witches,

which her grandfather told her “get little girls.” Although Dr. White shared with

Dr. Baker what the child expressed, the trial court refused to allow Dr. Baker to

testify to these facts because, the trial court stated, Justin was not authorized to

take the child to a psychologist. (5RR 51:1-11). Dr. Baker testified that young

children can easily be coached to tell “first order” lies, which are lies in response to

simple, direct “first order” questions. (5RR 46:19 - 48:12). Dr. Baker said that

typically children under the age of six have difficulty telling “second order” lies

when the question is presented in a way that the child is not able to understand that

they are essentially being asked for the same information. (5RR 46:19 - 48:12). For

example, a child might say, “No,” when asked if she has ever seen someone, but

then say that she plays games with that person, as the child did here during the CPS

interview. (4RR 29:17-30:4, 42:2-13).

      Adana testified that she had cut-off all contact with her parents since the

                                          14
April hearing. (5RR 60:1-6).

      At the conclusion of the May hearing, the trial court again ordered that

Justin was to maintain custody, ordered Adana to take a protective parenting class,

allowed Adana to have some visitation with the child, and imposed an injunction

on the child being in the presence of the child’s maternal grandparents. (5RR

83:11-21). Additionally, the court ordered a series of counseling sessions with the

child’s counselor along with what the content of the sessions should be. (5RR

80:2-14, 19-21; 82:2-5, 84 12-13). The court further ordered that the child was not

to see another counselor besides Ms. Scott. (5RR 77:19-20).

      In a session with the child’s counselor at the end of June, the child told the

counselor that there was something–a lie with respect to Uncle Gilbey–that she had

not told anyone about yet. (CR 284). Despite prodding by the counselor, the child

would not say what she had yet to reveal. (CR 284). The following month the child

told Justin, then the counselor during a session with the child, that Adana spanks

the child in the mouth when the child says something that she is not supposed to

say. (CR 284, 6RR 85:12-23). The child demonstrated to the counselor how Adana

hits her on the mouth using a doll. The child’s counselor reported Adana’s

behavior to CPS (6RR 85:12-23). In early August while the child was spending a

week of summer possession with Adana, the child told Justin in a telephone call

that she had finally gotten to fly her kite, but that her kite did not go as far up in the

                                           15
air as her grandfather’s kite. (CR 285; RR 45:7-8; Pet’r’s Ex 3, audio recording).11

Justin detailed these three concerns in an affidavit and filed a second temporary

restraining order requesting that Adana return the child to Lubbock early, that

further visitation be restricted to the Lubbock, and that a replacement counselor be

appointed since the child was withholding information about Uncle Gilbey.12                      13



(CR 281).

       Adana returned the child to Lubbock following the child’s one-week visit at

Adana’s house. (RR 45:4-13). Justin began recording the child’s telephone

conversations with Adana at that time, he said, due to his concerns that Adana was

continuing to violate the trial court’s injunctions. (6RR 45:4-25). In a telephone

call between the child and Adana the day after Adana returned the child to

Lubbock, Adana “remind[s]” the child that “we”…“you and me,” had flown kites

the week before. (6RR 44:2-13, 47:3-16).

       August Hearing

       At the April hearing At the status hearing on August 20, 2014, Justin

attempted to introduce the “you and me” recording between the child and Adana as
       11
         The trial court had enjoined the child from being in the presence of her grandparents
ten weeks earlier.
       12
          Adana told Justin in August that she was considering moving to the Lubbock area
since she was no longer associating with her family. (6RR 63:11-22).
       13
         The trial court denied the request over the phone as the judge (as well as opposing
counsel) were at a family law seminar in San Antonio.

                                               16
direct evidence of Adana’s coaching the child. (6RR 45:21-25). The trial court

refused to admit the recording opining that Justin did not meet the best interest of

the child threshold found in Alemeda v. State, and therefore, allowing the recording

to be heard or admitted would be tantamount to the trial court violating the “federal

wiretap laws.”14 (6RR 51:16-19, 52:7-16, 55:15-17). Justin also testified that the

child cried in her bedroom a lot after coming home from Adana’s two separate

one-week summer visits with the child. (6RR 39:1-3).

       Justin testified that he no longer drinks alcohol and had not had a drink in

over a year.15 (3RR 160:15-23; 6RR 38:10-11). Justin said that if the child stayed

in Lubbock, the child would not be subject to daycare or after-care once she started

school because his wife is a stay-at-home-mom with Justin’s younger daughter.

(6RR 62:19-23).

       Justin testified that he was concerned that Adana spanking the child in the

mouth was how Adana controlled what the child revealed, and that Adana’s actions

were the result of a cycle of abuse. (6RR 58:116-59:10). Adana had previously

admitted that she emancipated herself as a minor, which she told Justin was due to

her mother hitting her in the head and face with a hairbrush, but Adana claimed she

       14
          Alemeda v. State does not address federal wiretap laws, but rather state ‘wiretap’ law.
See infra, pg. 31.
       15
          Further, Justin’s wife provided in her affidavit supporting the April 2014 request for a
restraining order (in order to address any concerns about Justin’s drinking that Adana alleged at
the October 2013 hearing) that she and Justin live an alcohol-free lifestyle (Suppl CR ___).
                                                 17
emancipated herself because she wanted to live with her boyfriend. (2RR 14:17-

15:19). The child’s counselor admitted that it is possible that what Adana is doing

to the child is the result of a cycle of abuse. (6RR 89:2-8).

      The child’s counselor also testified that she still does not believe (as she did

not at the May hearing), that the child has ever been in the presence of Uncle

Gilbey. (6RR 84:19-24). Ms. Scott also testified that she “clarified” with the child,

during a session in which Adana was also present in the room, that the child had

flown kites with her grandfather a long time ago, but not so long ago with her

mom. (6RR 83:9-24).

      Adana testified that she drank the equivalent of one to two glasses of Franzia

wine three to four times per week. (6RR 9:23-10:10, 10:21-23). This amount

represents twice the amount Adana testified in October 2013 that she regularly

consumes, but she was aware at this point that the contents of her trash had just

been appropriated. (3RR 127:15-18; 6RR 15:16-19). Justin testified he requested

that a private investigator appropriate Adana’s curbside trash because he had noted

that Adana sometimes seemed intoxicated when he spoke to her while she was in

possession of the child. (6RR 38:12-20). The court had previously declined his

request to impose an alcohol injunction on Adana. (3RR 96:8-12; CR229).

      The trash collected from Adana’s home by the investigator one week before

the August hearing contained three large cans of beer and six empty 5-liter boxes

                                          18
of Franzia wine, which would equate to consumption of forty bottles of wine per

week. (CR 161-169 (investigator’s report); 6RR 28:5-30:13, 32:18-33:8). The

receipts also contained in the trash confirmed that Adana purchased three of the 5-

liter boxes (equating to twenty bottles) within a four-day period, one of which

Adana purchased while Adana was in possession of the child. (CR 165; 6RR

33:20-25, 38:17-20). Adana’s trash also contained an empty prescription bottle of

Fioricet, which contains a barbiturate, and an empty over-the-counter

analgesic/sleep-aid combination, as well as refill receipts for both of these central

nervous system depressants. (7RR 162). Packaging for both medications contain

warnings against mixing these drugs with alcohol. (7RR 162). Adana said she had

stored the empty wine boxes over a period of months and that she gave one of the

three boxes she purchased over a four-day period to a friend. (6RR 981-18).

      At the end of the hearing, after Justin had custody of the child in Lubbock

for four months, the trial court returned the child to Adana’s primary custody and

lifted the injunctions on the child being in the presence of, or in the home of, the

maternal grandparents, which is also Mr. Buitron’s home. (CR 291). The court

maintained the injunction on the child being in the presence of Mr. Buitron. (CR

317). That is, the trial court requested that Adana’s counsel provide it with the

same order rendered in February 2014 via letter before the child’s outcry, and the

trial court entered the same on August 29, 2014. (6RR 112:13-16).

                                         19
     F. Post-Trial Motions

      Justin requested Findings of Facts and Conclusions of Law within twenty

days after the final order was entered, and timely filed notice of past due Findings

and Conclusions. (CR 323, 329). Justin filed a Motion for New Trial and a Motion

to Modify, Correct, or Reform Judgment within thirty days after the final order

was entered. (CR 324, 327). After receiving Findings of Facts and Conclusions of

Law from the trial court, Justin timely requested Additional and Amended

Findings and Conclusions, to which the trial court did not respond. (CR 336).




                                        20
                       SUMMARY OF THE ARGUMENT

                                       I. and II.

      The trial court erred, or abused its discretion, by excluding a telephone

recording between the child and mother and by excluding testimony from a

psychologist. The trial court believed that Justin did not have the authority to

obtain the evidence under federal wiretap laws, under the existing trial court

orders, or under Section 32.005 of the Texas Family Code.

      The vicarious consent doctrine provided the consent required under federal

wire tap statutes to record the call because Justin had a good-faith, objectively

reasonable belief that recording the call was in the best interest of the child.

      Justin took the child to a psychologist to have the child examined, as is his

right (and duty) as the child’s joint managing conservator. The trial court’s orders

only addressed psychological treatment, not examination. Even if Justin did not

have authority under the trial court’s order, Justin had authority under Section

32.005 that allows a psychologist with reasonable grounds to suspect a child has

been abused or neglected to examine a child.

      The excluded evidence was material to the issues of conservatorship, and

excluding the evidence was harmful to the outcome of the case.




                                           21
                                         III.

      Appellant argues that, despite the trial court stating that it was “not going to

wait until this little girl is fondled to do something about it,” that is, in effect,

exactly what the trial court did by failing to provide the child any greater protection

than the child all ready had when the child revealed that she was playing ‘touch’

games with her registered pedophilia sex offender uncle with the knowledge and

consent of the child’s mother. In fact, since the evidence in this case was re-opened

in the summer of 2014, Justin learned of other abuses Adana was imposing on the

child, but the trial court did not address them at all. The trial court’s interest

seemed to focus on returning to “status quo,” even if status quo meant the child

will continue to be endangered, coached, and abused.

      The orders are contrary to the great weight and preponderance of the

evidence. The orders are clearly unjust (especially to the child, who will ultimately

be the one to suffer the harmful consequences) and should shock the conscience of

this court. Justin has been left with no real way to protect his daughter from a

sexual predator of children, and the child has been left without any protections

from a mother who has shown she will physically and emotionally abuse and

endanger the child. Therefore, the trial court abused its discretion in rending such

an order.



                                          22
                                           IV.

      The modification judgment is void because there is no evidence to show that

an original order existed to modify. The original judgment was overturned by Bill

of Review, and, therefore, Justin is entitled to an original trial.




                                           23
                            STANDARDS OF REVIEW

A. ABUSE OF DISCRETION

      A trial court’s decision in family law cases regarding conservatorship,

modification, and parental rights and duties is reviewed under an abuse of

discretion standard. Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982); See

also, Zeifman v. Michels, 212 S.W.3d 582, 587 (Tex. App.-Austin 2006, pet.

denied). A trial court abuses its discretion when its ruling is arbitrary,

unreasonable, or without regard to any guiding rules and principles. K-Mart Corp.

v. Honeycutt, 24 S.W.3d 357, 360 (Tex. 2000). There is no abuse of discretion if

evidence of a substantive and probative character exists to support the trial court’s

decision. Zeifman, 212 S.W.3d at 587.

      Under the abuse of discretion standard of review in family law cases,

challenges to the sufficiency of the evidence are not independent grounds of error

but are relevant considerations in assessing whether the trial court abused its

discretion. Id. at 587. When assessing whether the trial court abused its discretion

in light of the sufficiency of the evidence, the reviewing court employs a two-

pronged inquiry: (1) did the trial court have sufficient information upon which to

exercise its discretion, and (2) did the trial court err in its application of discretion.

Id. at 588. The trial court’s factual determinations are reviewed for sufficiency


                                           24
under the first prong, then the reviewing court determines whether, based on the

evidence, the trial court's decision was reasonable. Id.

B. LEGAL SUFFICIENCY

      The legal sufficiency of evidence to support a particular fact-finding is a

question of law. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex.2005). In a

legal sufficiency challenge, the reviewing court credits favorable evidence

supporting the finding if a reasonable fact-finder could, and disregards contrary

evidence unless a reasonable fact-finder could not. Id. at 827. If the evidence at

trial would enable reasonable and fair-minded people to reach the same

conclusions, the evidence is legally sufficient. Id. at 827. When the evidence falls

within the zone of reasonable disagreement, a reviewing court may not substitute

the judgment of the trial court. McDonald v. Dankworth, 212 S.W.3d 336, 339

(Tex.App.-Austin 2006, no pet.) (citations omitted). A reviewing court cannot

disregard undisputed evidence that allows of only one logical inference. Keller,
168 S.W.3d at 814.

      A reviewing court sustains a legal sufficiency challenge if the record shows:

(1) the complete absence of a vital fact, (2) the court is barred by rules of law or

evidence from giving weight to the only evidence offered to prove a vital fact, (3)

the evidence offered o prove a vital fact is no more than a scintilla, or (4) the

evidence establishes conclusively the opposite of the vital fact. Id. at 810 (citation

                                          25
omitted). In determining whether the evidence is legally sufficient to support a

fact-finder's determination, the reviewing court must determine whether the

evidence would allow reasonable and fair-minded people to find the facts at issue.

Id. at 827.

      Where a party bearing the burden of proof challenges a the legal sufficiency

of a finding, a reviewing court determines whether the evidence establishes, as a

matter of law, all of the facts in support of an issue. Dow Chemical Co. V. Francis,

46 S.W.3d 237, 241 (Tex. 2001).

C. FACTUAL SUFFICIENCY

      In reviewing a question of factual sufficiency, the reviewing court considers

all of the evidence in the record, both in favor of, and contrary to, a challenged

finding in a neutral light. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex.1986) (per

curiam). Where a party bears the burden of proof, a factual sufficiency challenge is

sustained if the finding is so against the great weight and preponderance of the

evidence that it is clearly unjust, shocks the conscience, or clearly demonstrates

bias. CTTI Priesmeyer, Inc. v. K & O Ltd. P'ship, 164 S.W.3d 675, 680 (Tex.App.-

Austin 2005, no pet.)

      A reviewing court must not merely substitute its judgment for that of the

trier of fact when conducting a factual sufficiency review. Golden Eagle Archery,

Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003). However, the reviewing court

                                        26
may conclude that a finding is against the great weight and preponderance of the

evidence even if the record contains “some evidence of probative force” to support

the finding. Id.

D. DE NOVO

      In reviewing a question of law, the reviewing court engages in an analysis de

novo without deference to the lower court’s determination. State v. Heal, 917
S.W.2d 6, 9 (Tex.1996). A "trial court has no `discretion' in determining what the

law is or applying the law to the facts,” and, therefore, abuses its discretion if it

misinterprets or misapplies the law. Shook v. Walden, 304 S.W.3d 910, 916-17

(Tex.App.-Austin 2010, no pet.) (citations omitted).




                                         27
                    ARGUMENTS AND AUTHORITIES16

                                              ISSUE I.

      Did the trial court err (or alternatively abuse its discretion) by
excluding a recorded telephone call obtained by vicarious consent due to
father’s good-faith, objectively reasonable belief that recording the call was in
the child’s best interest because the mother was continuing to violate
protective injunctions and coach the child to deny the mother’s violations?


       Both federal and state “wiretap” statues prohibit intercepting or recording a

telephone conversation unless one of the parties to the conversation has consented

to the interception or recording.17 However, the federal and Texas courts

considering the doctrine of “vicarious consent” have all held that the necessary

consent may be vicariously provided by a parent (or guardian) on behalf of the

minor child when the consenting adult has a good-faith, objectively reasonable

belief that recording the communication is necessary and in the best interest of the

child.18


       16
            Citations to the record are included if not previously cited in the Statement of Facts.
       17
         18 U.S.C. § 2511(2)(d); Tex. Pen. Code §16.02(c)(4)(B); Tex. Pract. & Civ. Rem Code
§ 123.001(2)
       18
         Other than the federal and state cases cited herein, the other federal and state cases are,
Wagner v. Wagner, 64 F. Supp. 2d 895, 896 (D.Minn.1999); Campbell v. Price, 2 F. Supp. 2d 1186
(E.D.Ark. 1998); Thompson v. Dulaney, 838 F. Supp. 1535, 1544 (D.Utah 1993); Isaacson v.
Isaacson, No. CIV-10-678-M (W.D. Okla. Apr. 6, 2011); Weaver v. State, No. 10-06-00326-CR,
2007 WL 4157237, at *2 (Tex. App.–Waco Nov. 21, 2007, pet. denied) (mem.op., not
designated for publication); Ussery v. State, 03-07-00116-CR, 2008 WL 269439, at *1 (Tex.
App.–Austin, Jan. 30, 2008, pet. ref’d) (mem.op., not designated for publication).
                                                 28
      The Texas opinions affirming the vicarious consent doctrine are the progeny

of Pollock v. Pollock, 154 F.3d 601 (6th Cir.1998), which was the first, and is the

only, federal circuit court to address vicariously consented telephone recordings.

Id. at 606. In Pollock, a mother recorded telephone calls between her daughter and

her ex-husband and his new wife after the mother became concerned that her

daughter was being “emotionally abused” by the father. Id. at 603. Specifically, the

mother believed that her daughter’s father and step-mother were subjecting the

fourteen-year-old child to mounting “psychological and emotional pressure” to do

whatever necessary for the daughter to convince her mother that the father should

have custody of the daughter. Id. at 604.

      The mother had noted a gradual change whereby her daughter demonstrated

an “excessive or compulsive desire to be with her father” and a “deteriorating

relationship” with her mother. Id. The mother said she began recording calls

because of her “concern for her child’s well being.” Id. The court noted that it was

important to the determination to consider that the recordings were made in the

context of a bitter and protracted custody dispute. Id. at 603.

      In one recorded call between the child and her step-mother, the child

expressed wanting to kill the mother’s two attorneys. In turn, the step-mother

added the trial court judge to the “hit list.” Id. The father and step-mother filed suit

against the mother for violating federal wiretap statutes prohibiting interception

                                            29
and disclosure of telephone conversations without consent of one of the parties. Id.

at 605.

      The Pollock court found that the mother’s concerns about her daughter’s

welfare provided vicarious consent to record and disclose the content of the

telephone calls, and thus, the recordings did not violate federal wiretap laws. Id. at

610. Specifically, after surveying each state and federal district court opinion on

the issue at that time, the Pollock Court held that:

             [A]s long as the guardian has a good faith, objectively

             reasonable basis for believing that it is necessary and in

             the best interest of the child to consent on behalf of his or

             her minor child to the taping of telephone conversations,

             the guardian may vicariously consent on behalf of the

             child to the recording.

Id.

      In Allen v. Mancini, 170 S.W.3d 167 (Tex.App.-Eastland 2005, pet. denied),

a father recorded telephone conversations between his minor child and the child’s

mother during the child’s summer vacation with father. Id. at 170, 172. The father

became aware during the visitation that the mother was attempting to interfere in

the child’s relationship with the father by telling the child that her father did not

love the child, the father stole money and was going to jail, the father had

                                          30
“kidnapped” the child, and instructed the child not to call the father “Dad.” Id. at

170. The recordings were admitted into evidence during a subsequent custody

modification proceeding. Id. at 172. The mother objected to the admissibility under

both state and federal wiretap statutes.19 Id. at 172-73. The appellate court held that

the father had provided vicarious consent “under the criteria set forth in Pollock,”

and, therefore, neither Texas nor federal wiretap laws were violated. Id. at 173.

       The Texas Court of Criminal Appeals has likewise ruled on vicarious

consent. Alameda v. State, 235 S.W.3d 218 (Tex. Crim. App. 2007). In Alameda, a

mother suspected that her thirteen-year-old daughter was having an inappropriate,

but not sexual, relationship with a former male tenant who had roomed at mother’s

home for a year. Id. at 220. The mother believed that the former tenant and her

daughter were continuing to have contact without the mother’s knowledge or

permission because the man’s relatives would tell the mother things about herself

that they would not otherwise know if her daughter and the man were not still in

contact. Id. at n.1 (majority opinion); Alameda v. State, 181 S.W.3d 772, 780

(Tex.App.—Fort Worth 2005). Continued contact concerned the child’s mother

because the man had allowed the child to do things the mother did not approve of


       19
         The Allen opinion infers that, since the mother cited Collins v. Collins, 904 S.W.2d 792
(Tex.App.-Houston [1st Dist.] 1995), writ den'd, 923 S.W.2d 569 (Tex.1996), and Collins
addressed only Section 123 of the Texas Practice and Civil Remedies Code, the mother in Allen
was not implicating the Texas Penal Code. 170 S.W.3d at 172.

                                               31
during his tenancy, such as drive a car. Alemeda, 235 S.W.3d. at n.1 (majority

opinion). The mother recorded all incoming and outgoing telephone calls and

discovered the man and her daughter were engaging in a sexual relationship. Id. at

220. The recordings were turned over to the police, and the man was charged

accordingly. Id. At trial, the defendant moved to suppress the recordings as

inadmissible under Article 38.23 of the Texas Code of Criminal Procedure

(exclusionary rule) claiming the recordings were illegally obtained per § 16.02 of

the Texas Penal Code. 235 S.W.3d at 220. The trial court held that vicarious

consent was provided due to the mother’s concerns. Id. Both the intermediate

appellate court and the Court of Criminal Appeals adopted the standard set out in

Pollock and affirmed on that basis.20 Alameda, 181 S.W.3d at 778; Alameda, 235
S.W.3d at 223.

       In the instant case, Justin’s good-faith, objectively reasonable concerns were

a matter of record long before he began recording calls between the child and

Adana. The child made an outcry to Justin and to CPS that the child had been

around her pedophilia uncle in violation of an injunction. In fact, the uncle had

       20
           The verbiage of the Forth Worth Court of Appeals’ holding differed slightly from
Pollock, stating that: "[A]s long as a parent has a good faith, objectively reasonable basis for
believing that the taping of telephone conversations is in the best interest of the parent's minor
child, the parent may vicariously consent to the recording on behalf of the child.” Alameda v.
State, 181 S.W.3d 772, 778 (Tex.App.—Fort Worth 2005) (emphasis added). The Court of
Criminal Appeals used both the Pollock language and the Fort-Worth appellate court’s language
in their opinion. 235 S.W.3d at 223.

                                                32
been touching the child via a uniquely created version of tag that made the child a

“princess” and whoever caught her, her “prince.” It is well established that early

physical pedophilia grooming often includes body-contact games or play-acting,

and early psychological grooming often includes making the child feel “special.”21

Even the trial court voiced concern over the dynamic of the princess/prince role

playing, and Ms. Roberts agreed the dynamic was worrisome. (4RR 42:17-24).

       Then, after Adana received a call from CPS letting Adana know what the

child told her, the child recanted her story, denying that she even had any uncles at

all. CPS joined Justin in his concern that Adana had punished the child for her

outcry. A few months later, the child revealed Adana’s mode of punishment when

the child says things the child is not supposed to say: spanking the child in the

mouth.

       In the few days before Justin began recording telephone calls between his

daughter and Adana, it became apparent to Justin that Adana had again violated a

court injunction when the child told Justin in a phone call that she had flown kites

with her paternal grandfather that day (Justin is unaware if the child’s grandmother

or Uncle Gilbey, who both reside with the grandfather, was also present). The

court had specifically enjoined Adana just ten weeks earlier from having the child


       21
         Anne-Marie McAlinden, ‘Setting’Em Up’: Personal, Familial and Institutional
Grooming in the Sexual Abuse of Children, 2006, at 347; Samantha Craven, Sexual Grooming of
Children: Review of Literature and Theoretical Considerations, 2006, at 295.
                                              33
in her parents’ presence during Adana’s limited summer possession. (5RR 83:11-

21). Justin felt it was in the child’s best interest for him to be able to document the

continued violations so that the trial court would have sufficient information to put

safeguards in place.

      In both Pollock and Alemeda, the parents only suspected inappropriate

conduct by the other parent or third party at the time the courts deemed their

suspicions were enough to provide vicarious consent. Justin already knew Adana

had engaged in inappropriate conduct with the child, and had good reason to

believe she was still violating injunctions, which necessarily meant she was still

coaching the child. Exacting secrecy also has the effect of interfering in the child’s

relationship with the other parent, as was the case in Pollock and Allen.

      The trial court and CPS shared Justin’s concerns about Adana’s conduct and

about whether the child had been, or would be, harmed, which is why the trial

court removed the child from Adana’s possession and awarded Justin temporary

custody. The fact that others would, and did, have the same concerns is a likely

gauge for “good-faith, objectively reasonable basis.” See Wichita County v. Hart,

917 S.W.2d 779, 784-85 (Tex.1996) (reviewing “good faith” definitions in various

contexts and holding that “good faith” is “honesty in fact” in the Whistleblower

context); see also, Jackson v. Axelrad, 221 S.W.3d 650, 655-56 (Tex. 2007) (the

traditional reasonable-person standard takes into account both the knowledge and

                                          34
skill of an ordinary person). Given that others did have serious concerns about

Adana’s conduct, Justin’s vicarious consent to record telephone calls between the

child and Adana meets the standard articulated in Pollock, Alemeda, and Mancini.

      As the cases on vicarious consent demonstrate, recording a child’s telephone

conversations often produces the only direct and irrefutable evidence that the other

parent or a third-party is engaging in behavior harmful to the child. In this case,

while there was evidence that Adana had coached the child and that she spanks the

child in the mouth to control what the child says, the recording was the only

evidence that Adana was continuing to coach the child after undertaking a

protective parenting class that the court seemed confident would reform Adana.

Thus, contrary to the trial court’s finding that Adana was “successfully progressing

in protective parenting classes,” the excluded recording would have demonstrated

to the trial court that, despite embarking on a protective parenting class, Adana was

continuing to ignore injunctions and then continuing to mentally and emotionally

abuse the child in an attempt to exonerate herself. (CR 334:27)

      Moreover, the trial court specifically told Adana at the April hearing after

the child was removed from her possession that she was not to coach the child, and

stated, “If you think it’s bad now, get caught doing that,” referring to coaching the

child. (4RR 114:20-115:2). Because at the same hearing the trial court refused to

order any specific visitation for Adana with the child, the statement “if you think

                                         35
it’s bad now,” clearly implied the trial court would continue to severely limit

Adana’s access to the child if she were “caught” coaching the child. (4RR 114:16-

19, 115:3-13, 116:4-9).

      But without the irrefutable evidence “catching” Adana continuing to coach

the child even as late as August, instead of limited access, the trial court returned

the child to Adana’s possession at the conclusion of the August hearing. That is, by

the trial court’s own sentiments, the exclusion of the “you and me” recording

evidencing Adana’s continued coaching likely caused a rendition that the court

would not have otherwise made. Kittman v. Miller, No. 12-13-00097-CV 2013 WL
4680575 at *8-9 (Tex. App. – Tyler Aug. 29, 2013, pet. denied) (mem. op.)

(excluded testimony that showed a parent behaved inappropriately on more than

one occasion probably caused an improper rendition). Therefore, the trial court

erred, or alternatively, abused its discretion, and a new trial should be granted.

                                      ISSUE II.

      Did the trail court err (or alternatively abuse its discretion) in excluding
expert testimony that the child was afraid of her uncle, a convicted pedophile,
when the evidence was permissibly obtained.

      At the initial hearing after the child made an outcry (April hearing), the trial

court ordered that the child have a CAC interview and a session with the child’s

counselor. Justin took the child to a psychologist, Dr. White, for an examination

shortly before the May hearing as well. During basic get-to-know you questions,

                                          36
such as what do you like/dislike, what are you afraid of, the child spontaneously

said that she was afraid of witches and Uncle Gilbey. (5RR 51:1-11). Justin did not

expect the child to mention Uncle Gilbey since the child had denied having uncles

or ever seeing Uncle Gilbey to CAC and her regular counselor, respectively, in the

weeks before owing do Adana’s coaching. The fact that she did mention Uncle

Gilbey demonstrated to Justin that the child does not feel free, or safe, to talk to the

counselor Adana and her mother take the child to see–the one who reached out to

Adana’s counsel offering her ‘testimony.’ After this disclosure to Dr. White, Justin

hired a psychologist, Dr. Kelley Baker, local to the trial court, to consult with Dr.

White so that Dr. Baker could testify as to her and Dr. White’s impressions, the

fears the child expressed (statements made for the purpose of medical diagnosis),

and offer therapy suggestions the following week at the May hearing.

      During the May hearing, and in the trial court’s findings of fact and

conclusions of law, the trial court found that Justin was not authorized to have the

child examined by a psychologist because Adana was the parent with “the

exclusive right…to consent to psychiatric and psychological treatment,” and the

trial court had neither provided authorization. (5RR 19:1-20:25, 53:15-54:24; CR

232, 333:24, 335:3) (emphasis added). However, Justin testified, and Justin’s

counsel made it clear, that Justin took the child for an examination or assessment

only, not for treatment. (5RR 19:14-20:25). The parties’ orders did not address a

                                          37
parent taking a child to a psychologist, or any other health care provider, for an

examination. The only limitation was regarding treatment of the child, and Dr.

White did not provide treatment.

      Under the parties’ order Justin had, and has, a duty of care and protection of

the child during his periods of possession. At the time the child was examined by

Dr. White, Adana had no right to any possession of the child whatsoever. In fact,

the trail court expressly refused to order any visitation between the April and May

hearings. (4RR 116:4-9). The right to have the child examined, therefore, arises

under Justin’s duty to protect the child if he is not otherwise prohibited, otherwise

Justin would merely be warehousing his daughter without any ability to determine

what specialized care he may need to provide for her. And Justin was not

prohibited from having his child independently examined under the parties’ or the

trial court’s orders at that time. (4RR, CR 229, 252).

      Should this court interpret Justin’s authority to consent to an examination

under the parties’ orders differently, Section 32.005 of the Texas Family Code

expressly entitles, inter alia, a psychologist to examine a child “without the consent

of the child, the child’s parents or other person authorized to consent to treatment

under this subchapter” if the psychologist has “reasonable grounds to believe the

child’s physical or mental condition has been adversely affected by abuse or

neglect,” unless consent is prohibited by a court order. Tex. Fam. Code §

                                         38
32.005(a), (c). In the instant case, no injunction existed that prohibited Justin from

taking the child to a psychologist.

      It appears that § 32.005 (or its sister statute 32.004) have never been

considered by Texas appellate courts. However, sections in Subchapter A

(“Consent to Medical Dental, Psychological, and Surgical Treatment”) allow

minors to consent for themselves to various treatments, including surgery, under

certain conditions and allow various providers to treat or examine minors without

any consent whatsoever, provided they have reasonable grounds to do so. Tex.

Fam. Code §§ 32.001-32.005. The “subchapter” provides a laundry list of “other

persons” from whom a psychologist does not need consent in order to examine a

child (besides the child and the child’s parents), including various family members,

various institutions, a court having jurisdiction over a suit affecting the parent-

child relationship of which the child is a subject, managing conservators, and

guardians. Tex. Fam. Code §§ 32.001(a), 32.004(b).

      In its conclusions of the law, the trial court seems to interpret § 32.005 to

mean that a psychologist may only examine a child when a psychologist discovers

facts warranting reasonable grounds on their own. (CR 335). Appellant is unclear

how a psychologist might independently discover such facts without someone

close to the child–who will transport the child to the psychologist, such as a parent

or guardian–relating facts to the psychologist. The trial court further opines that a

                                         39
parent should not be allowed “to create” reasonable grounds to believe that his

child’s physical or mental condition had been adversely affected by abuse or

neglect. (CR 335). Appellant agrees with this statement. However, here, Justin did

not create the reasonable grounds, but rather the reasonable grounds were all ready

created by Adana (as evidenced by the trial court removing the child from her

possession, of which Dr. White was aware since he knew Justin prior to the child’s

removal). Justin merely related the removal facts to the psychologist who then

formed his own beliefs as to whether he had reasonable grounds.

      Indeed, it would seem impermissible under the first rule of statutory

construction to insert qualifiers after “reasonable grounds” such as “which he or

she independently discovers” or “the facts of which were not communicated by a

parent” into the text of a statute. Fitzgerald v. Advanced Spine Fixation Sys., Inc.,

996 S.W.2d 864, 865 (Tex. 1999) (citations omitted) (“[F]irst…look[] to the plain

and common meaning of the statute's words"); Nationwide Ins. Co. v. Elchehimi,

249 S.W.3d 430, 434 (Tex. 2008) (declining to adopt an “integral part test”

because the test was “not present in the text of the statute…”)

      Due to the trial court’s erroneous interpretation of Justin’s authority (or the

psychologist’s under § 32.005), the court was offended that Justin took the child to

a psychologist even though Justin only sought to have the child examined for clues

of molestation since the CAC forensic interview ordered was ineffectual likely due

                                         40
to Adana punishing the child for the outcry. Instead of allowing Dr. Baker (or Ms.

Scott) to offer suggestions on how to proceed with therapy considering the child

was saying she was scared of a ‘non-existent’ uncle, the trial court ordered the

content of the child’s therapy.

       Dr. Baker’s excluded testimony was evidence material to the issue of

conservatorship, including present and future emotional needs of, and danger to,

the child. See Van Heerden v. Van Heerden, 321 S.W.3d 869, 877 (Tex. App.-

Houston [14th Dist.] 2010, no pet.). Dr. Baker’s testimony would provide the only

evidence that the child was scared of Uncle Gilbey for some reason. The trial court

exclusion’s of this evidence, therefore, was an error, or alternatively, an abuse of

discretion and probably caused an improper rendition of the case. McCraw v.

Maris, 828 S.W.2d 756, 758 (Tex.1992). It is unlikely that the trial court would

have returned the child to Adana if the trial court had considered the testimony,

which tended to show that the yet-to-be revealed secret about the registered

pedophilia sex offender uncle that the child had been playing “touch” games with

is something that makes the child as scared of him as she is of witches, who “get

little girls.”

                                    ISSUE III.

      Did the trial court err (or alternatively abuse its discretion) by
designating the mother as the parent with the exclusive right to designate the
child’s residence, by granting the mother other exclusive rights, and by

                                        41
allowing the mother to have unsupervised possession of the child where the
evidence was legally and factually insufficient to support that such findings
and orders were in the best interest of the child?

      A. Conservatorship

      The determination of conservatorship issues is "intensely fact driven.” Lenz

v. Lenz, 79 S.W.3d 10, 19 (Tex.2002). The burden of proof in conservatorship

cases is a preponderance of the evidence. Id.; § 105.005; In re W.M., 172 S.W.3d
718, 724 (Tex.App.-Fort Worth 2005, no pet.). The Texas Supreme Court has

developed best interest factors to guide the courts in making such determinations in

conservatorship and modification of conservatorship cases. Holley v. Adams, 544
S.W.2d 367, 371-72 (Tex. 1976); In re V.L.K., 24 S.W.3d 338, 343 (Tex. 2000).

The Texas legislature has provided the courts with public policy imperatives for

the courts to observe in applying the best interest factors to the facts in each

conservatorship case. Id. at 14; Tex. Fam. Code § 153.001(a). Many statues in the

Texas Family Code reveal how seriously the legislature takes its public policy

imperatives and parens patriae role in the protection of children within its borders

from abuse and neglect at the hands of a child’s own parent. See, e.g., Tex. Fam.

Code §§ 153.004, 153.131, 156.104, 156.1045, 161.001; Saavedra v. Schmidt, 96
S.W.3d 533, 544 (Tex.App.-Austin 2002, no pet.).

      B. Safety of the Child Controls

      Collectively, the guidance provided by the Texas Supreme Court and

                                        42
legislature mandate that the safety of the child controls. Also collectively, the

guidance as applied to the facts in this case dictate that Adana should not be

appointed the conservator with the exclusive right to designate the child’s

residence or to consent to the child’s psychological treatment, and that her periods

of possession should provide for monitoring or other protective safeguards for both

the physical and emotional safety of the child.

      Section 153.001(a) sets out the state’s public policy imperatives:

      (a) The public policy of this state is to:

      (1) assure that children will have frequent and continuing contact with

           parents who have shown the ability to act in the best interest of the

           child;

      (2) provide a safe, stable, and nonviolent environment for the child; and

      (3) encourage parents to share in the rights and duties of raising their child

           after the parents have separated or dissolved their marriage.

Tex. Fam. Code § 153.001(a) (emphasis added).

      At the outset of the conservatorship statutes, the legislature qualifies which

parents may be assured of frequent and continuing contact with their children when

a court decides conservatorship and possession issues. In re A.V., 113 S.W.3d 355,

361 (Tex.2003) (citations omitted) (“The rights of parenthood are accorded only to

those fit to accept the accompanying responsibilities."). The statute further

                                         43
provides that courts will first and foremost seek to provide a safe, stable, and

nonviolent environment. Without a safe environment, which necessarily includes

nonviolence, stability is of little import. Id. (“[P]rotection of the child is

paramount…”). A court that effectively makes the same assurance to a parent who

has not shown that he or she would keep their child safe, renders the policy

nonexistent and leaves the child at risk of harm. See generally, Sylvia v. Tex. Dep’t

of Family and Protective Servs., No. 03-09-00427-CV 2010 WL 1507827 at *13

(Tex. App.–Austin Apr. 15, 2010, no pet. h.) (mem. op.) (citations omitted)

(mother’s parental rights terminated for failure to protect children from sexual

abuse because she disbelieved her husband was intentionally exposing himself to

her children); In re A.L.E., 279 S.W.3d 424, 431-32 (Tex. App.-Houston [14th

Dist.] 2009, no pet.) (mother’s possession was supervised unless she provided

father with negative drug and alcohol test results prior to each possession period).

       The Texas Supreme Court and many courts of appeals have held that the

presumptions in Chapter 153 of the Texas Family Code do not apply to Chapter

156 conservatorship modifications. In re V.L.K., 24 S.W.3d 338, 343 (Tex.2000);

In re S.E.K., 294 S.W.3d 926, 928 (Tex. App.-Dallas 2009, pet. denied); In re

C.A.M.M., 243 S.W.3d 211, 216 (Tex. App.-Houston [14th Dist.] 2007, pet.

denied). And while this interpretation means that the ‘safety of the child’

presumptions contained in Chapter 153 where there has been a showing of abuse

                                         44
and neglect are not statutorily available to the child in a modification proceeding,

certainly evidence of abuse and neglect must still be considered. See, S.E.K., 294
S.W.3d at 929. The ‘safety presumptions’ available to protect the child in an

original proceeding provide that a parent who has a history or pattern of, inter alia,

child neglect or abuse may not be appointed joint managing conservator and

should have supervised visitation with the child. Tex. Fam. Code § 153.004(b), (e);

In re L.M.M., No. 03-04-00452-CV, 2005 WL 2094758, *7 (Tex.App.-Austin

2005, no pet.) (mem. op.) (citations omitted); Contra In re L.C.L., 396 S.W.3d 712,

719 (Tex. App.-Dallas 2013, no pet.).

      Spanking a child in the mouth, for any reason, much less to silence a child,

is physical and emotional abuse. Cases where testimony reveals that a parent hit a

child in the mouth are noted in appellate opinions, likely owing to the fact that

such behavior is universally recognized as physical and emotional abuse. In re

A.A.M., No. 14-05-00740-CV, 2007 WL 1558701, at *2 (Tex. App.--Houston [14th

Dist.] May 31, 2007, no pet.) (mem. op.); In re T.N.C., No. 13-11-00305-CV, 2011
WL 5282679, at *3 (Tex. App.-Corpus Christi Nov. 3, 2011, no pet.) (mem. op.);

In re K.B., No. 03–09–00366–CV, 2010 WL 5019368, at *2, 6 (Tex.App.-Austin

Dec. 9, 2010, no pet.) (mem.op.); In re J.K., No. 09-10-00226-CV, 2011 WL
2119770 at *3, 13 (Tex.App.-Beaumont May 19, 2011, no pet.) (mem. op.).

      While terminating Adana’s parental rights was never a question or request in

                                         45
the case at bar, the statutes and case law on termination are instructive since

termination was ordered in cases similar to this case. That is, in cases where a

parent knowingly placed a child in an environment at high risk for sexual abuse, or

neglect due to alcohol abuse, and then refused to change their behavior, or were

too slow to change their behavior. Section 161.001 provides that if a trial court

finds that termination of the parent-child relationship is in the best interest of the

child and that, by clear and convincing evidence, inter alia, any one of the

following has occurred, the parent-child relationship may be terminated:

      (D) knowingly placed or knowingly allowed the child to remain in conditions

          or surroundings which endanger the physical or emotional well-being of

          the child, or

      (E) engaged in conduct or knowingly placed the child with persons who

          engaged in conduct with endangers the physical or emotional well-being

          of the child.

Tex. Fam. Code § 161(D), (E).

      Subsection D permits termination for a single act of endangerment, whereas

Subsection E requires a course of conduct. In re R.D., 955 S.W.2d 364, 367 (Tex.

App.-San Antonio 1997, pet. denied) (citation omitted). Subsection D speaks to the

parent’s act or omission causing a child to be placed or remain in an endangering

environment, whereas Subsection E speaks to a parent’s conduct that itself causes

                                         46
endangerment. Id.

      In the instant case, the trial court found that the child had been in the

presence of a registered pedophilia sex offender due to Adana’s conduct. (CR

332:21, CR 317). Regardless of whether Adana wants to believe that her brother is

guilty of the pedophilia offenses for which he was convicted, she is aware of the

convictions, thus, her acts, omissions, and conduct meet, not just one, but all ‘four’

of the alternative conditions in Subsections D and E. In re L.C., 145 S.W.3d 790,

796 (Tex.App.-Texarkana 2004, no pet.) (mother’s parent-child relationships

terminated where mother, “at a minimum, knew of the potential for danger of

sexual abuse” and “failed to adequately protect the children from that risk.”). There

is no a requirement that exposing the child to endangerment resulted in harm in

order to terminate a parent’s legal relationship to their child. Williams v. Willaims,

150 S.W.3d 436, 450 (Tex. App.-Austin 2004, pet. denied) (“conduct need not

have caused an actual injury…to constitute conduct that endangers the child's

physical or emotional well-being”).

      Surely, then, based on Adana exposing the child to a high risk of sexual

abuse because she refuses to “see that there’s going to be a risk,” reasonable minds

could only come to one conclusion: that the trial court abused its discretion by

allowing Adana to have primary custody of the child and not safeguarding the

child. In re J.I.O., No. 11-05-00369-CV 2007 WL 1644579, at *3 (Tex.App.-

                                         47
Eastland June 7, 2007, no pet.) (mem. op.) (father awarded custody where mother

did not “see a problem” with her sex offender boyfriend being around the child as

there was no evidence the child was yet harmed); Doe v. Franklin, 930 S.W.2d
921, 928 (Tex.App.-El Paso 1996, no writ) (“It is foreseeable that a child will be

victimized if left alone or brought into close proximity with a pedophile. A

reasonable parent will protect a child… from [that] predatory behavior…”).

      Adana is, of course, also aware of her excessive alcohol intake, (along with

prescription barbiturates), which alone will support a finding that termination is in

the child’s best interest. In re S.N., 272 S.W.3d 45, 52 (Tex. App.-Waco 2008, no

pet.) ("Evidence of illegal drug use or alcohol abuse…is often cited as conduct

which will support an affirmative finding that the parent has engaged in a course of

conduct which has the effect of endangering the child.") (emphasis added); In re

T.D.L., No. 02-05-00250-CV, 2006 WL 302126, at *7-8 (Tex. App.-Fort Worth,

Feb. 9, 2006, no pet.) (mem. op.) (considering mother's continuous abuse of

prescription drugs in analyzing trial court's subsection (E) finding); Johnson v.

Johnson, 804 S.W.2d 296, 301 (Tex.App.-Houston [1st Dist.] 1991, no writ)

(mother awarded sole custody while father’s visitation was supervised due to the

fact that father was abusing alcohol); In re H.A.P., No. 11–05–00180–CV, 2006
WL 648312, at *2 (Tex.App. – Eastland March 16, 2006, no pet.) (mem. op.)

(upholding supervised-visitation only for father due to his alcohol abuse).

                                         48
      The trial court implied during the May hearing and in its findings of fact that

returning to the prior orders or “status quo” was the goal and in the best interest of

the child. (5RR 82:23-25; CR 28). But as the cases above all demonstrate, when

“status quo” is endangering, abusing, and neglecting the child, all of which

demonstrate an improper bond between the parent and child, status quo is anything

but in the best interest of the child. Safety controls.

      C. The Evidence, the Findings, and Best Interest of the Child

      The trial court found that the child had been in the presence of Uncle Gilbey

during the first hearing after the CPS child interviewer testified that the child

reluctantly revealed to her that the child had played the “touch” game of Princess

Tag with her Uncle Gilbey. This finding is also reflected in the trial court’s

findings of fact. (CR 332:21). Even the evidence submitted by Adana’s counsel

showed that every day in 2014 that Uncle Gilbey was not at work or he left work

early, Adana’s mother, with whom Uncle Gilbey lives, picked the child up from

daycare as if the family is going out of their way to foster a relationship between

the child and her registered pedophilia sex offender uncle. (7RR 159, 160).

      While Justin did not seek custody of the child when he filed a modification,

he did once the child told him that she had been playing Princess Tag with Uncle

Gilbey. Learning that his child was being touched by a pedophile, along with the

evidence of Adana coaching the child, spanking her in the mouth, and abusing

                                           49
alcohol, was, as Justin put it, “definitely a game changer.” (6RR 64:18-24). It

would be a game changer for any reasonable trier-of-fact. Nonetheless, and while

there were no concerns about Justin’s parenting or the environment the child lives

in with Justin, the trial court found it not only to be in the best interest of the child

for Adana to have primary custody, but in the child’s best interest for Adana to

have all of the exclusive rights contained in Section 153.132, which is tantamount

to giving Adana sole managing conservatorship of the child. Tex. Fam. Code §

153.132; In re Kubankin, 257 S.W.3d 852, 860 (Tex.App.-Waco 2008, orig.

proceeding) (per curiam) (order providing a joint managing conservator with seven

exclusive rights corresponds to a sole managing conservatorship).

Undisputed, Relevant Substantive Conservatorship Evidence

      • Justin will go to great lengths to protect his child from a pedophilia sex

         offender.

      • Adana fought to have the child establish a personal relationship with her

         pedophilia sex offender brother as he was being released from a nine-year

         prison sentence, saying that she just does not “see that there is going to be

         a risk there.” (2RR 12:20-25).

      • Adana exacted secrecy from the child by coaching her not to talk about

         Uncle Gilbey to anyone.

      • Adana has spanked the child in the mouth.

                                           50
        • Child’s counselor reported Adana to CPS.

        • Adana drinks alcohol every week.

        • Adana had six empty 5-Liter boxes of wine (equating to forty empty

          bottles) in her weekly curbside trash.

        • Adana purchased three 5-Liter boxes of wine (equating to twenty bottles)

          in a four-day period.

        • Adana regularly takes a prescription containing barbiturates.

Credibility Issues

        The trial court, the sole judge of credibility, stated at the April hearing that

the testimony of Adana and her family lacked any credibility. “So their testimony

of their belief [that Mr. Buitron is a pedophile] to me is disingenuous. I don’t

believe–I think they’re down here saying what’s necessary to get what they want.”

(4RR 106:17-19). Thus, it would be unreasonable for a trier-of-fact to give any of

Adana’s sworn testimony credibility.

        Indeed, subsequent testimony by Adana was just as incredible since Adana’s

testimony varied substantially between hearings and her versions of events were, at

times, the exact opposite of credible evidence. For example, the amount of alcohol

to which Adana testified she drank every week doubled from one hearing to the

next.

        Adana maintained at the August hearing that the child never met Uncle

                                           51
Gilbey (even after the trial court stated months earlier that it disbelieved her when

she said there had been no contact between the two). However, she also testified at

the August hearing that, “…if I had been told–if that restraining order (sic)

said…‘Do not go to anybody’s house that has, you know, [Uncle Gilbey] in their

house,’ if that’s what it said, I would have done that.” By this ambiguous

statement, Adana appeared to be blaming the injunction (or the court) for the

contact between the child and Uncle Gilbey because the injunction did not list all

the places the child might run into her uncle, such as the home he lives in. (5RR

60: 1-6).

      Adana testified at the August hearing that the reason she purchased three 5-

Liter wine boxes on August 6th and 10th–just ten and fourteen days prior to her

testimony–was because she “thinks” her best friend was in town, or that she was

going to her best friend’s house, “or something.” (6RR 98:12-15). It would not be

very difficult for most people to recall whether or not they have seen their out-of-

town best friend during the last two weeks.

      At the original injunction hearing regarding Uncle Gilbey, Adana’s counsel

stated that if the trial court would see fit to deny Justin’s request for the injunction

against Uncle Gilbey, Adana would ensure that when the child and Uncle Gilbey

were together, “[Uncle Gilbey] will have, absolutely, no physical contact with the

child, not a handshake, not a hug, not a pat on the back.” (2RR 6: 4-6).

                                          52
      Regarding the child saying in a recorded phone call that she “finally” got to

fly her kite, but that it did not go as high as her grandfather’s (indicating Adana had

again violated an injunction imposed to safeguard the child), Adana’s counsel

elicited the following testimony:

      Q. Did you and Sierra go fly kites, recently?
      A. Yes, we did in our backyard.
      …
      Q. The first week of August?
      A. Yes.
      Q. Did Sierra make some comment about how high her kite
        flew?
      A. Yes, we got -- we had some really good wind, and it went
        really high.
      Q. When is the last time she flew a kite with her step-
        grandfather?
      A. I think it was my birthday last year, but I'm not positive.
      Q. When was that?
      A. October. But, I mean, he may have -- they may have done it,
        or tried to. That was the whole thing, they tried to fly a kite,
        and it didn't work out.
      …
      Q. Ha[ve] [the grandparents] had any contact with Sierra since
        May 21, 2013?
      A. No.
      Q. Does Sierra say when she was flying a kite that it went
        higher than the last time she flew one with grandpa?
      A. Yes, she said it flew higher than her grand-dad's dragon
        kite.
      Q. Okay. And we're now facing an allegation that because she
        said that, somehow grandpa had to be there that day?
      A. Well -- and I can see why [Justin] thought that, but, no, [the
        child’s grandfather] wasn't there. She was just saying that our
        kite, because she was holding it, she let the string go, go, go,
        and it went really high. [The child’s grandfather] had -- he
        didn't get his up.

                                          53
(6RR 22:1-25, 23:1-13) (emphasis added).

      But if the child had flown the kite with Adana rather than with grandfather

on August 4, 2014, as the child reported, then Adana would have known that her

child’s kite did not go “really high” at all, much less fly away, according to the

child. In fact, the exact opposite thing happened: the child’s kite did not go “so

way up in the air,” but her “granddad’s kite did” go way up in the air. (Pet’r’s Ex

3, audio recording).

      The testimony from Adana’s parents was equally as incredible. Adana’s

mother testified that Princess Tag was the game that the child played with the three

boys next door to their home (the home where Uncle Gilbey lives). (4RR 88:10-

24). Yet in a subsequent interview by CPS with the parents of the neighbor

children in question, those parents stated they had never heard of Princess Tag.

(5RR 11:11-22)

      On the other hand, the trial court never questioned Justin’s credibility, nor

was his testimony ever impeached by Adana’s counsel, nor did his testimony vary

over the five hearings. Additionally, there were no concerns voiced about Justin’s

parenting skills, parenting ability, or his protectiveness, as evidenced by: 1) the

lack of concerns listed in the findings, 2) the trial court giving the child to Justin

for four months, 3) the child’s counselor and CPS testifying that they had no

concerns about Justin’s parenting or his home.

                                         54
Incompetent Evidence

      Testimony from Ms. Scott about there being emotional harm to the child if

she stayed too long with Justin or if Justin maintained custody is wholly

incompetent. Ms. Scott provided no basis specific to this child to opine that the

child would be harmed. Ms. Scott’s information has largely been fed to her from

Adana directly or from Adana through the child, since the evidence shows that

Adana has told the child to deny to Ms. Scott that she has been in contact with

Uncle Gilbey. The trial court largely recognized Ms. Scott’s testimony about harm

to the child was unsupported by fact when Ms. Scott testified that the child was

enjoying being at Justin’s Lubbock home.

Trial Court Findings

      Finding 13: Justin testified that he worked in Eunice, New Mexico, which is

only a few miles over the Texas border. Justin never resided there.

      Finding 16: The last sentence in this finding is not supported by the record.

In the April hearing there was considerable discussion with Ms. Scott, Ms. Robert

(CPS), and the court about transitioning to a Lubbock counselor so that Justin

would not have to drive twelve hours round trip for one fifty-minute session with

Ms. Scott. (4RR 37:17-19, 97:8-98:3). The discussion included Ms. Scott Skyping

with the child’s new counselor. (4RR 97:24-98:3). At the conclusion of the April

hearing, alternatives regarding transitioning to a Lubbock counselor were still up in

                                         55
the air as evidenced by the trial court stating that it would like “Ms. Scott to have,

at least, one face-to-face with the child.” (4RR 99:4-6, 110-13-15). As to whether

Ms. Scott is a neutral counselor, it is very unusual for a therapist to counsel a child

for a year without verifying facts about the child from both parents or collateral

contacts. It is also very unusual for a counselor to write a letter to an attorney with

an opinion about visitation based on one-sided contact and offer-up “testimony”

should it be needed. And, still, Ms. Scott does still not believe the child had contact

with Uncle Gilbey despite the court finding that the child did have contact.

      Finding 17: The inference that Justin did not participate in the child’s

counseling is not supported by the record. Justin testified that he not know that the

child was seeing Ms. Scott until a year after the child began seeing Ms. Scott

(another secret, perhaps). Ms. Scott testified that after she called Justin (a year into

counseling), he called her back within a week, and he was receptive to what she

had to say. (4RR 60:11-61:7). Ms. Scott had not heard from Justin for a few days

after she called Justin, she wrote a letter to Adana’s counsel saying that he “never”

called her back, apparently not realizing that Justin is a truck driver so that

returning calls during business hours is not always feasible. Adana also testified

that he called the counselor. (3RR 125:2-4).

      Finding 18: This finding is not supported by the record. Instead, Adana

testified that she advised Justin she would be taking the child to counseling before

                                          56
she took the child (which Justin disputes), and that Justin supposedly said that he

did not want to talk about it, and he did not say anything else. (3RR 124:3-6,

156:4-8).

      Finding 23: This finding is a mischaracterization of the CAC interview, on

two levels. First, the child could not make an outcry about abuse at the hands of an

uncle that she refused to acknowledge even existed. Second, an “outcry of abuse”

was made if one considers, as did CPS, that, all of a sudden, denying the existence

of uncles (the child has two) is an implied outcry that the child was punished by

Adana (or possibly even by Uncle Gilbey) for revealing the secret. (5RR 10:6-23).

      Finding 24: The absence of evidence is not itself evidence. The original

concern is still outstanding: no one knows whether the child has been sexually

abused. The new concern that arose during the CAC interview–that the child has

been utterly silenced–has not been addressed, and will not be addressed by Ms.

Scott since she does not believe the child has had contact with the uncle about

which silencing would be necessary. Ms. Scott maintains her belief even though

the child told her that there is something she has not revealed about Uncle Gilbey,

and then the child told Dr. White that she is afraid of Uncle Gilbey, but would not

say why.

      Finding 27: Again, the absence of evidence is not itself evidence.

Best Interest of the Child

                                        57
      In suits regarding conservatorship and possession of, and access to, children,

the best interest of the children "shall always be the primary consideration of the

court" in suits regarding conservatorship. Tex. Fam. Code Ann. § 153.002; Lenz,
79 S.W.3d at 14. The eleven best interest of the child factors identified by the

Texas Supreme Court for guidance in modification of conservatorship cases are:

      1. the desires of the child;
      2. the emotional and physical needs of the child now and in the future;
      3. the emotional and physical danger to the child now and in the future;
      4. the parental abilities of the individuals seeking custody;
      5. the programs available to assist these individuals to promote the best
         interest of the child;
      6. the plans for the child by these individuals or by the agency seeking
         custody;
      7. the stability of the home or proposed placement;
      8. the acts or omissions of the parent which may indicate that the existing
         parent-child relationship is not a proper one;
      9. any excuse for the acts or omissions of the parent;
      10. the child’s need for stability; and
      11. the need to prevent constant litigation in child custody cases.

Holley, 544 S.W.2d at 371-72; V.L.K., 24 S.W.3d at 343.

      The evidence shows that Justin has a close relationship with his daughter

and that she feels safe with him. The fact that she disclosed to Justin the secret

Adana told her not to tell anyone demonstrates that she is aware that Justin is a

protective parent and trustworthy parent. The evidence shows that Justin has gone

to great lengths to protect his daughter’s physical and emotional health, even if that

means multiple hearings and an appeal that he can ill-afford as a short-haul truck


                                         58
driver. (6RR 72:7-9) The evidence shows that Justin is concerned about his

daughter’s mental health (and did drive twelve hours round-trip for fifty-minute

counseling sessions with Ms. Scott), and he wants her to continue in counseling,

although he would like the child to see a psychologist with training and experience

in trauma. (4RR 18:21-23, 5RR 44:8-22).

      Justin testified that if his daughter stayed in Lubbock she would go to a five-

star elementary school five blocks from his home, and that his two daughters were

inseparable when they are together with him and his wife. (4RR 10:23-11:1). The

testimony also showed that Justin is a willing co-parent in spite of Adana’s

endangerment to the child, as evidenced by Adana speaking with Justin for forty-

five minutes about him helping Adana move to Lubbock. (6RR 12:10-17).

      The remaining concerns about Adana are serious, including: 1) her

continuing to violate protective injunctions even after the child was removed, 2)

her and her family’s disbelief that Uncle Gilbey is a risk to the child, 3) her

exacting secrecy from the child, 4) her spanking the child in the mouth, 5) her

alcohol abuse, 6) her prescription narcotic use, and 7) her mixing alcohol and

narcotics.

      In exacting secrecy, through punishment or otherwise, Adana is using the

child to exonerate herself for violating the injunctions. This is s serious concern all

of its own since the effect that exacting secrecy has all ready had on the child is

                                          59
that the child is too scared to disclose something she has not told anyone yet.

Young children who are sexually abused by family members commonly delay

disclosures longer than older children or children sexually abused by non-family

members even where they were not sworn to secrecy or threatened.22

       D. Abuse of Discretion

       Despite the fact that the trial court stated on April 30, 2014 that it was “not

going to wait until this little girl is fondled to do something about it,” that is, in

effect, exactly what the trial court did by not providing the child any greater

protection than the child all ready had when the court discovered that the child was

playing ‘touch’ games with a registered pedophilia sex offender with the mother’s

consent and knowledge. (4RR 107:7-8). Therefore, the trial court abused its

discretion.

       There is no evidence, or alternatively, insufficient evidence, to support the

trial court’s finding that it is in the best interest of the child to return the child to

Adana along with all Section 153.132 rights and no safeguards for the child. Even

the trial court’s findings do not support Adana having primary custody. Such a best

interest finding is contrary to the great weight and preponderance of the evidence.

The orders are clearly unjust (especially to the child, who will ultimately be the

one to suffer the harmful consequences), are likely the result of bias toward
       22
         Daniel W. Smith, Delay in disclosure of childhood rape: Results from a national
survey. Child abuse & neglect 24.2, 2000, at 283-84.
                                               60
returning to “status quo,” and should shock the conscience of this court. Justin has

been left with no real way to protect his daughter from a sexual predator of

children, and the child has been left without protections from a mother who has

demonstrated that she will violate any injunction and abuse the child. Therefore,

the trial court abused its discretion in rending such an order, and this case should

be reversed or remanded for a new trial.

                                    ISSUE IV.

      Is a judgment on a modification void where the evidence is legally and
factually insufficient to show that an original order existed to modify?

      After the default judgment, Justin’s second attorney filed a suit to modify the

original judgment, and the parties agreed to temporary orders as well as agreeing to

an enforcement action brought by Adana on the original default judgment.

Subsequently, the trail court set aside the parties’ original judgment by granting

Justin’s Bill of Review. Tex. R. Civ. Pro § 329b(f). Nonetheless, the trial court

proceeded on the parties’ agreed temporary orders on the modification suit and on

the parties’ agreed resolution to the enforcement on the original default judgment.

(CR 224).

      However, one cannot modify, or agree to an enforcement of, an original

order, where an original order does not exist. Therefore, the parties’ “Order in Suit

to Modify Parent-Child Relationship” is void. (CR 291). Appellant could not locate


                                           61
authority for finding a modification order void where no original suit exits.

However, the proposition is one of logic.

      The harm Appellant suffered is the presumptions relating to a history or

pattern of past or present child neglect or physical abuse that a trial court is bound

to under an original proceeding, but not under a modification proceeding. It is

unlikely that Adana could have, or would, overcome these statutory presumptions

in an original proceeding given that there is credible evidence that Adana allowed

the child to have contact with her brother in violation of injunctions and that Adana

coaches the child and spanks her in the mouth to exonerate Adana and keep secret

Adana’s endangerment of the child.


PRAYER
             WHEREFORE, PREMISES CONSIDERED, MICHAEL JUSTIN

JACOBS respectfully requests this Court reverse and render judgment removing

Adana as the parent with the exclusive right to designate the primary residence of

the child and granting Justin all other Section 153.132 rights. Alternatively,

MICHAEL JUSTIN JACOBS respectfully requests that the case be remanded to

re-try all conservatorship issues while finding that the important excluded evidence

should be admitted at the new trial. Because Justin has never been afforded a

hearing on the original suit, MICHAEL JUSTIN JACOBS respectfully requests

                                         62
that the case be remanded for an original suit affecting the parent-child

relationship. MICHAEL JUSTIN JACOBS respectfully requests that this Court

grant him such other and further relief as to which he may show himself to be

justly entitled.

                                            Respectfully submitted,

                                            FRANKENBERRY LAW FIRM
                                            4425 S. Mopac Expy, Suite 105
                                            Austin, Texas 78735
                                            (512) 252-9937 Telephone
                                            (512) 852-5937 Facsimile

                                            ATTORNEY FOR APPELLANT
                                            MICHAEL JUSTIN JACOBS


                                            By: _____________________
                                                Paige Frankenberry
                                                State Bar No. 24074226
                                                paige@frankenberrylaw.com

                                            ATTORNEY FOR
                                            MICHAEL JUSTIN JACOBS

                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing
Appellant Brief and Appendix has been served upon opposing counsel, Mr. Robert
Ettinger, Law Office of Robert D. Ettinger, P.O. Box 50323, Austin, Texas, 78763,
via electronic mail to robert@ettlaw.com, on the 7th day of April 2015.


                                            ______________________________
                                            Paige Frankenberry


                                       63
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this Appellant’s Brief contains 14,844 words excluding
the caption, identity of parties and counsel, statement regarding oral argument,
table of contents, index of authorities, statement of the case, statement of issues
presented, statement of jurisdiction, statement of procedural history, signature,
proof of service, certification, certificate of compliance, and appendix.


                                             ______________________________
                                             Paige Frankenberry




                                        64
                             NO. 14-15-00028-CV


               IN THE FOURTEENTH COURT OF APPEALS,
                          HOUSTON, TEXAS



                       MICHAEL JUSTIN JACOBS,
                                                         Appellant
                                      v.

                               ADANA ALT,
                                                         Appellee


                         Appendix to Appellant’s Brief



List of Documents:

Tab A –   [Final] Order in Suit to Modify Parent-Child Relationship
Tab B -   Docket Sheet, page 1
Tab C –   Findings of Facts and Conclusions of Law
Tab D –   Exhibit: Wine boxes photo
Tab E –   Exhibit: Trash Pull Report from Investigator
Tab F –   Article: ‘Setting ‘Em Up’
Tab G –   Article: Sexual grooming of children
Tab H –   Article: Delay in disclosure of childhood rape
Tab I –   Texas Family Code Section 32.005
Tab J –   Days Maternal Grandmother picked up child from Daycare and Days
          Uncle Gilbey off work or left work early
Tab A
                                                                                a·" ,.FILED
                                                                                      t
                                                                               a ~o'clock t-r M
                                                                                                 1\ _

                                                                                     SEP02201~~
                                           NO. 10-0968-F39S             ·
                                                                                   >/.A A ~
                                                                                          0




IN TilE INTEREST OF .                               § IN TJIEUISTRIQJi&Q~wllliamson Co., TX.
                                                    §
SIERRA JACOBS                                       §   395 JUDICIAL DISTRICT
                                                    §
A CHILD                                             §   "WaLIAMSON COUNTY, TEXAS

              ORDERIN SUIT TO MODIFY PARENT-CHILD RELATIONSHIP

        On October 23, 2013 the Court beard this case. On April 30, 2014 the Court heard the

motion to re-open evidence and the Court re-opened the evidence; On April 30~ 2014, May 21,

2014 and August 201 2014 additional evidence was submitted to the court during evidentiary

hearings.

Appearances

        Petitioner, Justin Jacobs, appeared in person and through attorney . of record, Paige

Frankenberry, and announced ready for trial and post trial hearings.

        Respondent, Adana D. Alt, appeared in person and through attorney of record, Robert D.

Ettinger, and annoUJ,lced ready for trial and post trial hearings.

Jurisdicfi()n
        The Court, after examining the record and the evidence and argument         of counsel, finds
that it has jurisdiction of this case and of all the parties 8.nd that no other court bas continuing,

exclusive jurisdiction ofthis case. All persons entitled to -citation were properly cited.

Jury

        A jury was waived, and all questions of fact and of law were submitted to the Court.

Record

        The     re~ord   of testimony was. duly reported by the court reporter. fox the 395 Judicial

District Coll{L
Child

        The Court finds that the folloWing child is the subject <>fthis suit:

Namt:: Sierra Jacobs
        Sex:   female
        Birth date:    Match ZO, 2009
        Home state: Texas
        Social Security number:       withheld
        Driver's license number and issuing state:      N/A

Findings

        The Court finds that thjs order is in the best intetest of the child.

Parenting Plan

        The Court finds that the provisions in these orders relating to the rights and duties of the
                                                               '                    .


                                                                                .
parties with relation to the child, possession of and access to the child, child support,
                                                                                   .
                                                                                          and

optimizing the development of a close and continuing relationship between each party and the

child constitute the parenting plan. established by the Court.

Consetvatorship

        The Court finds that the following orders are in the.best interest of the child.

        IT IS ORDERED that Justin Jacobs and , Adana D.. Alt are removed as managing

conservators and that Justin Jacobs and Adana D. Alt are appointed Joint Managing Conservators

ofthe following child: Sierra Jacobs.

        IT rs ORDERED that,-at all times, Adana D; Al~ as a parent joint managing conservator,

shall have the followfug rights:

       1.     the right to receive · information from w:zy other conserva.tor of the child
concerning the health, education, and welfare of the c¥J.d;

       2.      the .right to confer with the other parent to the extent possible before n:mking a
decision conce.rning the health, education, and welfare of the child;

        3.      the right of access·to medical, dental, psychological, and educational records of


                                                                                                  2
the child;

          4.     the right to consult with a physician, dentist, or psychologist of the child;

          5.    the right to consult with school officials concerning the child;s welfare and
~ducatj,onal status, ind1;1ding school activities;

          6.     the right to attend school activities;

       7.     the right.to be desjgnated on the child's records as a petson to be notified in case
of an emergency;

      8.     the right to consent to medical, dental, and surgical treatment during an
emergency involving an immediate danger to the health and safety of tb:e child; .and

        9.     the right to manage the estate of the child to the extent t}le estate bas l>een created
by the patent or the parent's family.

          IT XS ORDERED that, at all times, Justin Jacobs and Adana D. Alt. as parent joint

managing conservators, shall each have:the following duties:

        1.      the duty to infonn the other conservator of the child in a. timely manner of
significant infonna.tion concerning the health, education, and welfare of the child; and

        2.      the duty to infotro the other conservator of the child if the conservator resides
with for at least thirty days, marries, or intends to marry a person who the conservator knows is
registered as a sex offender under chapter 62 of the Code of.Criminal Procedure or is currently
charged with an offense for which on ~onviction the person would be required to register under
that chapter. IT IS ORDERED that tliis information shall .be tendered in the fonn of a notice
made as soon as p.(a.Cticable, but not biter than the fortieth day after thC'l date the conserv~tor of
the child begips to reside with the person or on the tenth day after the date the m.ani.age occurs,
as appropriate~ IT IS ORDERED that 1he notice must 1nclude a description of the offense that is
the basis of the person's requirement to register as a sex offender or of the offense with which the
person is charged.         WARJ.'UNG:        A CONSERVATOR COMMITS AN . OFFENSE
PUNISHABLE AS A CLASS C .MISDEMEANOR IF THE CONSERVATOR FAILS TO
PROVIDE THIS NOTICE.

          IT IS ORDERED that, during her periods of possession, Adana D. Alt, as parent joint

managing conservator. shall have the following rights and duties:

          1.     the duty of care, control, protection, and reasQnahle discipline of the child;

          2.    1he duty to support the child, including providing the child with clothing, food,
shelte~   and medical and dental care not involvit:lg an invasive procedure;

                                                                                                    3
       3.     the right to consent for the child to medical and dental care not involving an
invasive procedure; and

       4.     the right to direct the moral and religious ~g of the.child.

       IT IS ORDERED that, during his periods of possession, Justin Jacobs, as parent joint

ma:Qaging conservator, shall have the following rights and duties:

       1.     the duty of care, control, protection) and reasonable discipline of the child;

        2.     the duty to support the child, incl\lding providin,g the child with clotlli.n& food,
shelter) and me(ijcal and dental care not involvhig an invasive procedure;

       3.     the right to consent for the child to medical and dental care not involving an
invasive procedure; and

       4.     the right to direct the moral and religious ~ of the child.

       IT IS ORDERED tb,at Adana D. Alt, as a parent joint managing conservator, shall have

the following rights and duty:

       1.      1he exclusive right to designate the primary residence of the child within the State
of Texas' west ofthe Interstate 35 corridor;               ·

       2.     the exclusive right to ~nsent to medical; dental, and surgical treatment involving
invasive procedures;

        3.      the exclusive right, after written consultation with Justin Jacobs, to CQnsent to
psychiatric and psychological treatment of the child. It is ORDERED that the child Temain in
thera,PY with the current therapist until discharged by that therapist;

       4.      the exclusive right to receive and give receipt .for periodic payments for the
support of the child and to. hold or disburse these funds for the benefit of the .child;

       5.      the exclusive right to represent the child in legal · action and to make othe;r:
decisions of substantial legal significance concerning the child;

       6.      the exclusive right to consent to marriage and to enlistment in the armed forces of
the United States;

       7.      the exclusive right to make d~isions concerning the child's education;

       8.      except as provided by section 264.0111 ofthe TeJCas Family Code, the exclusive

                                                                                                 4
right to the services and earnings of the child;

        9_.    except when a guardian of the child's estate Possession and Access
       1.    Srandurd Possession Order

             IT IS ORDERED that each conservator shall ~mply with all terms and
      conditions of thls Standard Possession Order. IT IS ORD~RED that this Standard
      Possession Order is effective immediately and applies to all periodS of possession
      occurring on and after the date the Court signs this Standard Possession Order. JT IS,
      THEREFORE, ORDERED;

             (a)    Definitions

                    1.      In this Standard Possession Order ''school" means the primary or
             secondary school .in which the child is enrolled or, if the child is not enrolled in a
             primary or seeondazy school, the public schoQl district in which the child
             primarily resides.

                    2.      In this Standard Possession Order ''child'' includes each cbil~·
             whether one or more, who is a subject of this suit while that child is under the age
             of eighteen years and not otherwise emancipated.

             (b)    Mutual Agreeme.nt or Specified Tenns fur Possession

                     IT IS ORDERED that the conservatorS sb.a)) have possession of the child
             at times mutua1ly agreed to in advance by the parties, and, in the absence of
             mutual agreement, it is ORDERED that the conserva~ors shal~ have possession of
             the child under the specified terms set out in this Stanchu:d Possession Order.

             (c)     Parents Who Reside 100 Miles qr.LessApart

                     Except as otherwise expressly provided in this Standard Possession Order,
             when Justin Jacobs resides 100 miles or less from tb,e primary residence of the
             child, Justin Jacobs shall have the right to possession of the child as follows:

                     1.     Weekends-

                     On weekends that.occtu' during the regular schooltel'IIl, beginning at 6:00
             p.m., on the fir~ thlrd, and fifth Friday of each month and ending at 6:00 p.m. on
             the following S\mday.

                    ·On weekends that do not occur during the regular school term, begin.ning
             at 6:00p.m., on the first, third, cmd fifth Friday .of each month and ending at 6:00
             p.m. on the following Sunday.


                                                                                                 6
       2.      Weekend Possession Extended by a Holiday-

       Except as otherw~se expressly provided·in this S1andard Po$Session Ord~,;,
if a weekend period ofpossessin by Justin Jacobs begins on a .studcnt holiday or
a teacher in-servil tenn, as
determined by the school in which the child is enrolled, or a federal, state, or local
holiday that falls on, a Friday during the summer months when school is not in
session, that weekend period of possession shall begin at 6:00 p.m. on the
immedi~tely preceding Thursday.

        Ex~pt as otherwise exp~ssly provided in this Standard Possession Order,
if a weekend period of possession by Justin Jacobs ends on or is immediately
followed by a student holiday or a teacheJ,' in-service day that falls on a Monday
during the regular school term, as determined by the school in which the child is
enrolled, or a federal, state, or local holiday that falls on a Monday during the
summer months when school is not in session, ·that weekend }leriod of possession
shall end at 6:00p.m. on that Monday.
       3.     Thursdays- On Thursday of each week during the regular school
term, beginning at 6:00 p~m. ·and endmg at 8:00p.m.

        4.      Spring V-acation in Even-Numbered .Years - In even-numbered
years, begiml.ing at.6:00 p.m. on the day the child is dismissed from school for the
school's spring vacation and ending at 6:00 p.~. on the day before school resumes
after that vacation.

       5.      Extended Summer Possession by Justin Jacobs-

        With Written Notice by April 1 • If Justin Jacobs gives· Adana D. Alt
written notice by April 1 of a year specifying an extended period or periods of
summer possession for that year, Justin Jacobs shall have possession of the child
for thirty days beginning no earlier than the day· after the child's school is
dismissed for the summer vacation and ending rio later thatr seven days before
school resumes at the end of the summer va·cation in that year, to be exercised in
no more than two separa.te periods of at least seven consecutave days each, with
each period of possession beginning and ending at 6:00 p.m on each applicable
day, as specified in the written notice. These periods of possession shall begin
and end at 6:00 p.m. on each applicable day.

        Without Written Notice by April 1 • If Ju.stin Jacob$ does not give Adana
D. Alt written notice by April t of a year specifying an extended period or periods
of sum.mex- possession for that year, Justin Jacobs shall have possession of the
child for thirty consecutive days 41 that ye~ be~nning at 6:00 p.m. on July l and
ending at 6:00p.m. on July 31.             ·

       Notwithstanding the Thursschool term. and the weekend periods of possession ORDERED for Justin Jacobs,
it is expressly ORDERED that Adana D. Alt shall have a superior right of
possession of the child ~ follows:

        1.      Spring, Vacation in Odd-Nunibered Years. - In odd-numbered
years, beginning at 6:00 p.m. on the c41Y the child is dismissed from·school forthe
school's spring vacation and ending at 6:00 p.m..on the day before school resumes
after that vacation.

         2.      Swnmer We~kend . Pos~sion by Adana D. Alt - If Adana D. Alt
·gives Justin Jacobs written notice by April 15 of n year, Adana D. Alt s-hall have
 possession of the child on any·one weekend beginning at 6:00p.m. on Friday and
 ending at 6:00 p •.m. on the following Sunday during any one period of tb,e
 extended su,nnner possession by Justin Jacobs in that year,·provided that Adana D.
 Alt _picks up the child from Justin Jacobs and returns the child to that same place
 and that the weekend so designated does · not interfere with Father's Day
 possession.

       3.      Extended Summer _.,ossession by Adana D. Alt- If Adana D. Alt
gives Justin Jacobs written notice by .A-pril 15 of a year or gives JJlstin Jacobs
fourteen days' written notice on or after A-pril 16 of. a year, Adana D. Alt may
designate one weekend beginning no earlier than the day after the child's school is
dismissed fur the sumnier vacation and ending no Jater than seven days before
school resumes at the end of the summer vacation, d.uring which an otherwise
scheduled weekend period of possession by.Justin Jacobs shall not take place in
that year, provided that the weekend so designated does not interfere with Justin
Jacobs's period or periods of extended summer possession or with·Father's Day
possession.

(d)     Parents Who Reside ;M:ore'Than 100 Miles Apart

        El'cept as otherwise e~pressly provided in thi_s St8ruiard·Possession Order,
when Justin Jacobs resides more than 100 miles ftom the residence of the child,
Justin Jacobs shall have the right to possessjon of~e child as follows:

        1.     Weekends - On weekends that occur during the regular school
term, beginning at 6:00 p.m. on the first, third, and fifth Friday of each ,month,
 and ending at 6.:00 p.ro. on the following Sunday, and on weekends that do not
 occur-during the regular school term, beginning at 6:00p.m. on the first, tlJjrd and
.fifth ,Friday of each month ~d ending at 6:00p.m. on tb,e following Sunday.

        2,     Weekend Possession Extended by a Holiday-

       Except as otherwise expressly provi~ed in this Standard Possession Order,
if a weekend period of possession by Justin Jacobs begins o~ a stud.~t holiday or
a teacher in-service day that falls on a Friday during the regular school tenn, as

                                                                                   8
det~ed     by the school in which the child is enrolled, or a federal, state, or local
holiday during the summer months when school is not ~ session, tbat wee~end
period of possession shall begin at 6:00 p.m. on the immediately . prec~g
Thursday

       Except as otherwise expressly provided in this Standard Possession Order,
if a weekend period of possession by JUStin. Jacobs ends on or is imm~diately
followed by a student holiday or a. teacher in-s~ice day that falls on a Monday
during the regular school term, as determined by the school in which the child is
enrolled, or a federal, state, or local holiday that falls on ~ Monday, during the
summer months wben school is not in session, that weekend period of possession
shall end at 6:00p.m. on that Monday.        ·

       3.      Spring Vacation in All Years - Every year, beginning at 6:00p.m.
on the day the child is dismissed from school for the school's spring vacation and
ending at 6:00 p.m. on the day before school ~sumes after that vacation.

        4,      Extended Summer Possession by Justin Jacobs-

        With . Written Notice by April· 1 - If Justin Jacobs gives Adana D. Alt
written notice by April 1 of a year specifying an extended period or periods of
summer possession for that year, Jug$ Jacobs shaU have possession of the child
for forty-two days beginning no earlier than the day after the child's school is
dismissed for the summer yacation and ending no later than seven days before
scllool resumes at the end of the.suinmer vacation in that year, to be exer~ised in
no more than two separate periods of 8t least seven consecutive days each, with
each period of possession be~g and en~ing at 6:00. p.m. on each applicable
day, as specified in the written notice. These peri·ods of possession shall begin
and end at 6:00p.m. on each applicable day. ·

       Without Written Notice by April 1 - If Justin Jacobs does not give Adana
D. Alt written notice by April 1 of a year specifying an extended period or petiods
of summer possession for that year, Justin Jacobs shall have possession of the
child for forty-two consecutive days beginning at 6:00. p.m. on June 15 and
endinK at 6:00p.m. on July 27 ofthat year.

       Notwithstanding the weekend periods of possession ORDERED for Justin
Jacobs, it is. expressly ORDERED that Adana D. Alt Shall have a superior right of
possession of the child as follows: ·

        1.      Summer Weekend Possession by Adana D. Alt- If Adana D. Alt
gives Justin Jacobs written n()tice by April15 of a year, Adana D. Alt shall have
possession of the child on any one weekend beginning at 6:00 p.m. on friday and
ending at 6;00 p.m. on the folloWing Sunday during any one period of possession
by Justin Jacobs during Justin Jacobs's exten4ed summer possession·in that year,
p1;qvided
.
          that if a .periqd
                       '
                            of possession by Justin 'Jacobs ' in that year exceeds thirty


                                                                                       9
days, Adana D. Alt   may have possession of the child under the terms of this
provision on any two nonconsecutive weekends during that period and provided
that Adana D. Alt picks up the child from Justin Jacobs and' re~ the: child to
that same place and that tb.~ weekend so destgnated . does not interfere . with
Father's Day poss~ssion.

        2. · Extended Summer Possession by Adana D. Alt - If Adana D. Alt
gives Justin Jacobs written notice by April 15 of a ,year; Adana D. Alt may
desjgnate twenty-one days beginning ·no earlier than th~ day after 1he child's
school is ctismissed for the summer vacation and ending no later tha.n seven days
betbre school resumes at the end of the suro.mer vacation in that year, to be
exercised in no more than two separate periods of at least seven consecutive days
each, during which Justin Jacobs shall not have possession of the child, provided
that the period or periods so designated do not interfere with Justin Jacobs's
period or periods of extended summer possession or with Fatheris Day possession.
These periods of possession shall begin and end at 6:00 p.m. on each appllcable .
day.                          .
(e)    Holidays Unaffected by Distance

        Notwithstanding the weekend · and Thursday periods of possession of
Justin Jacobs, Adana D. Alt and Justin Jacobs shall have the right to possession of
the child as follows:

        1.     Christmas Holidays in.Evcn-Nwnbered Years - In even-numbered
years, Justin Jacobs shall have the right to possession of the child beginning at
6:00 p.xn. on the day the child is dismissed from school for the Christmas school
vacation and ending at noon on December 28, and Adana D. Alt shall have the
right to possession of the child beginning at noon on December 28 and exlding at
6:00 p.m. on the day before school resumes aftet that Cb.tisttnas school vacation.

        2.     Christmas Holidays in .Odd-Numbey:ed Years - In odd-numbered
years, Adana, D. Alt shall have the right to possession of the child begjnn:ing at
6:00 p.m. on the day the child is dismissed from school for the Christmas school
vacation and ending at noon on December 28, and Justin Jacobs shall have the
right to possession of the child beginning at noon on December 28 and ending at
6:00p.m. on the day before school res~es afte~ that Christmas school vacation.

        3.     Thanksgiving in Odd-Numbered Years • In odd-numbered years,
Justin Jacobs shall have the right. to possession of the child beginning at 6:00p.m.
on the day the child is dismissed from .school for the Thanksgiving holiday and
ending at 6;00 p.m. on the Sunday following Thanksgiving.
      4.      Thanksgiving in Even-Numbered Years ·- In even·numbered years,
Adana D. Alt shall have the right to possession of the child beginning at 6:00p.m·.
on the day the child js dismissed from schoof for the Thanksgiving holiday and

                                                                                 10
ending at 6:00 p.m. on the Sunday following' Thanksgiving.

       5.       Child's Birthday - If .a patent is not otheryvise entitled under ~
Standard Possession Order to · present possession of the child on the child's
birthday, that pare.nt .shall have possession of the child beginning at 6:00p.m. and
ending at 8:00p.m. on that day1 provid&fthat that parent picks up the child from
the other parent's residence and returns the chil4 to that s~e place.

        6.       Father's Day - Justin Jacobs shall have the right to possession of
the child each yetir) beginning lit 6:00 p.in. on the Friday preceding Father's Day
and ending at 6:00 p.m.. on Father':s Day, provided that if Justin Jacobs is not
otherwise entitled under this Standard Possessjon Order to present possession of
the child, he shall pick up the child from Adana D. Alt's residence and return the
child to th;it same place.

        7.      Mother's Day- Adana D. Alt shalf have the right to possession of
the child each year, beginning at 6:00 p.m. .on the Friday preceding Motherts Day
and ending at 6:00p.m. on Mother's Day, provided that if Adana D. Alt is not
otherwise entitled under this Standard Possession Otder to present ·possession of
the child, she shall pick up the child from Justin Jacobs's residence and return the
child to that same place.                        '

(f)    Undes~ed Periods of Possession

       Adana D. Alt shall have the right of possess.io.n of the child at all other
times not specifically designated in 1his Standard Possession Order for Justin
Jacobs.

(g)       General Term.s and Con~itions

       Except as otherwise expressly pro-vided in this Standard Possession Order,
the terms and conditions of possession of the Child that apply regardless of the
distance between the residence of a parent and the child are as follows:

        1.     Surrender of Clrild by Adana ;o. Alt- Adana D. Alt is ORDERED
to surrender the child to Justin Jacobs at the beginning of each period of Justin
Jacobs's possession at the residence of Adana D. Alt.

       2.       Return   o~ Child   by Justin Jacobs - Justin Jacobs is OliDERED to
Tetam the child to the residence of Adana D..Alt at the· end of each peliod of
possession. However~ it is ORDERED that, if Adana D. Alt and Justin Jacobs
live in the same coWlty at the time of rendition of this order, Justin Jacobs's
county of residence remains the same after rendition of this order, and Adana D.
Alt's county of residence changes, effective on the date of the change of residence
by Adana D. Alt, Justin Jacobs shall 'surrender the child to Adana D. Alt at the
residence of Just~ Jacobs at the end of each period of possession.

                                                                                 11
               3.     Surrender of Child by Justin Jacobs - Justin Jacobs is ORDERED
       to surrender the child to Adana D. Alt, if the child is in Justin Jacobs's possession
      ·or $Ubject to Justin Jacobs's control, at the beginning of each period of Adana D.
       Alt's exclusive P«}ods of po~:session~ at the place "designated in this Standard
       Possession Order.

               4.      Return of Child by Adana D. Alt - Adana D. Alt is ORDERED· to
       return the child to Justin Jacobs, if Justiri Jacobs is entitled to possession of tb.e
       child, at the end of each of Adana·D. -~t's ~elusive periods of possession, at the
       place designated in this Standard Possession Ord~r.

               5.     Personal Effects - Each conservator is ORDERED to return. with
       the child the personal effects that the child brought at the beginning of the period
       of possession.
               6.      Designation of Competent Adult - Each conservator.may designate
       any competent adult to pick up and return the child, as applicable. IT IS
       ORDERED that a conservator or a designated competent adult be present when
       the child is picked up or returned.

              7.      Inability to ·Exercise 'Pssession - Each conservator is ORDERED
       to give notice to the person in possession of' the child on each occasion that the
       conservator will be unable to exercise' that conservator's right of possession for
       any specified period.                      ·

                8.     Written Notice - Written notice. inc]ucling notice provided by
       electronic mail or facsimile, shall be deemed to have been timely made ii received
       or, if applicable, po~ked befre or at the time that notice is due.
             9.      Changing weekend visitation-If Justin Jackson gives Adarl.a Alt 90
       dayS Written notice 'he may substitute a znd or 4th Weekend for a 15\ 3rd OX' 5th
       weekend in any given .month.

This concludes the Standard Possession Order.

2.     Duration

       The periods- of possession ordered above apply to the child the subje~t of this suit

while that child is under the age of eighteen years and not otherwise emancipated.

3.     Noninterference with Possession

       Except aS expressly provided herein, IT IS ORPERED tllat neither conservator


                                                                                          12
shall take possession of the child during the. other conservatoris period of possession

unless there is a prior written agreem.~nt signed by both conservators or in_case of an

emergency.

4.     Termination ofOrders

       The provisions of this or.der relating to conserva~orship, possession, or access

terminate on.the maniage of Justin Jacobs to Adana D. Alt unless a nonparent or agency

has been appointed conservator of the child under.chapter 153 of the Texas Family Code.

5.     Long-Distance Access a1ui Visitation

       IT IS ORDERED that, until a child reaches the age of five years, the following

arrangements for the travel of that chlld shall control:

       Adult to Accompany Child- IT IS ORDERED that Justin Jacobs shall trave1 with

the child between the residence of Adana D. Alt and that of Justin Jacobs at the beginning

and end of each period of possession. In place of this requirem~nt~ Justin Jacobs is

authoriT.ed to designate a responsible adult known to the child and to the mother to travel

with the child betWeen the residence of Athe travel of the child to and from Justin Jacobs after the child reaches the age of five

years.

         Notice of Place and Time of Possession - IT IS ORDERED that, if Justin Jacobs

desires to take possession of the child at an airport near Justin Jacobs•s residence, 1ustin

Jacobs shall state these facts in a notice letter to Adana D. Alt sent at least 30 days prior

to the date of travel:

         a       the aitpOrt where Adana D . Alt is to sunender the child;

         b.      the date and time of the flight on which the child is scheduled to leave;

         c.      the airline and tlight oUil),ber of the a.Uplane on which the child is

scheduled to leave;

         d.      the airport where the child will re~um to Adana D. Alt at the end of the

period of possession;

         e.      the date am.l time of the flight on which the child is scheduled to return to

that airport; and

         f.      the airline and flight number of the airplan.e on which tb,e child is

schedUled to return to Adana D. Alt at the end ufthe pe.(iod ofpossession.

         Flight Arrangements - IT IS ORDERED that           Justin Jacobs shall make airline
reservations fot the child only on major conunercial passenger airlines on flights having

no change     of airplanes between the airport of.departure and the airport of final arrival (a
"nonequipment change flight"). IT IS FURTHER ORDERED that Justin                  J~ohs   shall

make airline reservations for the child on flights that depart from a commercial airport

near the residence of Adana D. Alt that offers regularly scheduled passenger flights. to

various cities throughout the United States on major commercial passenger airlines.


                                                                                             14
       Delivery and Pickup by A~ D . Alt -· IT IS ORDERED that Adana D. Alt shall

deliver the child to the airport from which the child is scheduled to.leave at the: beginning

of ~ach period of possession. at least one hour before the scheduled departure time. IT IS
                                                              '             ' '
                                                                        '         .
FURTilER ORDERED that Adal;la D. Alt shall surrender the .child to a flight attendant

who is employed by the airline and who will be flyuig on the same fiight on which the

chifd is scheduled.

       IT IS FQRTHER ORDERED that A~a D. Alt shall1ake.possession ofthe child

at the end of Justin Jacobs's period of possession ,at the airport where the child is

scheduled to return and at the specific airport gate where the pa.ssc:~gers from the child's

scheduled flight disembark.

       Pjclrup and Return by Justin Jacobs - IT IS ORDERED that Justin Jacobs shall

take possession of the child at the beginning of each period of posses.sion at the airport

where the child is scheduled to anivc and at the specific aixpor.t gate where the

passengers from the child's scheduled flight disembark.

       IT IS FURTHER ORDERED that Justin ·Jacobs, at the end of each period of

possession, shall deliver the child to the airport where the chlld is scheduled to depart at

least one hout before the scheduled departure time and suuender the child to a flight

attendant who is employed by the ·aix'line and who will be flying on the sam,e !light on

which the child is scheduled to return.

       Missed Flights • IT IS ORDERED that·any. cqns~r.vator who bas pOssession of the

child at the time shall notifY the other conservator immediately if the child is not placed

on a scheduled flight at the beginning or end of a period of possession. IT IS FURTHER

ORDERED that, if tho child should miss a sche(luled flight, the conservator having


                                                                                          15
      possession of the child when the flight is missed sball schedule another nonequipment

      change flight for the child as soon as is possible after the originally scheduled flight emu

      shall pay any additional expense associated with the      c~anged   flight and give the other

      conservator notice of the date and time of that flight.

                Expenses Paid by Justin Jacobs -· IT IS ORDERED that Justin Jacobs shall

      purchase, in advance, the r.ound-trip airline tickets (including escort fees) to ~e used by

      the child for the child's flight. IT IS FURTHR'R ORDERED that Justin Jacobs shall

      make necessary arrangements with the airline~ and with Adana D. Alt in order that the

      airline tickets are available to the child before a scheduled fljght. IT IS FUR11IER

      ORDERED that Justin Jacobs shall pay any· other traveling expenses and charges

      jncurred for the child .from ~e time Adana D. Alt s~nders possession of the child by

      placing the child on the scheduled nonequipment ·change flight at the beginning of a

      period of possession until the time Adana D. Alt takes possession of the child at the

      tennination of the scheduled nonequipment change flight' at the end of the period of

      possession. JT IS     FURTHER ORDERED.that Justin Jacobs shall reimburse Adana D.
      Alt for travel   e~enses    of the child lf, because of circumstances beyond Adana D. Alt's

      control, Adana 1). Alt is required to pay travel expenses ofthe child on a nonequipment

      change flight to   or from the.possession of Justin Jaeobs.
                Miscellaneous Expenses - IT IS ORDERED that the expenses of a conservator

      inC'Ull'ed in traveling to and from an airport, as well as    ~elated   parking and baggage-

                                                      .
      handling expenses, are the sole responsibility of the conservcd:or delivering or receiving

      the child at the airport.

Child Support



                                                                                                16
       1T IS ORDERED that Justin Jacobs is obligated to pay and shall pay to Adana D. Alt
child support of four hun          IT IS FURTIIER ORDERED that Michael Justin Jacobs is excused from paying any

child support for the months of June 2014 and July 2014.

          Withholding from Earnin~

          IT IS ORDERED that any employer of Justin Jacobs shall be ordered to withhold from,

earnings for child support from the disposable earnings of Justin Jacobs f~r the support of Sierra
                                                .    '

Jacobs,

          IT IS FURTHER ORDERED that all amounts wi.thbeld from the disposable earnings of

Justin Jacobs by the employer and paid in accordance with the order t that employer shall

constitute a credit' against the child support obligation. Payment of the full amount of child

support ordered paid by this order through the means of withholding from earnings shall

dischafge the ·child support obligation. If the amount withheld from eamings and credited

against the child support obligation is less than 100 percent" of the amount ordered to be paid by

this order, the balance due remains an obligation of Justin Ja~obs, and it is ·hereby ORDERED

that Justin Jacobs pay the balance due directly to the state disbmsement unit specified below.

          On this date the Court signed an Income Withholding for Support.

          Payment

          IT IS ORDERED that all payments shall be made· through the state. disbursement unit at

Texas Child Support Disburiement Unit, P.O. Box 659791, San Antonio, Texas 78265-9791, and

thereafter promptly remitted to Adana D. Alt for the support ofthe child. IT IS ORDERED that

each party shall pay, when due, all fees· charged to that pw-ty by the state disbursement unit and

any other agency statutorily authorized to charge a fee.

          Change of Employment

          IT IS FURTHER ORDERED that.Justin Jacobs shall notify this Court and Adana D. Alt


                                                                                                 18
by U.S. certified mail, retum receipt requeste4, of any change of address and of any tennin.ation

of employment. 1bis notice shall be given no later than seven days after the change of address

or the tennination of employment. This notice or a subsequent noti~e shall also provide the

current address of Justin Jacobs and the name and address of his current employer, whenever that

infoi'II).ation becomes available.

       Clerk's Duties

        IT IS ORDEREP that, on the reguest of a prosecuting attomey1 the title IV-D agency, the

friend of the Court, a domestic relations office, Adana D. Alt, Justin Jacobs, or an attomey

representing Adana D. Alt or Justin Jacobs, the clerk of this C::ourt shall cau.se a certified copy of

the Incoroe W ithholding for Support to be' delivered to any employer.

Health Care

        1.      IT IS ORDERED that Justin Jacobs and Adana D. Alt shall' each provide medical

support for the child as set oui in this order as additional child support for as long .as the Court

may order Justin Jacobs and Adana D. Alt to provide $Upport for the child under sections

154.001 and 154.002 of the Texas Family Code. Beginning on the day Justin Jacobs and Adana .

D. Alt's actual or potential obligation to support th~ child u.o,der sections 154.001 and 154.002 of

the Family Code terminates, IT. IS ORDERED that Justin Jacobs and Adana D. Alt are

discharged from the obligations set forth in this medical support order, except for any failure by

a parent to fully comply with those obligations before that 'date. IT IS FURTHER ORDERED

that lhe cash medical support payments ordered below are payable · through the state.

disbursement unit and subject to the provisions for withholding from earnings provided above

for other child support payments.

       2.       Definitions -



                                                                                                   \9
       "Health Insurance" means insuran,ce coverage ~at provides basic health-care services,

including usual physician services, office visits1 hospitali~on, and J~boratory, .X-ray, and

emergency services, that may be provided through a health maintena.nce organization or other.

private or public organizatio~ other than medical assistance under chapter 32 of the Texas

Human Resources Code.

       ".Reasonable cost" means the cost of health in~wance coverage for a child that doe& not

exceed 9 percent of Justin Ja.oobs •s annual resouroes, as described by section 154.06i(b) of1he

Texas Family Code.

       "Reasonable and necessary he.cUth-care expenses not paid by ~ur!:'U),ce and incurred by or

on behalf of a child" include, without limitation, any copayments for office visits or prescription

drugs~ the yearly deductible,   if any, a:o,d medical, surgical, prescription drug, mental bealth-care

services, dental, eye care,. ophthalmological, atld orthodontic charges. These reasonable and

necessary health-(::are expenses do not includ;e   e~penses   for travel to and from the b;calth-care

provider o.r for nonprescription medication.

       "Furnish'' means:

               a.     to hand deliver the docwnent by a person eighteen years of age or older

                      either to th~ reojpient ~r to a person who is eighteen years of age or older

                      and permanently res~ des with the recipient;·

              b.      to deliver the document to the recipient by certified mail, return receipt

                      requested, to the recipient's last known·mailing or residence address; or

               c.     to deliver the document to the recipient at the recipient's last known

                      mailing or residence address using any person or ent.\ty whose principal

                      business is that of a courier or deliverer of papers or documents either



                                                                                                   20
                        within or outside the United States.
        3.      Findings on Health Insurance         Avail~ility-     Having considered the cost,

accessibility, and quality ofhealth insurance coverage available to thC? parties, the Court finds:

      · Health insurance is available or is in effect for the · child       thro~    Adana D. Alt's

employment or membership in a union, trade       asso~ation,   or oth~r organization at a reasonable

cost of$100.00.

       1T IS FURTHER FOUND that the following orders rei8J'ding h~th-care coverage are in

the best interest of the child.
                                                 .
        4,      Provision of Health-Cate Coverage -

        As child support, Adana D. Alt is O:RDERED to continue to maintain health insurance

for the child who is the subject of this suit that covers basic health-care services, including usual

physician services, office visits, hospitaliz~tion, laboratory, X-ray, and emergency services.

        Adana D. Alt is ORDERED to maintain such health insurance in full force and effect on

the child who is the subject of this suit as long as child support is payable for that child. Adana

D. Alt is ORDERED to convert any group insurance to individual coverage or obtain other

health insurance for the child     within fifteen days of termination of her employment or other
disq_uali.fication from the group insurance.      Adana D. Alt is ORDERED to exercise · any

conve,;sion options or a.c;qllisition o£ new health insurance·in ·such a manner that the resulting

insurance equals or exceeds that jn effect immediately before the change.

        Adana D. Alt is ORDERED to furnish Justin Jacobs a true· and correct copy of the health

insurance policy or certification and a schedule of benefits within 30 days of the sjgn.in~ of this

order. Adana D. Alt is ORDERED to fwnish JustiiJ. Jacobs- the insurance cards anl;i any other

forms necessary for   us~ of the   W$UI'ance within 30 days of the signing ofthis otder. Adana D.


                                                                                                     21
Alt is ORDERED to provide, within three days of receipt by ner, to Justin Jacobs any insurance

checks, other payments, or explanations ofbenefits relating.to any medical expenses for lhe child

that Jus~ Jacobs paid or incurred.

       Pursuant to section 1504.051 of the Texas lnsurance Code, it is ORDERED that if Adana

D. Alt .is eligible for dependent health C{)verage but' fails to apply to obtain covexage fo:r
                                                                                            . the
chH~ the insut~r shalJ ~ttroU tb.e child   on appli~tion of J~ti.n. Jacobs or others as authorized by
law.

       fursuant to section 154.182 of the Texas Family Code, Justin Jacobs is ORDERED to

pay Adana D. Alt cash medical support for .reimbursement ..of health insurance premiums, as

additional child support, of one hundred dollars ($100.00) per month, 'with the first installment

being due arid payabl¢ on March 1, 2014 and a like installment being due and payable on or

before the flrst day of each month 'until the tenni.uation of c~t cblld support for the child

under this order.

       IT IS ORDERED that the cash· medical support provisions of this o;rder shall be an

obligation ofthe estate of Justin Jacobs and shall not terminate on his death.

       Pursuant to section 154.183(c) of the Texas Family Code, the reasonable and necessary

health-care expenses of the obild that are not reimbursed by·health insurance are allocated as

follows: Adana D. Alt is OWERED to pay 50 percent.and Justin J~CQbs is ORDERED to pay

50 percent of the unreimbursed health-care expenses if, at the time the expenses are incurred,

Adana D. Alt is providing health insurance as ordered.

       The party who incurs a health..care expense on behalf of the child is ORDERED to

submit ~ the other party all forms, teceipts,       bills.   statements, and explanations of benefits

reflecting the uni.nsul-ed portion of the health-care expenses within thirty days afte.r he or she


                                                                                                  22
receives them.     The xtonincurring party is ORDERED to pay his or her percentage of the

v,ninsur!!d portion of the heal1h·care   ~penses   either by paying the health-care: provider directly

or by reimbursing the incurring party for any advance payment exce~g the incurring party's

percentage of the uninsured portion of the health-care expenses within tlrirty days aftet t,he

nonincurring party receives the forms, receipts, bills, statements,·and explanations of benefits.

       These provisions apply to all unreimbursed hc:alth-care expenses of the child who is the

subject of this suit that are incurred while chUd support is payable for the child.

       5.        Secondary Coverage- IT IS ORDERED that if a party provides secondary health

insurance coverage for the child, both parties shall cooperate fully with regard to the handling

an,d Jiling of claims with the insurance canier pro'Yi:ding the coverage in order to ,maximize the

benefits available to the child and to ensure that the _party who pays for health-care expenses fo.r

the child is reimbutsed for the payment from both cani;ers to the fullest extent possible.

       6.        Compliance with Insurance Company Requ.iJ:ements ·- Each party is ORDERED to

conform to all requi'I.'Cments imposed by     t4e   terms and conditions of the policy of health

insurance covering the child in order to assure the maximwn reimbursement or direct payment

by the insurance company of the incurred health-care .expense, incl1;.1ding but not limited to

rcqul,tements for advance :notice to any carrier, second opinions, and the like. Each party is

ORDERED to use "preferred providers," or services within the health maintenance. organization,

if applicable. Disallowance of the bill by a health insurer shall not exewe the obligation of either

party lo make payment. Excepting emergency health-care expenses incurred on behalf of the

child, if a party incurs health-care expenses for the child using "out-of-network" health-care

providers or services, or fails to follow the health insurance company procedures or .

requiremen~, that party shall pay· all such health-care expenses incurred 'absent (l) written



                                                                                                    23
agreement ofthe parties allocating such health-care expenses or (2) further order of the Court.

       7.       Claims • Except as provided in this paragra.ph, the p~ whci is not           carry~g the

health insurance policy ·covering the child is ORDERED to furnish to the part}' carrying the

policy: within fifteen days of receiving them,· any and all forms, receipts, bills, and statements

reflecting the health-care expenses the party not carrying the policr incurs on behalf ofthe chijd.

In accordance with section     ~204.251   and 1504.055(a) of the Texas Insurance Code, IT IS

ORDERED that the party who is not carrying the health insurance policy covering the child, at

that. party's option • m,ay file any claims for health-care Q:j>enses directly with the insurance

canier with and from whom ·coverage is provided for .the benefit of the child ~d receive

payments    direct~y   from the insurance company.       Further, for the sole. purpose of section

1204.251 of the Texas Insurance Code, Justin Jacobs is designated the managing conservator or

possessory conservator of the child.

       The parry who is caxrying the health insurance policy covering the child is ORDERED to

submit all forms required by the inswance company for payment or reimbursement of health-

care expenses incurred by either party on behalf of the child to the .insurance carrier within

fifteen days of that party's receiving any fonn.   receip~   bill, or st.atemeut reflecting the expenses.

       8.       Constructive Trust for Payments Received ~ IT IS ORDERED that any insurance

payments receiv~ by a party fi;Qm the health insurance carrier as reimbursement for health-care

expenses incurred by or o.n behalf ofthe child shall belong to th,e party.who paid those expenses.

IT IS FURTHER ORDERED that the party. receiving ·the               insur~ce   payments .is designated a

constructive trustee to receive any insurance checks or payments for health-care expenses paid

by the other party, and the: party canying the pollcy shall endorse and forward. the checks or

payments, along with zmy explanation of benefits received. to·the other party within three days of


                                                                                                       24
.receiving them.
       9.          WARNING· A PARENT ORDERED TO PROVIDE HEALTH INSURANCE

OR TO PAY THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR TilE COST OF

HEALTH INSURANCE WliO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL
                   '
EXPENSES OF Tiffi CHILD, WITHOUT REGARD TO WHETIIER THE EXPENSES

WOULD HAVE BEEN PAJD IF HEALTI-I INSURANCE~ BEEN PROVIDED, AND FOR

THE COST OF HEALTH INSURANCE PREMIUMS OR CONTRIBUTIONS, IF ANY, PAID
ON BEHALF OF TI-l£ CHILD.
Miscellaneous Child Support Provisions ,

       No Credit for Infonnal Pa.ymems

       IT IS ORDERED that the child support as         pres~bed    in this order shall be exclusively

discharged in the manner ordered and that any direct paymel;l.f.s made by Justin Jacobs to Adana.

D. Alt or any expenditures incurred by Justin Jacobs during Justin Jacobs's periods of possession

of or access to the child, as prescribed in this order, for food, clothing, gifts, ttavel, shelte:r, or

entertainment are deemed in addition to and not in lieu of the support ordered in this order.

       SUpport as Obligation of Estate

        IT IS ORDERED that the, provisions for child support in this oxder shall be an obligation

of the estate 'Of Justin Jacobs and shall not tetminate on the death of Justin Jacobs. PaymentS

received for the benefit of the child, including payments               fr~m   the Social Security

Administration, Department of Veterans Affairs or other governmental agency or life insurance

proceeds, annuity payments, trust distributions, or retirement survivor benefits, shall be a credit

against this obligation. Any remaining balance of the child suppOrt is an obligation of Justin

Jacobs's estate.



                                                                                                    25
         Termination of Orde.cs on Marriage of Paxties but Not on Death of Obligee

         The provisions of this order relating to current child supporllerm.inate on the m.aniagc of

Justin Jacobs to Adana D. Alt l,l.Q.},ess a nonparent or agency has qeeu :appointed   co~ervator   of

the child \lnder chapter 153 of the Texas Family Code. An obligation t9 pay child support under

this   ~rder   does not terminate on the death of Adana D. Alt but continues as an oblisatl:on to

Sierra Jacobs.

Medical Notification

         Each party is ORDERED to infonn the other party within 24 hours of any meoical

condition of the child requiring surgical intervention, hospitalization, or both.

         Within 30 days after the Court signs this order~ each party is ORDERED to execute -

         1.       all necessary releases pursuant to the Health Insurance Portability and

Accountability Act (HJPAA) and 45 C.F.R. ·section 164.508 to pennlt·the other conservator to

obtain h,ealth-c,:are information regarding the child; and

         2.        for all health-care providers of the child, an authorization for disclosure of

protected health infonnation to the of:b.er consefVator pursuant to the HIPAA and 45 C.F.R.

section 164.508.

         Each pa,rty is further ORDERED to designate the other conservator as a person to whom

protected health infonna~ion regarding the child may be disclosed whenever the party executes

an authorization for disclosure <>f protected health information pursuant to the HIPM and 45

C.F,R. section )64.508.

Injunctive Relief

         The Court finds that. because of tb.e condu,ct of Justin Jacobs, a. pennan~nt injunction

against him should be granted as appropriate relief because there is no adequate remedy at law..



                                                                                                   26
       The.~ permanent injunction granted. below shiLl!    be effective immediately       and shall be
binding .on Justin .Jacobs; on his agents, servants, employees, and attorneys; and on those persons

in active concert or participation with them who    re~ve   actual   notic~   of this order by pexsona1

service or otherwise.

        IT IS ORDERED that Justin Jacobs is permanently enj~il}ed from:

               1.      ingesting any alcohol 24 hours prior to and .during any period of
possession of the child.

       The Court finds that, because of the conduct. of Adana D. Alt, a permanent injunction

against her should be granted as appropriate reli,ef because there is no adequate remedy at 1.8.w.

       The permanent injun.ction granted below shall be effective ixqmediately and shall be

binding on Adana D. Alt; on her agents, servants. employees> and attorneys; and on those

persons in active concert or participation with them who receive acroal notice of this order by

personal service or otherwise.

       IT IS ORDERED that:

                  1.    Adana Alt or her agen,ts or persons in active concert or participation with
                              1h.em wb.o receive actual notice of this order by personal service or
                              otherwise, w:e enjoitied from permitting the child, Sieua Daoielle
                              Jacobs. from being in the presence of, or within 500 feet of,
                              Oilbcrto Eustaquio Buitron at any time.

Service of Writ

        Peti.tioner and Respondent waive issuance and service of the writ of injunction, by

stipulation.. IT IS ORDERED that P~titioner and Respondent shall be deemed io be duly served

with the writ of injunction.

Required lriformation

       The informatio~ req~ed for each party by ~on 105.006(a) of the Texas Family Code

is as follows:


                                                                                                     27
Name:          Justin Jacobs

        Social Security number:       withheld]

        Driver's license number:                                               lssuing state: Texas

        Cunent residence address:

        Mailing address:

        Home telep)lone number:

        Name of employer:

        Address of employment:

        Work telephone number.

Name:          Adana D. Alt

        Social Security number:       withheld

        Driver's license number:      0899342          Issuing state: Tex.as

        Current resi.dence address:   300 Carl Shlpp, Liberty Hill, Texas 78()42

        Mailing address:              3oo Car1 Shipp, Liberty Hill, Texas 78642
        Home telephone number:        51.2 -538-8138

        Name of employer:             Work Po:rc~ Solutions

        Address of employment:        6505 Airport Blvd., Suite 101-c, Austin, T~ 78752

        Work telephone number:        512-597-7191

Required Notices

        EACH PERSON WHO lS A PARTY TO                nus ORDER TS ORDERED TO NOTIFY
EACH 01HER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY

CHANGE IN tHE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS,

HOME TELEPHONE NUMBER. NAME OF EMPLOYER, ADDRESS OF                                EMPLOYMENT~




                                                                                                  28
DRIVER'S LICENSE       NUMBE~        AND WORK       TEL~PHONE       NUMBER. . THE PARTY IS

ORDERED TO GIVE NOTICE OF AN INTENDED CHANcopy of the notice to State Case Registry, Contract Services Section, MC046S, P.O. Box 12017,

Austin, Texas 78711-2017.

       NOTICE TO ANY PEACE OFFICER OF mE STATE OF TEXAS: .YOl). MAY USE

REASONABLE EFFORTS TO ENFORCE THE TERMS OF CIDLD CUSTODY SPECIFIED

IN TillS ORDER. A PEACE·OFFICER WHO RELIES ON THE TERMS O.F A COURT

ORDER AND 'fHE OFFICER'S AGENCY ARE ENTITLED TO TilE APPLICABLE

lMMUNITY AGAINST ANY CLAIM1 CIVU, .OR OTHERWISE; REGARDING THE
                                                                .
OFFICER'S GOOD FAITH ACTS PERFORMED IN THE SCOPE QF THE OFFICER'S

DtmES IN ENFORCING THE TERMS OF THE ORDER THAT RELATE TO ClflLD

CUSTODY. ANY PERSON WI:iO KNOWINGLY PRESENTS FOR ENFORCEMENT AN

ORDER THAT IS INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE TIJAT

MAY BE PUNISHABLE BY CONFINEMENT                m JAIL .FOR AS LONG AS TWO YEARS
AND A fiNE OF AS MUCH AS $10t000.

Warning.s

       WARNINGS TO PARTIES: FAILURE TQ OBEY A COURT ORDER FOR CHILD

SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RBSULT IN

FURTHER Ln10ATION TO ENFORCE Uffi ORDER, INCLUDING CONTEMPT OF

COURT. A FINDING OF CONTEMPT MAY BE PUNISHED BY c ·ONFINEMENT IN JAIL

FOR UP !0 SIX MONTHS, A FJNJ:!, OF UP TO $500 FOR BACH VIOLATION, AND A

MONEY JUDGMENT FOR PAYMENT OFATTORNBY'S.FEES ANP COURT COSTS.

       FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE

PLACE AND IN THE MANNER REQtJlREP BY A COURf ORDER MAY RESULT IN THE

PARTY'S NOT RECEIVING CREDIT FOR MAKING THE PAYMENT.


                                                                                          30
        FAlLURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT nJSTIFY

DENYING THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A

CHILD. REFUSAL BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A

CHILD DOES NOT JUSTIFY FAlLURE TO PAY COuRT.:.ORDERED CHILD SUPPORT TO

THAT PARTY.

Attor11ey's Fees

        IT IS ORDERED that attorney's fees are to be borne by the.party who incurred them.

Costs

        IT IS ORDERED that costs of court are to be borne by the party who incurred them:·

Di$Charge from Discovery Retention Requirement

        IT IS ORDERED that the parties and theiP respective attorneys are discharged from the

requirement of keeping and storing the documents produced in this case in accordance with rule:

191.4(d) of the Texas Rules of Civil Procedure.

Additional Orders

        It is Ordered that Adana Alt complete the parenting class which she began in July 2014.

IT IS FURTHER ORDERED that Michael Justin Jacobs begin a parenting              cl~s   in Lubbock,

Texas during September 2014 and co:mplete the class as it is scheduled.

ReliefNot Granted

        IT IS ORDERED that all relief requested in this case and not eX.p:ressly granted is denied.

All other terms of the prior orders not specifically modified in this order shall remain in full

force and effect. All child support obligations of Justin Jacobs contained in the Temporary

Orders rendered by this court remain in full force and effect to the extent they have not been

paid.



                                                                                                31
It is so ordered.


                                '-"
SIGNED and ENTERED this the ¢~ '- day of August, 2014.




                                                         32
Tab B
    Judge's Family Law Docket, Williamson County, Texas
                                                                                                                                                                   10-0968-F395                 April 07, 20 I 0
       DATE                                                       ORDERS
                                                                                                                                                                   IN THE I~'TEREST OF
      5 ..I "'I- £5   TEMPORARY RESTRAINING ORDER GRANTED: hearing set for                                                                                         SIERRA DANIELLE JACOBS
                      _ _M on                                         , 20_ _.                                                                                     A CHILD
                      HEARING FOR TEMPORARY ORDERS set for _ _M. on - - - - - - - - f - f
                      TEMPORARY ORDERS:
                       emporary rnJunction granted. The Petjtjoner/Respondent is appointed Temporary Managing
                      Conservator of minor children and Petitioner/Respondent is appointed Temporary Possessory
                                                                                                                                                                   395TH JUDICIAL DISTRICT COURT
                      Conservator. Temporary child support (and alimony) is set in the $                     er
                                                                                                                                                                   PARENT-CHILD RELATIONSHIP
                      (week), (each two weeks), (month) commencing on              day of               , 20_.
                      Inventory ordered filed on or before _ _day of                            , 20_. Temporary use of ll======t============;
                                                                                                                               DATE
                                                                                                                          !-/~lit

                      awarded to Petitioner/Responc1ent.                                                                  ·!~.,,,

                                                                     JUDGE PRESIDING

                      TEMPORARY ORDERS APPROVED AND SIGNED.
                      FINAL DECREE:
                      Evidence heard, divorce granted. Number of children involved under the age of eighteen._ __
6




                      The Petitioner/Respondent is appointed Managing Conservator of the minor children and Petitioner/
                      Responc1ent is appointed Possessory Conservator. Child support set in the amount of$_ _ __
                      per (week), (each two weeks), (month) commencing on              day of                , 20__.
                      through District Clerk's Office. Wife's former name restored to her_ _ _ _ _ _ _ _ _ __
                      _ _ _ _ _ . Attorney's fees in the amount of$._ _ _ _ awarded to _ _ _ _ _ _ __
                      - - - - - - - - - - - · Wages withholding ordered. Property settlement approved/or
                      property divided as follows - - - - - - - - - - - - - - - - - - - - - -


                                                                                                                          'i   f!i ,,1.- ~~-yL-:.;..::,.;_:;___:_______;.+-~;,...--=--~,...---r--r"'-!----:--~-----"1
                      FINAL DECREE:APPROVED AND SIGNED.
                                                                     JUDGE PRESIDING


    ~----~W~A~G~E~W~I~T~H~HO~L~D~I~NG~A~P~P~RO~V~E~D~A~N~D~SI~G~N~EftD.----------------~I1/A~;.3
                                                                                                                          tt:l:
                      ~----------------------------------------~ 1 hj;rp3
Tab C
Nov 14 2014 12:30 395th District Court 512 943-1187               page 1




                 MICHAEL JERGINS
                     District Judge
                 395th Judicial District
                  Williamson County


                                                  November 14, 2014



           Ms. Paige Franken berry                              Mr. Robert D. Ettinger
           Attorney at Law                                      Attorney at Law
           4425 South Mopac, Ste I 05                           P.O.Box 50323
           Austin, Texas 78735                                  Austin, Texas 78763
           Fax: 512-852-5937                                    Fax: 512- 478-9542

           Re:     RE: ITIO Jacobs, 10-0968-F395


           Dear Madam & Sir:


                   Enclosed are Findings of Fact and Conclusions of Law, filed this date.




                                                        Respectfully,



                                                                  erg ins
                                                               ,3951h Judicial District Court




                                            405 Martin Luther King St., No. 15
                                                Georgetown, Texas 78626
                                                     (512) 943-1395
                                                   Fax (512) 943-1187
Nov 14 2014 12:30 395th District Court 512 943-1187             page 2
                                                                                        . . "FILED •L\.
                                                                                   at   II,:;> Do• clock I \ M~   .
                                                                                                          11Nov 14 2014 12:30 395th District Court 512 943-1187                page 3




                         resolving the Motion to Enforce. At that time Jacobs paid $8459.40 in child

                         support and $1339 costs. The Motion to Enforce was non-suited.

                  9.        On March 11, 2013, Jacobs filed a Bill ofReview.

                   10.      On October 15,2013, a Bill of Review was granted as to the original

                         judgment entered May, 201 I. The Court let stand, as the currently applicable

                         order, the Temporary Orders previously entered.

                   11.      The Court found that the agreement as to child support entered August

                         2012, was valid, enforceable and res judicata as to all previous child support

                         issues.

                   12.      Subsequently, the Court entered orders relating to conservatorship,

                         possession and child support. It was in the best interest of the child that Alt

                         establish the domicile of the child, with a geographic restriction as requested

                         by Jacobs.   Jacobs was awarded possession and access that was in the best

                         interest of the child given the parties live greater than 100 miles from each

                         other

                   13.       Sometime after the birth of the child and prior to May 1, 2011, Jacobs left

                         the State of Texas and resided and worked in New Mexico. Alt had possession

                         of'the child at that time. Since at least the first quarter of2011, the parents

                         have not resided in the same city for any significant period.

                   14.       Throughout the child's life, the child has resided primarily with Alt.

                   15.       At all times Alt was awarded the exclusive right to consent to psychological

                                                             2
Nov 14 2014 12:30 395th District Court 512 943-1187               page 4




                         treatment of the child.

                   16.      Since August, 2012, Ms. Lauren Scott was the child's counselor. The

                         Court finds her to be a competent and neutral counselor. In the April 30, 2014

                         hearing, the Court affirmed that Ms. Scott was to be the child's counselor.

                   17.      Throughout all times relevant in this case, father was aware of the identity

                         of Ms. Scott as the child's counselor. Any failure on his part to participate in

                         that counselor was the result of voluntary conduct on his part.

                   18.      Alt notified Jacobs of the child's cotmseling and Jacobs stated that he

                         would not participate in it.

                   19.      Alt has a brother identified as Gilbert Buitron, who is a paroled sex

                         offender. The Court has ordered the child not to be in presence of Gilbert

                         Buitron.

                   20.       During or prior to April, 2014, allegations were made that the child was

                         allowed to be in the presence of Gilbert Buitron.

                   21.       A hearing was held on April30, 2014. Jacqueline Roberts, an employee of

                         CPS testified. Lauren Scott, the child's counselor, testified. The child had

                         been in the presence of Gilbert Buitron, at the maternal grandmother's

                         residence. The Court placed the child in Jacobs' custody and reset the matter

                         for a review in May.

                   22.       The Court ordered that in that interim between the April and May hearings,

                         the child was to undergo a forensic interview at the Williamson County

                                                            3
Nov 14 2014 12:30 395th District Court 512 943-1187              page 5




                         Children's Advocacy Center. This interview was to determine whether any

                         abuse had occurred. The Court further ordered that Ms. Scott was to remain

                         the child's counselor and conduct sessions with the child, Jacobs was to make

                         the child available for the counseling sessions. The Court announced that the

                         review hearing in May was to review evidence resulting from the forensic

                         interview and any additional counseling sessions with Ms. Scott.

                   23.      A hearing was held May 21,2014. The child had been interviewed at the

                         Children's Advocacy Center, and no outcry of abuse was made. There was no

                         further evidence that the child had been in presence of Gilbert Buitron. No

                         evidence that abuse has occurred was discovered by CPS or the child's

                         counselor.

                   24.      During the interim between the April and May hearings. Jacobs took the

                         child to another counselor. At that time none of the orders in place gave him

                         the authority to consent to any such evaluation or treatment. Father took the

                         child to a therapist without consent of the mother or the Court. Any concerns

                         about abuse had been addressed by the Court's specific order to conduct the

                         forensic interview and continue counseling with Ms. Scott. Jacobs had no

                         authority to allow any other interviews by a counselor.

                   25.      Father relies on Texas Family Code Sec. 32.005, as authorization to allow

                         him to take the child to a second counselor. This provision applies to experts

                         who have reasonable grounds. TI1e only way the reasonable grounds herein

                                                           4
Nov 14 2014 12:30 395th District Court 512 943-1187                 page 6




                         could have been obtained would have been for the father to provide it. It is

                         not in the best interest of the child to see multiple counselors. It is the best

                         interest of the child to have one counselor. The Court's orders were to insure

                         the best interest of the child.

                  26.       At the conclusion of the review hearing, it was in the best interest ofthe

                         child to reside with Jacobs for the summer. The child was ordered to continue

                         counseling with Ms. Scott and Alt was ordered to protective parenting classes.

                   27.      A review hearing was scheduled for August 20, 2014, and evidence was

                         heard. There had been no further contact with Gilbert Buitron. Mom was

                         successfully progressing in protective parenting classes.

                   28.       Given the totality of all the evidence presented, that it was in the best

                         interest of the child to return to the orders entered by the Court after final

                         hearing. It was again in the best interest of the child for Alt to be the primary

                         conservator to establish residency and for the child to continue therapy with

                         Ms. Scott.

            Conclusions ofLaw

                   1.        The best interest of the child shall always be the primary consideration in

                         determining questions of conservatorship and questions ofpossession of and

                         access to the child.



                   2.        In determining which party to appoint primary managing conservator, the

                                                              5
Nov 14 2014 12:31   395th District Court 512 943-1187                page 7




                         Court shall consider the qualifications of each party without regard to the

                         gender of the party or the child.

                    3.      Texas Family Code Sec. 32.005, applies to providers who have reasonable

                         grounds that abuse has occurred. This statute protects providers, to allow them

                         to proceed with an investigation, when they discover facts warranting

                         reasonable grounds. To allow a parent to create such reasonable grounds,

                         completely obliterates the purpose and validity of any Court order designating

                         the parent with the right to consent to psychological treatment, or any Court

                         direction as to who the counselor of the child should be.



           Findings ofFact as Conclusions ofLaw

           Any finding of fact that is a conclusion of law shall be deemed a conclusion of law.

                                             tJ../1!.-
                    Signed and Entered this 1-L day ofNovember, 2014.




                                                             Jud~e
                                                             395 J




                                                               6
Tab D
Tab E
                                                                                                                       ~
                                                     u        lG!l         PETITIOI'ifB'S ~ I
                                                     lnvestigeJ.~.q~...n.c.oATE: -~m 5'A                           4

                                                                JG
                                            Litiplor, Lk. WA~497l




         Asslrn ment was to d rive to 300 Carl Shipp Dr. Ub@rty Hill, TX and coll@ct contents of trash prior to
         the weekly trash pickup at 6:00 AM for that location

lnvest~UQ!l..:. Orlve to Subject's re>idence after Subject leaves In the morning, collect all trash, and ta ke the
trash Ill a ~par at@ location to analyze the contents -look for anvthi~ related to Subject's family, alcohol,
cigarettes, drugs - l~gal o.r oth~rwlse, etc.

8/ 15/1014 4:40 AM                     Started drive to Subject's resldl!nc~

              ~: lSAM                  Arrived at Subject's residence. The Subject was home, putting items in her car. l
                                       c;ontinued down the street and par1c.ed at a separate loution in order to wait until
                                       Subjett left.

              5:19AM                   Noticed Subject d rive down the street. I drove bae:k to tile Subject's resldencl!.

              ~:20AM                   Arrived at the Subject's residence and collected 2 white plastic trash bags and 3
                                       brown paper Dollar General bags. The only oth"r contents In the trash bins were
                                       2 piua boxes. I noticed a ca r driving down the street towa rds my location, I got
                                       back In to mv veh~le ;md iiS I drove away, noticed the S1.1bject returning to the
                                       residence.

              5:55AM                   Remov"d collected trash fro m vehidc and put ln a safl! location to a nalyte at a
                                       Later time in the eve ning.

              lO:OOPM - 11:00 PM       Sorted trash from S1.1bject's residence. The 3 Oollar Ge neral bags contained 6
                                       empty boxes of franlia wine, whlli! the 2 white plastic trash bags conta ined coke
                                       cans, 3 cans o f Miller Lite filled with cigarettes, a water bottle lllletin, Texas 78704             Office: (512) 653-lOH
,.


                                                                         JG
                                                  'k    ............ -     ........ Uic. . AU971
            Adana AJt                                                                                      August 17, 2014

     S/19/2014   U:OO PM -12 :00 AM          Final repOtl ge!lentted




            The Qrirette butu lound Wfft the opetted tmnd of the Subject (t.Urtboto IOCM). P~ ~the-r
            rNfl was not releYantto the investigation (credit appllc.Jtioru).

            The prescrrption ~ckeu found ~howed tnl! Sub)t!Cl uslns her parent'saddreu listed (140 Round Up
            Dr. Uberty Hill, TJ() for her pre.scription orders from HEB

            During a compn!henslve bad&ground check, the- Subject's brother, who has 1 criminal record showtna
            he was convicted of aura >lOlled sexual 01.1sault and poues~oon of child pornTab F
 ‘SETTING ’EM UP’: PERSONAL,
 FAMILIAL AND INSTITUTIONAL
   GROOMING IN THE SEXUAL
     ABUSE OF CHILDREN
                           ANNE-MARIE MCALINDEN
                           Queen’s University Belfast, UK




                                          ABSTRACT

The term ‘grooming’ has been used to describe the offender’s actions during the
preparatory stage of sexual abuse. This article will argue that current discourses on
grooming have created ambiguities and misunderstandings about child sexual abuse.
In particular, the popular focus on ‘stranger danger’ belies the fact that the majority
of children are abused by someone well known to them, where grooming can also
occur. Current discourses also neglect other important facets of the sex offending
pattern. They fail to consider that offenders may groom not only the child but also
their family and even the local community who may act as the gatekeepers of access.
They also ignore what can be termed ‘institutional grooming’ – that sex offenders
may groom criminal justice and other institutions into believing that they present no
risk to children. A key variable in the grooming process is the creation and subse-
quent abuse of trust. Given that the criminal law may be somewhat limited in its
response to this type of behaviour, ultimately concerted efforts must be made to foster
social and organizational awareness of such processes in order to reduce the offender’s
opportunity for abuse.


                                        KEY WORDS

                grooming; institutional grooming; sexual abuse; trust




         SOCIAL & LEGAL STUDIES Copyright © 2006 SAGE Publications
     London, Thousand Oaks, CA and New Delhi, www.sagepublications.com
                        0964 6639, Vol. 15(3), 339–362
                      DOI: 10.1177/0964663906066613




                             Downloaded from sls.sagepub.com by guest on March 21, 2015
340                        SOCIAL & LEGAL STUDIES 15(3)

                                        INTRODUCTION



O
         NE OF the most recent debates in the area of sexual offences against
         children has centred on behaviour known as ‘grooming’. This term
         usually refers to the situation whereby a potential offender will set
up opportunities to abuse by gaining the trust of the child in order to prepare
them for abuse either directly or, as is the case more recently, through
Internet chat rooms (Gillespie, 2001, 2004; Gallagher et al., 2003). It has
recently been claimed that ‘grooming is a ubiquitous feature of the sexual
abuse of children’ (Thornton, 2003: 144). However, despite the significance
of this process in the onset of sexual abuse and the recent prominence of the
term in public consciousness, it is a term which has not featured all that
heavily in academic and policy-making debates.
   Cases of sexual exploitation of children involving the Internet are risks to
children that have received widespread official attention only in the last few
years. Of these cases, those involving child pornography, or ‘child abuse
images’ as the often preferred term, have by far received the greatest amount
of attention.1 By way of contrast, Internet initiated grooming and subsequent
sexual abuse of children have lagged someway behind. Several jurisdictions
have recognized the extent of the dangers of ‘Internet grooming’ for some
time.2 In the United Kingdom, however, the term ‘grooming’ has only just
recently found expression in Section 15 of the Sexual Offences Act 2003,
which covers the offence of meeting a child following sexual grooming.
Moreover, the dangers of sexual grooming have also been recently recognized
by the judiciary.3 However, despite the fact that society as a whole is
becoming more focused on grooming and its role in the sexual abuse of
children, difficulties remain.
   This article seeks to critically discuss some of these issues. It will be
demonstrated that there are uncertainties and misconceptions about what
sort of behaviour is covered by the term ‘grooming’. In particular, the recent
association of the term with the Internet and on-line abuse in both the
popular imagination and official discourses is based on the image of the sex
offender as a sexual predator or so-called ‘stranger danger’. In fact, it has been
well documented that children are most likely to be sexually abused by those
with whom they have a family relationship (Grubin, 1998), where grooming
can also take place. Moreover, the use of the Internet for ‘on-line grooming’
is simply one way in which offenders can get to know children and be no
longer regarded as a ‘stranger’ by them. Many more offenders, however,
make contact with victims and gain acceptance via off-line methods –
through schools or clubs or by getting to know particular families. These
ambiguities surrounding what amounts to sexual grooming also have impli-
cations for the criminalization of such behaviour.
   Indeed, the current focus on the grooming of children has been largely
reactive in nature and neglects other important facets of the sex offender’s
behavioural pattern. This behaviour, in fact, is much more pervasive than has
previously been acknowledged: the sociological process of grooming has




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 341

resonance in terms of not only extra-familial sexual abuse by strangers but
also within the context of intra-familial abuse where children may be
persuaded that inappropriate sexualized relationships with family members
are ‘both natural and common place’ (Ost, 2004: 148). Moreover, current
discourses do not fully consider that sex offenders may also groom not just
the child but also their family or the wider community as a necessary pre-
requisite to gaining access to the child. In addition, far more significantly
perhaps, these discourses do not appear to recognize that sex offenders may
also seek to groom criminal justice and other institutions into viewing them
as posing no danger to children.
   The structure of the article will be as follows: the first section will outline
developments and difficulties to date within the area of grooming. These
include the lack of settled meaning of the term and the consequent problems
associated with a criminal law response. The second section will examine the
sociological literature on the abuse of trust as a key variable in the grooming
process. The third, fourth and fifth sections will critically examine the role
and significance of grooming in the onset of child sexual abuse at the
personal, familial and institutional levels respectively. They will analyse the
importance of trust within these processes in preparing the child, their family
and the wider community, and institutions in order to facilitate the abuse.
Finally, the sixth section will endeavour to put forward a constructive
solution to the problems associated with grooming. It will be argued that
social and institutional awareness of the dynamics of grooming, particularly
how sex offenders seek to create and then abuse trust, must be promoted in
order to reduce the offender’s opportunity to abuse and respond to the
problem in a more proactive and holistic way.


                 DEVELOPMENTS AND DIFFICULTIES TO DATE

Grooming is not a new concept. The term has been in use for some time by
psychologists who have sought to analyse patterns of deviant sexual behav-
iour. However, the area has generally been under-researched and there is a
good deal of confusion as to the exact meaning and scope of the term.


                          LACK OF SETTLED MEANING

In general terms, the verb ‘to groom’ has been defined as ‘to prepare, as for
a specific position or purpose’ (Oxford Illustrated Dictionary, 1975) or ‘to
prepare for a future role or function’.4 However, within the context of sexual
offending against children, the term ‘grooming’ has never been properly
defined. As Gillespie (2004) argues, grooming is a transient process that is diffi-
cult to capture and virtually impossible to pinpoint when it begins and ends.
   The problems of definition associated with this term may be due to a
number of factors: first, some of the uncertainty is in part attributable to the




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
342                        SOCIAL & LEGAL STUDIES 15(3)

fact that since only a relatively small amount of research has been carried out,
understanding of the area is still fairly rudimentary. Second, as mentioned
earlier, a related problem is that within popular and even official discourses
grooming is immediately linked to the Internet and is used mainly to refer
to on-line behaviour.5 Crucially, this is contrary to the reality that the vast
majority of abuse takes place by someone known to the victim rather than a
predatory stranger (Grubin, 1998) and where the grooming is most often off-
line. This latter misconception in the common usage of the term is due largely
to media portrayal of the risk of sexual abuse and recent public education
and awareness campaigns on the dangers of chat rooms and safe use of the
Internet. Third, the enactment of recent legislation on grooming in several
jurisdictions has not done anything to remove these ambiguities from the
debate over the sexual grooming of children.6 In fact, it may even be said to
have added to the confusion. In the United Kingdom, for example, within
the Sexual Offences Act 2003, the term grooming is nowhere defined.
Moreover, this provision continues to be known as the grooming offence,
even though it is not intended to be so. In fact, as will be explained further
later, it is the behaviour following grooming that is to be captured by the
offence, and not the grooming process itself.


                           THE CRIMINAL LAW RESPONSE

Section 15 of the 2003 Act introduces the offence of meeting a child follow-
ing sexual grooming. It covers the behaviour of an offender who meets, or
seeks to meet, a child with the intention of committing a sexual assault, if he
has met or communicated with that child on at least two earlier occasions.
This offence, however, is not restricted to on-line behaviour. It requires face-
to-face meetings to either occur or be arranged in order for the offence to be
triggered. It is the communication surrounding this meeting which can take
place either on-line or off-line. This means that no actual abuse need take
place before this offence is invoked. The purpose of Section 15 is not to act
against those who have sexually abused children but to criminalize the
preparatory acts involved in abuse and allow intervention well before actual
physical exploitation takes place.
   To this end, a further complementary measure under the Act may be
invoked to address this particular form of predatory sexual behaviour.
Sections 123–9 introduce the risk of sexual harm order – a new civil preven-
tative order which can be used to prohibit specified behaviours, including the
‘grooming’ of children. It may be made by a magistrates’ court on application
by the police where a person has on at least two occasions engaged in sexually
explicit conduct or communication with a child and where this is deemed
necessary to protect the child from physical or psychological harm. It is
possible for such an order to be made irrespective of whether such a person
has previously been convicted of a sexual offence. This order effectively
criminalizes acts which may be carried out for the purposes of sexual




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 343

grooming, but only after an individual has been identified as posing a risk to
children.
   In debates about social ordering, the concept of risk increasingly furnishes
a discursive framework within which ‘responses-to-problems’ are being
considered (Beck, 1992). Indeed, ‘risk penality’ which has characterized
contemporary criminal justice debates more generally (Feeley and Simon,
1992, 1994; Braithwaite, 2000; Shearing, 2000) has been particularly evident
in relation to concerns over the risk posed by sex offenders in the community
where assessing, managing and reducing those risks has become a central
concern (Kemshall and Maguire, 2003). Indeed, it has been argued that the
concepts of risk management (Parton et al., 1997) and, more recently, preven-
tative governance (Ashenden, 2004) have become the key signifiers for the
regulation of child (sexual) abuse and managing sexual offenders in the
community, both in terms of policy development and practical decision-
making.
   In tandem with these concerns, the general aim of these provisions is to
prevent or deter contact between children and would-be abusers and, if it
does occur, to make it more liable to detection and reporting. Since they will,
in effect, empower the police to identify and tackle abusers before they are
able to physically abuse a child, they have generally been welcomed as a
positive advancement in child protection (Ost, 2004).7 However, they have
also been criticized from a practical standpoint.
   Critics point to the potential difficulties of gaining sufficient evidence and
of proving the existence of the requisite mens rea of harmful intent (Gillespie,
2002; Ost, 2004; Spencer, 2004). These difficulties stem from the fact that it
may be very difficult to make a clear distinction between friendly behaviour
towards a child and something that has a more sinister motive, especially in
the early stages of the grooming process. This could lead to innocent conver-
sations and actions being criminalized, which are outside the ambit of the
danger it was intended to address (Gillespie, 2002: 419).8 Alternatively, it may
be impossible to use in practice, particularly in cases where the individual has
no prior convictions.
   Many sex offenders can now be tracked, to some degree at least, by exam-
ining the Internet and computer usage of those who may have been reported.9
As discussed earlier, it is generally accepted, however, that the danger of on-
line solicitation by a stranger is thought to be much lower than off-line risk
from someone known to the victim. In cases of intra-familial and institutional
child abuse, in particular, it is highly unlikely that the police will be able to
detect all instances of grooming which occur prior to the actual abuse
(Gillespie, 2002; Ost, 2004). These arguments point strongly towards the
conclusion that sexual grooming is not easily captured by the criminal law
which, as a result, will be somewhat limited in its response to this form of
deviant sexual behaviour.
   Indeed, sex offenders are often devious and manipulative and expert at
avoiding detection or suspicion. Offenders can be very inventive in the way
in which they obtain access to children, within their own or other families,




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
344                        SOCIAL & LEGAL STUDIES 15(3)

or via the community and even organizations. Whatever the mode of decep-
tion, the establishment and breach of trust play a central role in the grooming
process.


                                    AN ABUSE OF TRUST

In the past decade, the topic of trust has captured the attention of a number
of scholars. Friedrichs (1996: 11–12) points out that although trust is a central
cultural concern, there is no single meaning of the term. Many of the avail-
able definitions, however, can be related specifically to the behaviour of sex
offenders as they groom both people and institutions. Luhmann (1988),
Johnson-George and Swap (1982) and Coleman (1990) all define trust as a
behaviour, or attitude, which permits risk-taking behaviour. The level of faith
placed in sex offenders by parents or carers allows them to take risks with
their children’s well-being which in turn provides the offender with oppor-
tunities to undermine this trust. Luhmann (1988) and Cook and Wall (1980)
centre their definitions on the concept of confidence, while both Dasgupta
(1988) and Good (1988) focus on predictability. Similarly, Gambetta (1988)
and Kee and Knox (1970) suggest that trust is inversely related to the willing-
ness to become vulnerable to the actions of another person or group. All of
these concepts are evidenced by the often unquestioned faith placed in sex
offenders by children, parents and staff in institutions and their unwitting
cooperation with the offender’s deviant agenda. Moreover, the totality of
these factors – confidence, predictability and the willingness of others to take
risks – allows the offender to deliberately suspend suspicion and facilitate the
continuum of abuse.
   Ben-Yehuda is one of the most notable of the recent scholars in the area
of betrayal and trust. In this respect, it is useful to consider some of the
themes highlighted by his work and examine how they might aid an under-
standing of the dynamics of grooming.


                              VARIED SOCIAL CONTEXTS

First, Ben-Yehuda (2001: 6–7) argues that trust is influenced by social struc-
tures and societal institutions and that violations of trust and loyalty –
betrayal – can appear in varied and different social contexts including inter-
personal, group, organizational (and even national) contexts (see also
Luhmann, 1988; Friedrichs, 1996; Kramer et al., 1996; Oliver, 1997). This
factor illustrates that trust has resonance not only at the micro-level within
inter-personal relationships – such as those between offenders and children
and their carers – but also at the macro-level in terms of how relationships
operate between the offender and wider society and the institutions within
which they may work (Coleman, 1990).




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 345

           ESTABLISHING INTIMATE AND SOCIAL RELATIONSHIPS

Second, Ben-Yehuda (2001: 6–7) argues that trust involves a particular type
of relationship where the participants perceive that a genuine, authentic and
truthful interaction exists. He further argues in this respect that trust invokes
the concepts of reliability, faithfulness and responsibility and assumes such
relationships as loyalty, friendship and belief (Ben-Yehuda, 2001: 11–13).
These are the necessary pre-conditions that the offender must construct in
order to establish intimate and social relationships with those he wants to
groom. The offender pretends to be friendly and trustworthy to the speci-
fied relevant audience and manages to deceive them into believing that his
falsified presentation of self is true. He tries to create shared interests and
identities on a personal level and an imagined sense of community at the
collective level. It is this sense of belonging or shared membership of the same
group that makes the betrayal possible (Ben-Yehuda, 2001: 27–8).


                            THE USE OF DECEPTION

Third, there are a few basic characteristics of a culture that mask reality and
which make betrayal possible. A breach of trust typically involves deception
devices such as secrecy, manipulation, lying, cheating or concealment and the
specific and deliberate motivation to do so (Ben-Yehuda, 2001: 6–7). As will
be discussed later, sex offenders employ a range of devious techniques in the
grooming process. With institutional grooming, in particular, it is the
offender’s job and related status which provide a ready vehicle for this decep-
tion. Offenders may use their work with children to facilitate and disguise
their sexually abusive behaviour and are able to make use of existing environ-
ments of pervasive secrecy (Sullivan and Beech, 2002).


                     A MORAL AND SOCIAL CONSTRUCT

Finally, Ben-Yehuda (2001: 6–7) argues that trust is not only morally but also
socially constructed. Even though trust may have different meanings in differ-
ent contexts, because trust is considered sacred, its violation amounts to an
infringement of a moral code which may be deeply engrained within society.
This argument may help to explain why society has such a strong emotional
and often punitive reaction to sex offenders generally. These reactions are
typically more severe, however, towards those offenders who commit insti-
tutional abuse, where the very act of betrayal becomes a form of deviance in
itself (p. 311). When sex offenders offend at the institutional level, they have
misused their position and the trust placed in them by sexually offending
against a child in their care. They have also violated inter-personal relation-
ships and defaulted on their moral obligation and commitment to ensure the
care, safety and well-being of the children for whom they are responsible.




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
346                         SOCIAL & LEGAL STUDIES 15(3)

  Many of these themes are reflected in the actual process of grooming at the
personal, familial and institutional levels. Sex offenders actively seek to create
and abuse ‘trust’ in varied social contexts. They try to establish intimate and
social relationships which will facilitate abuse by making use of a range of
deception techniques.


                                  ‘PERSONAL GROOMING’

One of the most important findings to emerge from the wider research litera-
ture on sex offending against children is an understanding of the process of
victimization for the many children who are sexually assaulted by both
strangers and intimates. Information has come from the study of offenders
in treatment programmes who have frequently acknowledged the grooming
process (Budin and Johnson, 1989; Conte et al., 1989; Christiansen and Blake,
1990; Elliott et al., 1995; Smallbone and Wortley, 2000) and of victims
(Berliner and Conte, 1990, 1995) and from both taken together (Phelan,
1995). Understanding this process may help to explain why a child may
cooperate or even acquiesce in abusive sexual acts.
   In this respect, several commentators have attempted to locate the term
grooming within the overall framework of the onset of sexual abuse. Finkel-
hor (1994) has proposed the following four factors as being required for the
sexual abuse of a child to occur: the offender’s predisposition towards sexual
contact with children; the ability to overcome their own inhibitions; the
ability to overcome the victim’s resistance to abuse; and the opportunity to
offend. As will be explained further later, it is the latter two factors – over-
coming the victim’s resistance and providing the opportunity to offend –
which bring ‘personal grooming’ into play.
   The term ‘grooming’ itself was first underlined by Salter (1995). The
expression is generally used to refer to the process by which a would-be
abuser skilfully manipulates a child into a situation where he or she can be
more readily sexually abused and is simultaneously less likely to disclose
(Wyre, 2000; Van Dam, 2002). Salter (1995) alternatively uses the term
‘emotional seduction’ in this context:

   The establishment (and eventual betrayal) of affection and trust occupies a
   central role in the child molester’s interactions with children . . . The grooming
   process often seems similar from offender to offender, largely because it takes
   little to discover that emotional seduction is the most effective way to manipu-
   late children. (p. 74)

The grooming process can occur over a short period but more commonly
occurs over a longer period to allow the child to feel comfortable. The
patience of the offender can also be partly explained by the fact that it is not
uncommon for them to be grooming several children at once. In this way,
even if the child begins to feel uneasy and breaks off the relationship, there
will be other potential victims readily available.




                   Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 347

   Consistent with Matza’s (1964, 1969) ‘techniques of neutralization’, sex
offenders do not fully internalize any set of sexual or behavioural norms.
Rather they have a learnt set of ‘definitions favourable to violation’. As noted
at the outset, the meaning of grooming in a legal context is uncertain which
does seem to reflect something of the phenomenon itself. Personal grooming,
however, involves a series of what are, in terms of the literature, fairly well-
established stages for manipulating children and normalizing deviant sexual
relationships (Budin and Johnson, 1989; Conte et al., 1989; Berliner and
Conte, 1990, 1995; Elliott et al., 1995; Gallagher, 2000; Ost, 2002).
   First, grooming the child can typically include befriending a potential
victim by getting to know their interests and being helpful and confiding in
order to gain their confidence and trust. Second, the offender will cultivate a
‘special’ friendship by bestowing a variety of inducements such as money,
comics or sweets or even unexpected treats such as trips to the cinema or fast-
food restaurants. This emphasis on the exclusivity of the relationship helps
to ‘distance’ the child from their parents or others who may represent a
source of safety and prevent the abusive behaviour from being discovered. It
also enables the offender to control the victim through the giving or with-
holding of rewards. In some cases the use of bribes or rewards may escalate
into threats or the use of force to ensure the child’s continued secrecy and
compliance. Third, the offender will often use ‘forbidden fruit’ type activi-
ties such as cursing, telling ‘dirty jokes’ or showing the child pornography
to introduce sexual themes into their conversations. This latter stage not only
begins to normalize sexual behaviour but may also be used to entrap the child
further. The use of pornography in particular may encourage feelings of
shame and guilt which the offender may exploit by persuading the child that
they were willing accomplices in their activities. These factors in turn may
also make the child less willing to tell others. Finally, the offender will exploit
the child’s naïvety and trust by introducing increasingly intimate physical
contact such as play acting, tickling or wrestling and even hugging to grad-
ually sexualize contact with the child. The use of touch is particularly import-
ant as this determines whether or not the child is receptive and begins the
process of desensitization – gradually the abuser will escalate boundary
violations of the child’s body which eventually culminates in enticing the
child to acquiesce to engaging in sexual activity. Victims have also been
groomed to introduce further victims to the process of grooming and abuse.10
   The grooming procedure is extremely effective as the vast majority of
children do not disclose the abuse. Recent research shows that fewer than 5
per cent of sex offenders are ever apprehended (Salter, 2003). Estimates also
suggest that only 3 per cent of all cases of child sexual abuse (Finkelhor and
Dziuba-Leatherman, 1994) and only 12 per cent of rapes involving children
(Hanson et al., 1999; Smith et al., 2000) are ever reported to the police. As
discussed earlier, a complex range of emotions such as fears of retribution or
abandonment, and feelings of complicity, embarrassment, guilt and shame all
conspire to silence children and inhibit their disclosures of abuse. Boys seem
to have a particularly difficult time dealing with sexual abuse as they are even




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
348                        SOCIAL & LEGAL STUDIES 15(3)

less likely to report it than girls (Hunter et al., 1992; Watkins and Bentovim,
1992).
   The process is also significant, for to invoke the much-used phrase
‘monsters do not get children, nice men do’ (Long and McLachlan, 2002: 6).
Contrary to the media-inspired popular belief, a sex offender is not instantly
recognizable as the ‘dirty old man in the raincoat’. Part of their skill is to
ingratiate themselves with children and infiltrate themselves into unsuspect-
ing families, communities and organizations. To do this successfully, they
must pass themselves off as being very nice, usually, men who simply like
children.11 In fact, sex offenders, if they are to avoid suspicion, need to find
ways in which they can legitimately have contact with children and acquire
power over them. In this respect, sex offenders may not only groom children
but also their families and local communities perhaps as the means of begin-
ning an association with a child.


                                 ‘FAMILIAL GROOMING’

The ambiguities surrounding the grooming process in both legal and socio-
logical terms do not become that much clearer for being extended into the
familial and institutional contexts. However, once more, indicators of the sex
offender’s behaviour in the preparatory stages of abuse are to be found in the
literature.
   Skilful offenders may also seek to gain access to the child by establishing
a friendship with the child’s parent or adult caretaker rather than, or in
addition to, that with the child. In this respect, adults may be primed and
controlled for victimization in similar ways to children.
   In Salter’s (2003) more recent work she explains how sex offenders, who
often have good social skills, act with careful premeditation and use sophis-
ticated deception techniques to avoid suspicion, sometimes playing double
roles in the community. In this respect, the grooming of the child’s family or
community has a dual purpose: securing the confidence and trust and thus
the cooperation of their carers in gaining access to the child; and reducing
the likelihood of discovery or disclosure by creating an atmosphere of
normality or acceptance.
   Grooming behaviour, as with the ultimate child victim, is intended to make
the victim’s guardians feel comfortable with the offender. This causes parents
and others to drop their guard, allowing the sex offender easy and recurring
access to their children. This has worked to the extent that some offenders
have been successful in persuading the child’s parents to consent to their child
having an unaccompanied outing or an overnight stay with the offender,
which provides the abuser with an opportunity to offend with impunity
(Salter, 2003: 5).
   One of the first stages in the offender’s deviant cycle which precludes the
onset of sexual abuse is victim identification or selection. Aside from
choosing a victim that has general appeal, ease of access and vulnerability play




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 349

a pivotal role. Sex offenders sometimes plan their assaults around a category
of child whom they believe they can safely victimize. This includes children
with special needs and learning disabilities (Gallagher, 1998: 807–11). Research
also suggests that sex offenders appear to single out and target children and
families with obvious vulnerabilities (Conte et al., 1989; Elliott et al., 1995).
For instance, they may select a dysfunctional family where the parents are
having marital problems (Gruber and Jones, 1983; Finkelhor, 1984), where
the mother is ill (Herman, 1981; Finkelhor, 1984) or where the child is being
emotionally neglected in some way (Finkelhor, 1984; Bagley and Ramsey,
1986). Elliott et al. (1995) in interviews with 91 child sex offenders reported
that they most often chose children who had family problems, were alone,
lacked confidence and were indiscriminate in their trust of others. In other
words, offenders will find and fill a void in the child’s life.
   Sex offenders will often select single-parent families where usually the
woman herself is vulnerable either economically or emotionally (Herman,
1981; Bagley and Ramsey, 1986).12 These include women who may be
looking for a ‘father figure’ for their children or those who are drug-addicted
who will trade their children for drugs (Salter, 1995: 39). One of the easiest
ways to make contact with a child is to live with one. Offenders may target
single mothers by placing or responding to advertisements in ‘lonely hearts’
columns in the eventual hope of forming a family relationship – either
moving in with or even marrying that person in order to gain access to their
children (NCIS, 2003). They may even aspire to find a partner with whom
they can have their own children which, in their terms, would provide ready
access to victims whom they can abuse.
   Aside from the child’s family, the community itself can also be primed and
controlled through the grooming process. Many offenders tend to adopt a
pattern of socially responsible and caring behaviour in public. They endeav-
our to build a good reputation and to create a strong social perception of
themselves as being an upstanding member of the local church or community,
as a nice man who is exceptionally kind to children or the type of person
who would usually help out when needed (Salter, 2003).
   Typical access methods also include choosing a career or volunteering for
work that will place them in close proximity with children. Indeed, sex
offenders are skilled in the process of what I will term ‘institutional
grooming’ – in targeting and grooming entire organizations, as much as indi-
vidual children, and those who work within them.


                  ‘INSTITUTIONAL GROOMING’ AND ABUSE

The issue of ‘professional perpetrators’ (Sullivan and Beech, 2002) – sex
offenders who use their employment as a cover to target and sexually abuse
children with whom they work – has attracted widespread media publicity,
provoked public outcry and provided the impetus for legislative and organiz-
ational change. However, despite the psychological literature which exists on




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
350                        SOCIAL & LEGAL STUDIES 15(3)

grooming and the legislative and policy framework which exists to prevent
unsuitable people from working with children, the two have never been
properly integrated. Indeed, most of what is known about institutional abuse
derives from case studies and official reports.


                                 INSTITUTIONAL ABUSE

In the last two decades a number of tragic cases of ‘institutional sexual abuse’
in England and Wales, Northern Ireland and the Republic of Ireland have
demonstrated the vulnerability of children in environments traditionally
considered secure such as homes, clubs and schools (see The Times, 1996;
Guardian, 1998a, 1998b; Irish Times, 1998). In Northern Ireland and the
Republic some of the most high profile of these cases have, for the most part,
centred on the wrongdoing of individuals rather than institutions. In relation
to the former jurisdiction, the Kincorra scandal (DHSS (NI), 1982; HMSO,
1985; Moore, 1996)13 and the cases of care worker Martin Huston (DHSS
(NI), 1993)14 and head master Lindsay Brown (DENI, 1999)15 resulted in a
series of public inquiries, reports and guidelines which underlined the
importance of developing effective procedures to prevent unsuitable people
from working with children. One of the most recent cases in Northern
Ireland was the Barnardo’s case in 2004 where Margaret Hewitt and Robert
Anderson were found guilty of a total of 70 sexual offences against eight
children which took place at a Barnardo’s home between 1977 and 1981 (BBC
News On-line, 2004). In the latter jurisdiction, paedophile priests in particu-
lar have been the objects of media concern (see Irish News, 1996; Sunday
Times, 1999; Irish Times, 2000), with the highly publicised ‘Fr Brendan
Smyth affair’ attracting the most widespread attention (Ferguson, 1995;
Moore, 1995).
   An examination of these and other cases suggests a number of common
themes. The abuse normally took place over a number of years and its extent
went unrecognized for some time; usually more than one victim was
involved, and often more than one offender (Finkelhor et al., 1988; White
and Hart, 1995; Gallagher, 1998, 1999; Waterhouse, 2000); the victims were
afraid to disclose the abuse; or when they did, no action was taken, either
because there was a conspiracy to keep allegations quiet or a ready accept-
ance of the denial by the alleged perpetrator (Sullivan and Beech, 2002: 161).
The latter criticisms have been made in particular within the context of sexual
abuse within churches or faith communities (Berry, 1992; Nolan, 2001).
These factors are confirmed by the available literature on the prevalence of
abuse within child care institutions which suggests that, predominantly, the
complaints appear to be of a sexual nature, involving both boys and girls, and
that the majority have not been reported (Gallagher, 1998; Barter, 1999).
   In England and Wales the picture has been framed largely in terms of a
number of public inquiry reports or official reviews, which have resulted
from the disclosure of institutional physical and sexual abuse in care homes




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 351

(see Corby et al., 2001). The inquiries have included the Leicestershire
Inquiry into allegations of sexual abuse by management and staff in children’s
homes (Kirkwood, 1993); the Ty Mawr Inquiry following allegations of
misconduct in Gwent children’s homes (Williams and McCreadie, 1992); and
the Waterhouse Report (2000) of the tribunal of inquiry into the abuse of
children in care homes in North Wales. The reviews have included the
Warner Report (1992) on the selection, development and management of staff
in children’s homes; the Utting Report (1998) on the safeguards for children
living away from home; and the Nolan Committee Report (Nolan, 2001) on
child protection policies in the Catholic Church in England and Wales. These
inquiries and reviews have all highlighted systematic failures to respond to
reports of abuse and have concluded that the extent of institutional abuse and
the implications for the management of the problem are extensive.
   As is typical of all child abuse inquiries, many of these appear to have made
similar recommendations to protect children in the future, which have not
always been acted upon (Parton, 2004). For example, several inquiries have
questioned the accuracy of vetting procedures and the consistency with
which various agencies use the system. The Warner Inquiry (1992) found that
10 per cent of the heads of homes and a third of care workers were able to
take up their posts before any references were received. The Utting Report
(1998), around six years later, also expressed serious concerns about the
manner in which police checks were handled and highlighted that insufficient
consideration was given to references. The Waterhouse Report (2000) also
listed a catalogue of inadequate procedures and breaches of policy from
recruiting staff informally without obtaining references to failure to check
foster families or employees before they commence work. Indeed, the recent
report of the Bichard Inquiry (2004) arising from the ‘Soham murders’ also
highlighted ‘systemic and corporate failures’ in the way in which the police
managed their intelligence systems (para. 8). As Sullivan and Beech (2002)
argue, this raises questions not only about the speed and process of organiz-
ational change but also, more worryingly, whether any lessons have actually
been learned.
   Other recommendations have resulted in a plethora of recent legislative
developments within a short few years, which have attempted to improve
child care practice and prevent offenders from making contact with children
through organizations. These have included the Sexual Offences (Amend-
ment) Act 2000 which made it an offence for an adult to engage in any sexual
activity with a child if they are in a position of trust.16 The Criminal Justice
and Court Services Act 2000 made it a criminal offence for convicted abusers
to seek employment with children or for employers to knowingly appoint
such people. The majority of the recent measures, however, are based on pre-
employment vetting. For example, Part V of the Police Act 1997 established
the Criminal Records Bureau to provide a more effective means of carrying
out criminal record checks. In addition, the Protection of Children Act 1999
combined the Department of Health Consultancy Service Index and the
Department of Education and Employment ‘List 99’ to make it easier for




                          Downloaded from sls.sagepub.com by guest on March 21, 2015
352                        SOCIAL & LEGAL STUDIES 15(3)

employers to check whether those who wish to work with children are
known or suspected abusers.
   Therefore, it would appear that given the body of legislation which exists
and the number of public inquiries which have taken place, it has long been
recognized that individuals may use their employment in order to gain access
to children. The danger is that these developments have largely been reactive
responses to the problem. Moreover, they have also been focused on develop-
ing external controls to prevent known sex offenders from making contact
with children. What is needed, however, is greater understanding of the
internal process of institutional grooming in order to develop proactive
responses to problems before they occur.
   The Utting Inquiry (1998), for instance, as one of the major reports in the
last few years proposed a ‘protective strategy’ comprised of four main
elements as follows: (1) a threshold of entry to paid and voluntary work with
children which is high enough to deter committed abusers; (2) management
which pursues overall excellence and is vigilant in protecting children and
exposing abuse; (3) disciplinary and criminal procedures which deal effec-
tively with offenders; and (4) an approved system of communicating infor-
mation about known abusers between agencies with a need to know.
However, this strategy does not fully acknowledge the characteristics of the
offender and the nature of their behaviour within institutions on a number
of levels. The focus on an entry threshold misses the point that sex offenders
will use grooming techniques in order to cross any threshold in their quest
to access children. Moreover, the emphasis on a vigilant management and
swift disciplinary measures does not take account of the fact that sex
offenders may actually constitute the management in an institution which
may allow the subsequent onset of abuse to go undetected or unpunished.
Finally, the value placed on information sharing is based on the known, iden-
tifiable and preventable risk and not the unknown, hidden and therefore the
most dangerous one.


                            ‘INSTITUTIONAL GROOMING’

All of the inquiries and high-profile cases of institutional abuse cited earlier
verify that sex offenders often actively seek situations that bring them into
contact with children. It would appear that in common with the Internet,
which has been used as a ruse to groom children for abuse, certain forms of
employment may allow an abuser to gain ready access to children in a way
that would not otherwise be possible.
   These occupations relate to a wide variety of settings (Stanley, 1999). They
go beyond the obvious religious work to include also secular paid and volun-
tary work (Smith, 1993) within schools (La Fontaine and Morris, 1991;
Brannan et al., 1993) residential homes (Corby et al., 2001) and a range of
community-based child care settings, including foster care placements
(Browne and Lynch, 1999; Waterhouse, 2000) and nursery schools (Finkelhor




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 353

et al., 1988; Hunt, 1994). Indeed, the picture painted by the inquiries and
reviews is that the problem of institutional abuse is confined mainly to
residential contexts. The reality, however, is that probably every profession
or organization that has contact with children in terms of their care,
education or social or leisure activities is vulnerable to infiltration by those
who wish to abuse.
   Within the institutional context, the relationships created with the child
and other adult carers who might protect them are also based on the creation
of loyalty and trust and their subsequent violation. As discussed earlier, a
breach of trust typically involves a range of deception techniques that make
betrayal possible. In this vein, sex offenders appear to use the special features
of the institutional environment to facilitate abuse and prevent disclosure by
children and other professionals (Brannan et al., 1993). These particular
dynamics include features such as opportunity, anonymity, secrecy and
power.
   Indeed, institutions can create multiple opportunities for the manipulation
and abuse of children and can allow the offender to take on a different
persona and remain anonymous in terms of their deviant sexual tendencies.
The organizational culture itself may be conducive to abuse of power and
erosion of the primary functions of care and protection. Child care insti-
tutions appear to be self-protective, secretive and closed by nature. As such,
they discourage the drawing of attention to any deficiencies in policies and
procedures and the signs of abuse (Westcott, 1991: 15–17; Waterhouse, 2000;
Sullivan and Beech, 2002: 162). Furthermore, if these organizations are held
in high esteem by local agencies or parents, children may experience added
difficulties in both resisting and disclosing the abuse (Gallagher, 2000: 810).
   Moreover, the particular role which these offenders play within certain
institutions may also make the environment more facilitative of abuse. The
offender may be in a primary management position with free reign over the
institution, with little checks and balances on their behaviour. It is this status
or authority that may give them the necessary control over the organizational
culture. In short, it may give them ‘the power to betray’ (Ben-Yehuda, 2001:
28) – it may provide an opportunity for those minded to abuse children to
do so in a way that exposes them to less risk, thus reducing the likelihood of
detection and potentially leading to an increase in abuse. Indeed, it has been
said that it is this facet of the institutional setting which makes the behaviour
of the professional offender closely akin to that of the intra-familial offender
(Sullivan and Beech, 2002: 164).
   As discussed earlier, a system of pre-employment vetting has been intro-
duced for those working with children and young people. It can only ever
be effective, however, where there is a clear record of offending and where
the identity of the person being vetted is known and assured. The procedures
put in place to date can do little to stop offenders when they are at their most
dangerous – when their deviant sexual behaviour remains hidden and when
they have managed to persuade those responsible for children, through
grooming, that they are genuine, respectable and worthy of belief.




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
354                        SOCIAL & LEGAL STUDIES 15(3)

                            A CONSTRUCTIVE SOLUTION

Given the dichotomy between the widespread confusion surrounding the
term grooming and the associated weaknesses of a legal response on the one
hand, and the centrality of the grooming process to the sexual abuse of
children on the other, there is a pressing need to think more constructively
about devising an effective social response to this behaviour.
   It has been demonstrated that recent attention afforded to the grooming
of children for sexual purposes has focused almost exclusively on the Internet
and the dangers of predatory sex offenders procuring victims on-line. It has
been a central argument of this article, however, that this focus has been
largely misplaced in that grooming can and usually does occur independent
of the Internet. Moreover, it has also been argued that it is not only the child
that is groomed in the first step to sexual abuse, but quite often their family,
the community in which they live and even institutions in which there are
children such as clubs, schools or care homes. With each of these forms of
grooming, the abuse is made possible by the level of trust placed in offenders.
   It is our misconceptions about sexual offenders, in large part generated by
the media (Silverman and Wilson, 2002; Greer, 2003), that make us so vulner-
able to them. Sex offenders rely on these mis-assumptions to carefully gain
access to children. Societal acceptance of these myths assists sex offenders by
silencing victims and encouraging public denial about the true nature of
sexual assaults. It is only by dispelling the myths surrounding sexual
offenders – including how they deceive their victims and manipulate them in
order to gain their trust – that we can effectively deflect sex offenders and
protect children (Salter, 2003). Part of the solution is educating children
themselves to be wary. However, at the same time given the way in which
sex offenders operate, society as a whole must also be informed.
   There is a real need, therefore, to demythologize sexual offending and
work together with all groups in the community to achieve a more effective,
safer way of protecting children and of reducing the offender’s opportunity
to abuse. This underlines the need for a rigorous public-education programme
driven by government and designed to provide accurate information. This
would hopefully shift cultural attitudes, dispel the commonly held mistaken
beliefs, and inform the public about and increase the understanding of the
real nature of sexual offenders and sexual offending.
   While it is wholeheartedly recognized that the enormity of this task cannot
be underestimated, some tentative suggestions can be made. In this respect,
Home Office research (Grubin, 1998) suggests that there are a number of
issues which the community could usefully be educated about including: that
contrary to media portrayal and popular belief, the abuser is rarely the ‘dirty
old man in the raincoat’ whom we imagine lurking in the corner of the local
playground or park; that the vast majority of sexual abuse – approximately
80 per cent – is perpetrated by people known to the child rather than a preda-
tory stranger; that sex offenders typically offend alone rather than in
networks or ‘rings’; that sexual abusers are men and women and, in a growing




                  Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 355

number of cases, adolescents or children; and that there are different levels
of risk and that not all sexual offenders pose the same degree of high risk.
   Perhaps the most important of these findings is the one highlighted at the
outset of this article – that most perpetrators assault children known to them,
with these offences taking place in the home of either the offender or the
victim. A further interesting study in this respect is another prepared for the
Home Office which looked at 94 cases of physical and sexual abuse (Davis
et al., 1999). All but one of the complainants knew their alleged abusers, of
whom 48 per cent were family members or relations, 20 per cent were family
friends or neighbours, 15 per cent were professionals (youth workers,
teachers, doctors), and 6 per cent were acquaintances. In view of this stark
reality, it is essential that children and all those responsible for them are also
made aware that the danger often may not lie with strangers but with those
closest to them. In this way, vigilance would be increased and risk and the
opportunity for offending reduced.
   Indeed, the theoretical logic behind such an approach is well grounded in
the wider debates about risk and governance, as outlined earlier. Ericson and
Haggerty’s (1997) model of ‘knowledge–risk–security’, in particular, empha-
sizes the proactive ‘management’ of knowledge about offenders and the
production of compensatory measures against risk (Hebenton and Thomas,
1996). In line with this model, the public, through community education
and awareness programmes, would be admitted as consumers of this
knowledge (Reiss, 1989). However, whereas legal responses to managing sex
offenders in the community focus on knowledge of the whereabouts of
known ‘risky’ individuals, such social responses would be based on
knowledge of ‘risky’ behaviour or methods, which could also encompass
previously unknown offenders. Such social knowledge, therefore, could add
a further layer of protection between children and abusers.
   At a practical level, the purpose behind this approach is much more funda-
mental. This ‘opening-up’ of knowledge and awareness on the part of the
community is especially important when one considers the grooming process
– that many sexual offenders are manipulative and devious by nature and will
seek to infiltrate unsuspecting families for sexual purposes. Criminal justice
interventions can do little to prevent this unless the offender has already
come to their attention. Communities can, however, help by arranging
networks of support and control where necessary (McAlinden, 2005: 388).
Braithwaite (1999), for instance, uses the example of ‘Uncle Harry’, as a
‘significant other’ of the offender and says that ‘Uncle Harrys’ have a much
more plural range of incapacitative keys that they can turn than a prison
guard who can turn just one key.
   Challenging the media’s image that sex offences are committed exclusively
by strangers, however, raises a number of difficult issues. Grooming has been
the subject of a ‘moral panic’ (see Cohen, 1972; Hall et al., 1978) in the media
and among politicians, and the new legislation common to many jurisdic-
tions is in part a reflection of this. In extending the public understanding of
grooming to familial and institutional contexts, there is a danger of simply




                           Downloaded from sls.sagepub.com by guest on March 21, 2015
356                         SOCIAL & LEGAL STUDIES 15(3)

increasing levels of suspicion, mistrust and surveillance (Foucault, 1977). If
society is encouraged to look very closely for abuse, there might be an associ-
ated danger of undermining trust rather than seeking to safeguard it. This
might further heighten the moral panic surrounding sexual crime, thus
creating a society where no one trusts anyone (Hudson, 2005: 183).
   Furthermore, it has also been argued that the public already accepts that
the risk of sexual victimization by a stranger is slight but is reluctant to visu-
alize the risk in domestic terms (Greer, 2003). They deliberately choose to
construct ‘sites of danger’ as being linked firmly to the public space since any
alternative undermines the traditional views of the family and home as the
given sphere of safety and protection (Saraga, 2001). In short, care will need
to be taken, therefore, to deliver this information in a sensitive and respon-
sible way so as to avoid a compounding of current problems and, above all,
to make sure that one panic about sex offending is not simply replaced by
another.


                                           CONCLUSION

We are still very much only at the infancy stages in terms of understanding
the entire grooming process, its role and significance in sexual deviance, the
risk this behaviour poses to children and in constructing an adequate
response to the problem. This analysis has argued that particularly because
of the difficulties of drawing clear boundaries between innocent and more
deviant relationships with children, criminal law and policy are somewhat
limited in their response to what has become a dominant factor in the sexual
abuse of children.
   Given the centrality of trust to the grooming process, a key focus within
child protection discourses must be to raise public consciousness of how sex
offenders operate, in particular how they gain our trust. Such a collective
response would represent proactive and anticipatory responses to grooming
and not just reactive responses after specific problems occur. It would also
hopefully increase the safety and welfare of children by limiting the
offender’s scope for offending. This knowledge has the potential to make
children safer on a wider scale, not only within the community and within
institutions, but also crucially within their own families where they are most
at risk.


                                                 NOTES

I would like to thank a number of colleagues in the School of Law at Queen’s for
their constructive criticism on an earlier draft of the article – Dr Caroline Keenan,
and Professor Kieran McEvoy in particular who helped me sharpen my analysis. I
would also like to thank the Editor and the anonymous reviewers for their helpful
comments. Any errors or omissions remain my own.




                   Downloaded from sls.sagepub.com by guest on March 21, 2015
      MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 357

 1.   One of the most high profile cases in this respect was the ‘Wonderland’ investi-
      gation involving several countries and police forces (BBC News On-line, 2001).
 2.   For example, Australia, Canada and the United States have various offences to
      cover on-line grooming based on either coercion, enticement or luring a child
      with the intention of having sexual relations (for Australia’s Northern Terri-
      tory Law, see s. 201 of the Northern Territory of Australia Criminal Code Act,
      para. 3.4.2; for US Federal Law, see 18 USC 2422: Coercion and Enticement;
      for Georgia State Law, see Ga. Code Ann. § 16-12-100.2 (1999); for Canada,
      see s. 172.1 of the Criminal Code enacted by The Criminal Amendment Act
      2001). However, for the most part, grooming in these jurisdictions remains
      firmly linked to the Internet and legislation has yet to be enacted to cover
      grooming which takes place off-line. Scotland and New Zealand, however, have
      also proposed legislation along similar lines to that in the United Kingdom.
 3.   In Re Attorney General’s Reference (No. 41 of 2000) [2001] 1 Cr App R (S) 372,
      one of the reasons why the Court of Appeal increased the defendant’s original
      sentence for indecent assault and making indecent photographs of children was
      because he had sexually groomed a vulnerable child with special needs.
 4.   Web Dictionary. See http://dictionary.reference.com/search?q=groom.
 5.   Grooming was also associated primarily with on-line behaviour in parlia-
      mentary debates on the 2003 Act. See for example Baroness Blatch, Hansard,
      HL Debs, 13 February 2003, cols. 788–9; Lord Alli, Hansard, HL Debs, 13
      February 2003, col. 795.
 6.   See p. 340 and Note 2 above.
 7.   These assumptions about the supposed benefits of the legislation also appear
      to have underpinned the legislative debates on the 2003 Act. See for example
      Sir Paul Beresford, Hansard, HC Debs, 12 June 2000, cols. 699–700; Lord
      Falconer, Hansard, HL Debs, 1 April 2003, col. 1257.
 8.   These potential difficulties were also recognized when the legislation was being
      considered by Parliament. See, for example, Mr Oliver Letwin, Hansard, HC
      Debs, 19 November 2002, col. 508; Baroness Noakes, Hansard, HL Debs, 13
      February 2003, cols. 777–8; Baroness Gould, Hansard, HL Debs, 13 February
      2003, col. 786.
 9.   Although statistics regarding the extent of on-line grooming are difficult to
      establish and evaluate, there have been some surveys of children’s experiences
      on-line. A US survey found that approximately 1 in 5 youths aged between 10
      and 17 ‘received an unwanted sexual solicitation or approach over the Internet
      in the last year’ (NCMEC, 2000: 14). A similar figure, approximately 20 per
      cent, has also been produced in the UK (ICF, 2001).
10.   One commentator has argued that the term ‘grooming’ is not a wholly appro-
      priate one in light of what children are subjected to and should be replaced with
      the word ‘entrapment’ (Gallagher, 1998). Other jurisdictions have proceeded
      along similar lines. See Note 2 above.
11.   In relation to the gendered nature of offending, less than 5 per cent of sex
      offences against children are known to have been committed by women (see
      Grubin, 1998; NCIS, 2003).
12.   Several other studies, however, have identified separation from the father as a
      risk factor (see Finkelhor, 1984; Russell, 1986).
13.   The Kincorra case involved the systematic abuse of boys through vice rings and
      prostitution in Kincorra hostel in East Belfast which finally came to light in the
      early 1980s but which could be traced back at least two decades.
14.   Huston was convicted in 1992 on 25 counts of sexual offences against children.
      He had been on probation for two years between 1987 and 1989 for committing




                            Downloaded from sls.sagepub.com by guest on March 21, 2015
358                         SOCIAL & LEGAL STUDIES 15(3)

      sexual offences, yet was able to find employment with a voluntary agency
      involving work with children.
15.   Brown, the vice principal of a Bangor Grammar School, was convicted in 1999
      of abusing nine boys over three decades.
16.   This offence has now been extended considerably by the Sexual Offences Act
      2003, ss. 16–24.



                                            REFERENCES

Ashenden, A. (2004) Governing Child Sexual Abuse: Negotiating the Boundaries of
      Public and Private, Law and Science. London: Routledge.
Bagley, C. and R. Ramsey (1986) ‘Sexual Abuse in Childhood: Psycho-social Outcomes
      and Implications for Social Work Practice’, Journal of Social Work and Human
      Sexuality 4: 33–47.
Barter, C. (1999) ‘Practitioners’ Experiences and Perceptions of Investigating Allega-
      tions of Institutional Abuse’, Child Abuse Review 4: 392–404.
BBC News On-line (2001) ‘Paedophiles Jailed for Porn Ring’, 13 February.
BBC News On-line (2004) ‘Pair Jailed for Child Sex Crimes’, 21 September.
Beck, U. (1992) Risk Society: Towards a New Modernity. London: SAGE Publi-
      cations.
Ben-Yehuda, N. (2001) Betrayal and Treason: Violations of Trust and Loyalty.
      Boulder, CO: Westview.
Berliner, L. and J. R. Conte (1990) ‘The Process of Victimisation: The Victims’
      Perspective’, Child Abuse and Neglect 14: 29–40.
Berliner, L. and J. R. Conte (1995) ‘The Effects of Disclosure and Intervention on
      Sexually Abused Children’, Child Abuse and Neglect 19: 371–84.
Berry, J. (1992) Lead Us Not into Temptation. London: Doubleday.
Bichard, Sir M. (2004) The Bichard Inquiry Report. London: Home Office.
Braithwaite, J. (1999) ‘Restorative Justice: Assessing Optimistic and Pessimistic
      Accounts’, pp. 1–27 in M. Tonry (ed.) Crime and Justice: A Review of Research.
      Chicago: University of Chicago Press.
Braithwaite, J. (2000) ‘The New Regulatory State and the Transformation of
      Criminology’, British Journal of Criminology 40: 222–38.
Brannan, C., R. Jones and J. Murch (1993) Castle Hill Report: Practice Guide. Shrews-
      bury: Shropshire County Council.
Browne, K. and M. A. Lynch (1999) ‘The Experiences of Children in Public Care’,
      Child Abuse Review 8: 353–6.
Budin, L. and C. Johnson (1989) ‘Sex Abuse Prevention Programs: Offenders’ Atti-
      tudes About Their Efficacy’, Child Abuse and Neglect 13: 77–87.
Christiansen, J. and R. Blake (1990) ‘The Grooming Process in Father–Daughter
      Incest’, pp. 88–98 in A. Horton, B. Johnson, L. Roundy and D. Williams (eds)
      The Incest Perpetrator: A Family Member No One Wants to Treat. Newbury
      Park, CA: SAGE Publications.
Cohen, S. (1972) Folk Devils and Moral Panics. London: Paladin.
Coleman, J. S. (1990) Foundations of Social Theory. Cambridge, MA: Harvard
      University Press.
Conte, J. R., S. Wolf and T. Smith (1989) ‘What Sexual Offenders Tell Us About
      Prevention Strategies’, Child Abuse and Neglect 13: 293–301.
Cook, J. and T. Wall (1980) ‘New York Attitude Measures of Trust, Organization,
      Commitment, and Personal Need Non-fulfilment’, Journal of Occupational
      Psychology 53: 39–52.




                   Downloaded from sls.sagepub.com by guest on March 21, 2015
     MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 359

Corby, B., A. Doig and V. Roberts (2001) Public Inquiries into Abuse of Children in
       Residential Care. London: Jessica Kingsley.
Dasgupta, P. (1988) ‘Trust as Commodity’, pp. 49–72 in D. Gambetta (ed.) Trust:
       Making and Breaking Co-operative Relations. Oxford: Basil Blackwell.
Davis, G., L. Hoyano, C. Keenan, L. Maitland and R. Morgan (1999) An Assessment
       of the Admissibility and Sufficiency of Evidence in Child Abuse Prosecutions: A
       Report for the Home Office by the Department of Law, University of Bristol.
       London: Home Office.
Department for Education for Northern Ireland (DENI) (1999) Pastoral Care in
       Schools: Child Protection. Belfast: DENI.
Department of Health and Social Services (NI) (DHSS (NI)) (1982) Report on Homes
       and Hostels for Children and Young People in Northern Ireland (The Sheridan
       Report). Belfast: DHSS.
Department of Health and Social Services (NI) (DHSS (NI)) (1993) An Abuse of
       Trust: The Report of the Social Services Inspectorate into the Case of Martin
       Huston. Belfast: DHSS (SSI).
Elliott. M., K. Browne and J. Kilcoyne (1995) ‘Child Abuse Prevention: What
       Offenders Tell Us’, Child Abuse and Neglect 19: 579–94.
Ericson, R. V. and K. D. Haggerty (1997) Policing the Risk Society. Oxford: Claren-
       don Press.
Feeley, M. and J. Simon (1992) ‘The New Penology: Notes on the Emerging Strategy
       of Corrections and Its Implications’, Criminology 30: 449–74.
Feeley, M. and J. Simon (1994) ‘Actuarial Justice: Power/Knowledge in Contempor-
       ary Criminal Justice’, pp. 173–201 in D. Nelken (ed.) The Futures of
       Criminology. London: SAGE Publications.
Ferguson, H. (1995), ‘The Paedophile Priest: A Deconstruction’, Studies 84: 247–56.
Finkelhor, D. (1984) Child Sexual Abuse: New Theory and Research. New York: Free
       Press.
Finkelhor, D. (1994) ‘Current Information on the Scope and Nature of Child Sexual
       Abuse’, The Future of Children 4: 31–53.
Finkelhor, D. and J. Dziuba-Leatherman (1994) ‘Children as Victims of Violence: A
       National Survey’, Child Abuse and Neglect 94: 413–20.
Finkelhor, D., L. Williams and N. Burns (1988) Nursery Crimes: A Study of Sexual
       Abuse in Day Care. Newbury Park, CA: SAGE Publications.
Foucault, M. (1977) Discipline and Punish: The Birth of the Prison. London: Penguin.
Friedrichs, D. O. (1996) Trusted Criminals: White-collar Crime in Contemporary
       Society. New York: Wadsworth.
Gallagher, B. (1998) Grappling with Smoke: Investigating and Managing Organised
       Abuse – A Good Practice Guide. London: NSPCC.
Gallagher, B. (1999) ‘Institutional Abuse’, pp. 197–210 in N. Parton and C. Wattam
       (eds) Child Sexual Abuse: Responding to the Experiences of Children. New
       York: Wiley.
Gallagher, B. (2000) ‘The Extent and Nature of Known Cases of Institutional Child
       Sexual Abuse’, British Journal of Social Work 30: 795–817.
Gallagher, B., K. Christmann, C. Fraser and B. Hodgson (2003) ‘International and
       Internet Child Sexual Abuse and Exploitation: Issues Emerging from
       Research’, Child and Family Law Quarterly 15: 353–70.
Gambetta, D. (1988) ‘Can We Trust in Trust?’, pp. 213–38 in D. Gambetta (ed.) Trust:
       Making and Breaking Co-operative Relations. Oxford: Basil Blackwell.
Gillespie, A. (2001) ‘Children, Chatrooms and the Law’, Criminal Law Review:
       435–46.
Gillespie, A. (2002) ‘Child Protection on the Internet – Challenges for Criminal Law’,
       Child and Family Law Quarterly 14: 411–25.




                            Downloaded from sls.sagepub.com by guest on March 21, 2015
360                          SOCIAL & LEGAL STUDIES 15(3)

Gillespie, A. (2004) ‘“Grooming”: Definitions and the Law’, New Law Journal 154:
       586–7.
Good, D. (1988) ‘Individuals, Interpersonal Relations and Trust’, pp. 32–47 in
       D. Gambetta (ed.) Trust: Making and Breaking Co-operative Relations.
       Oxford: Basil Blackwell.
Greer, C. (2003) Sex Crime and the Media: Sex Offending and the Press in a Divided
       Society. Cullompton: Willan.
Gruber, K. J. and R. J. Jones (1983) ‘Identifying Determinants of Risk of Sexual
       Victimization of Youth’, Child Abuse and Neglect 7: 17–24.
Grubin, D. (1998) Sex Offending Against Children: Understanding the Risk, Police
       Research Series Paper 99. London: Home Office.
Guardian (1998a) ‘Sex Abuse Claim at Boys’ Homes’, 20 January.
Guardian (1998b) ‘Scout Master Jailed for Reign of Child Abuse’, 24 February.
Hall, S., C. Critcher, T. Jefferson, J. Clarke and B. Roberts (1978) Policing the Crisis.
       London: Macmillan.
Hanson, R. F., H. S. Resnick, D. G. Kilpatrick and C. Best (1999) ‘Factors Related to
       the Reporting of Childhood Rape’, Child Abuse and Neglect 23: 559–69.
Hebenton, B. and T. Thomas (1996) ‘Sexual Offenders in the Community: Reflec-
       tions on Problems of Law, Community and Risk Management in the USA and
       England and Wales’, International Journal of the Sociology of Law 24: 427–43.
Her Majesty’s Stationery Office (HMSO) (1985) Report of the Committee of Inquiry
       into Children’s Homes and Hostels (The Hughes Report). London: HMSO.
Herman, J. L. (1981) Father–Daughter Incest. Cambridge, MA: Harvard University
       Press.
Hudson, K. (2005) Offending Identities: Sex Offenders, Perspectives on Their Treat-
       ment and Management. Cullompton: Willan.
Hunt, P. (1994) Report of the Inquiry into Multiple Abuse in Nursery Classes in
       Newcastle upon Tyne. Newcastle upon Tyne: City Council of Newcastle upon
       Tyne.
Hunter, J. A, D. W. Goodwin and R. J. Wilson (1992) ‘Attributions of Blame in Child
       Sexual Abuse Victims: An Analysis of Age and Gender Influences’, Journal of
       Child Sexual Abuse 1: 75–89.
Internet Crime Forum (ICF) (2001) Chat Wise, Street Wise: Children and Internet
       Chat Services. Available at: http://www.internetcrimeforum.org.uk/chatwise_
       streetwise.html
Irish News (1996) ‘Priest Abuses 10 Children’, 14 December.
Irish Times (1998) ‘Swimming Coach Gets 12 Years for Sex Abuse’, 31 January.
Irish Times (2000) ‘Priest Given 12 Years for Sex Assaults’, 7 April.
Johnson-George, C. and W. Swap (1982) ‘Measurement of Specific Inter-personal
       Trust: Construction and Validation of a Scale to Assess Trust in a Specific
       Other’, Journal of Personality and Social Psychology 43: 1306–17.
Kee, H. W. and R. E. Knox (1970) ‘Conceptual and Methodological Considerations
       in the Study of Trust’, Journal of Conflict Resolution 14: 357–66.
Kemshall, H. and M. Maguire (2003) ‘Sex Offenders, Risk Penality and the Problem
       of Disclosure’, pp. 102–24 in A. Matravers (ed.) Sex Offenders in the
       Community: Managing and Reducing the Risks. Cullompton: Willan.
Kirkwood, A. (1993) The Report of the Inquiry into Aspects of the Management of
       Children’s Homes in Leicestershire between 1973 and 1986. Leicester: Leices-
       tershire County Council.
Kramer, R. M., M. B. Brewer and B. Hanna (1996) ‘Collective Trust and Collective
       Action: Trust as a Social Decision’, pp. 357–89 in R. M. Kramer and T. Tyler
       (eds) Trust in Organisations. Thousand Oaks, CA: SAGE Publications.




                    Downloaded from sls.sagepub.com by guest on March 21, 2015
      MCALINDEN: PERSONAL, FAMILIAL & INSTITUTIONAL GROOMING 361

La Fontaine, J. and S. Morris (1991) The Boarding School Line: January–July 1991: A
        Report from ChildLine to the DES. London: ChildLine.
Long, B. and B. McLachlan (2002) The Hunt for Britain’s Paedophiles. London:
        Hodder and Stoughton.
Luhmann, N. (1988) ‘Family, Confidence, Trust: Problems and Alternatives’,
        pp. 94–107 in D. Gambetta (ed.) Trust: Making and Breaking Co-operative
        Relations. Oxford: Basil Blackwell.
McAlinden, A. (2005) ‘The Use of “Shame” with Sexual Offenders’, British Journal
        of Criminology 45: 373–94.
Matza, D. (1964) Delinquency and Drift. New York: Wiley.
Matza, D. (1969) Becoming Deviant. Upper Saddle River, NJ: Prentice-Hall.
Moore, C. (1995) Betrayal of Trust: The Father Brendan Symth Affair and the
        Catholic Church. Dublin: Marino.
Moore, C. (1996) Kincorra Scandal: Political Cover-up and Intrigue in Ulster. Dublin:
        Marino.
National Centre for Missing and Exploited Children (NCMEC) (2000) On-line
        Victimization: A Report of the Nation’s Youth. Available at: http://www.
        ncmec.org/download/nc62.pdf
National Criminal Intelligence Service (NCIS) (2003) United Kingdom Threat Assess-
        ment of Serious and Organised Crime. London: NCIS.
Nolan, L. (2001) Report of the Review on Child Protection in the Catholic Church
        in England and Wales: A Programme for Action. Available at: http://www.
        nolanreview.org.uk
Oliver, A. L. (1997) ‘On the Nexus of Organizations and Professions: Networking
        through Trust’, Sociological Inquiry 67: 227–45.
Ost, S. (2002) ‘Children at Risk: Legal and Societal Perceptions of the Potential Threat
        that the Possession of Child Pornography Poses to Society’, Journal of Law
        and Society 29: 436–60.
Ost, S. (2004) ‘Getting to Grips with Sexual Grooming? The New Offence under the
        Sexual Offences Act 2003’, Journal of Social Welfare and Family 26: 147–59.
Parton, N. (2004) ‘From Maria Colwell to Victoria Climbié: Reflections on Public
        Inquiries into Child Abuse a Generation Apart’, Child Abuse Review 13:
        80–94.
Parton, N., D. Thorpe and C. Wattam (1997) Child Protection: Risk and the Moral
        Order. Basingstoke: Macmillan.
Phelan, P. (1995) ‘Incest and Its Meaning: The Perspectives of Fathers and Daughters’,
        Child Abuse and Neglect 19: 7–24.
Reiss, A. (1989), ‘The Institutionalisation of Risk’, Law and Policy 11: 392–402.
Russell, D. E. H. (1986) The Secret Trauma: Incest in the Lives of Girls and Women.
        New York: Basic Books.
Salter, A. (1995) Transforming Trauma: A Guide to Understanding and Treating Adult
        Survivors of Child Sexual Abuse. Newbury Park, CA: SAGE Publications.
Salter, A. (2003) Predators, Pedophiles, Rapists, and Other Sex Offenders: Who They
        Are, How They Operate, and How We Can Protect Ourselves and Our
        Children. New York: Basic Books.
Saraga, E. (2001) ‘Dangerous Places: The Family as a Site of Crime’, pp. 183–226 in
        J. Muncie and E. McLaughlin (eds) The Problem of Crime. London: SAGE
        Publications.
Shearing, C. (2000) ‘Punishment and the Changing Face of Governance’, Punishment
        & Society 3: 203–20.
Silverman, J. and D. Wilson (2002) Innocence Betrayed: Paedophilia, the Media and
        Society. Cambridge: Polity Press.




                             Downloaded from sls.sagepub.com by guest on March 21, 2015
362                         SOCIAL & LEGAL STUDIES 15(3)

Smallbone, S. and R. Wortley (2000) Child Sexual Abuse in Queensland: Offender
       Characteristics and Modus Operandi. Brisbane: Queensland Crime Commission,
       Project Axis.
Smith, D. R. (1993) Safe from Harm: A Code of Practice for Safeguarding the Welfare
       of Children in Voluntary Organisations in England and Wales. London: Home
       Office.
Smith, D. W., E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick and
       C. L. Best (2000) ‘Delay in Disclosure of Childhood Rape: Results from a
       National Survey’, Child Abuse and Neglect 24: 273–87.
Spencer, J. R. (2004) ‘The Sexual Offences Act 2003: (2) Child and Family Offences’,
       Criminal Law Review: 347–60.
Stanley, N. (1999) Institutional Abuse: Perspectives Across the Life Course. London:
       Routledge.
Sullivan, J. and A. Beech (2002) ‘Professional Perpetrators’, Child Abuse Review 11:
       153–67.
Sunday Times (1999) ‘Sins of the Father’, 27 July.
Thornton, D. (2003) ‘The Machiavellian Sex Offender’, pp. 144–52 in A. Matravers
       (ed.) Sex Offenders in the Community: Managing and Reducing the Risks.
       Cullompton: Willan.
The Times (1996) ‘Police Investigate Public School Paedophile Ring’, 25 August.
Utting, W. (1998) People Like Us: The Report of the Review of the Safeguards for
       Children Living Away from Home. London: HMSO.
Van Dam, C. (2002) Identifying Child Abusers: Preventing Child Sexual Abuse by
       Recognizing the Patterns of Offenders. New York: The Haworth Press.
Warner, N. (1992) Choosing with Care. London: HMSO.
Waterhouse, R. (2000) Lost in Care. London: HMSO.
Watkins, B. and A. Bentovim (1992) ‘The Sexual Abuse of Male Children and
       Adolescents: A Review of Current Research’, Journal of Child Psychology and
       Psychiatry 33: 197–248.
Westcott, H. (1991) Institutional Abuse of Children – From Research to Policy: A
       Review. London: NSPCC.
White, I. A. and K. Hart (1995) Report of the Inquiry into the Management of Child
       Care in the London Borough of Islington. London: London Borough of
       Islington.
Williams, G. and J. McCreadie (1992) Ty Mawr Community Home Inquiry. Ebbw
       Vale: Gwent County Council.
Wyre, R. (2000) ‘Paedophile Characteristics and Patterns of Behaviour’, pp. 49–69 in
       C. Itzin (ed.) Home Truths About Sexual Abuse Influencing Policy and Practice:
       A Reader. London: Routledge.




                   Downloaded from sls.sagepub.com by guest on March 21, 2015
Tab G
                                                            Journal of Sexual Aggression
                                                            (November 2006), Vol. 12, No. 3, pp. 287 Á299




                                                            Sexual grooming of children: Review of
                                                            literature and theoretical considerations

                                                            Samantha Craven,1,* Sarah Brown1 & Elizabeth Gilchrist2
                                                            1
                                                             Department of Psychology, Coventry University, Coventry, UK, and 2Department of Psychology,
                                                            University of Kent, Canterbury, Kent, UK
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            Abstract The current review aims to outline the existing understanding of sexual grooming. Issues
                                                            of poor definition, the adoption of the term ‘‘grooming’’ and the prevalence of sexual grooming will be
                                                            discussed. Consideration will be given to how prominent theories of child sexual abuse often neglect
                                                            sexual grooming. This will be followed by a detailed account of the existing knowledge within the
                                                            literature. Three types of sexual grooming were thus identified: self-grooming, grooming the
                                                            environment and significant others and grooming the child. Based on these findings, a new definition
                                                            of sexual grooming is suggested. Furthermore, the findings correspond well with current models of the
                                                            sexual offence process. A more comprehensive understanding of sexual grooming is required to facilitate
                                                            a preventative approach to child protection.
                                                            Keywords Sexual grooming; theory of child sexual abuse



                                                            Introduction
                                                            The complex nature of the tactics used by child sex offenders in their efforts to sexually abuse
                                                            children is increasingly evident in the accounts of the people affected by this predatory
                                                            behaviour. Sexual grooming is a pertinent issue evident in society, but there is still little
                                                            understanding about this phenomenon. This is reflected in problems relating to definition,
                                                            which will be discussed in addition to the evolution of the term ‘‘grooming’’. This review will
                                                            consider whether present aetiological theories of child sexual abuse can account for ‘‘sexual
                                                            grooming’’ behaviour, and further determines what knowledge has already been established
                                                            about the phenomenon of sexual grooming. Based on these findings, a new definition is
                                                            presented and consideration is given to how current knowledge of sexual grooming relate to
                                                            models of the sexual offence process.



                                                            Definition
                                                            Professionals are yet to agree on a definition of sexual grooming of children (Gillespie, 2004).
                                                            Previous literature has provided three specific definitions of grooming. The strengths and

                                                              *Corresponding author: Samantha Craven, Department of Psychology, Coventry University, Priory Street,
                                                            Coventry CV1 5FB, UK. Tel: 02476 887 048. Fax: 02476 888300. E-mail: s.craven@coventry.ac.uk

                                                            ISSN 1355-2600 print/1742-6545 online # 2006 National Organisation for the Treatment of Abusers
                                                            DOI: 10.1080/13552600601069414
                                                            288    S. Craven et al.


                                                            weaknesses of these definitions are discussed in turn below. First, O’Connell defines sexual
                                                            grooming as:
                                                                  A course of conduct enacted by a suspected paedophile, which would give a reasonable
                                                                  person cause for concern that any meeting with a child arising from the conduct would be
                                                                  for unlawful purposes. (O’Connell, 2003, p. 6)
                                                            Second, Howitt suggests that:
                                                                  Grooming . . . is the steps taken by paedophiles to ‘‘entrap’’ their victims and is in
                                                                  someways analogous to adult courtship. (Howitt, 1995, p. 176)
                                                            These two definitions are problematic, because they both refer to the term paedophile. Most
                                                            sexual offenders who target child victims use sexual grooming, not just those classified as
                                                            paedophiles. The term ‘‘paedophile’’ is a very specific clinical diagnosis, clearly not applicable
                                                            to all offenders, and the association of grooming behaviour with paedophilia may prevent
                                                            some offenders from acknowledging their own grooming behaviours. In addition, people
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            known to the offender may not identify the grooming behaviour because they do not consider
                                                            the individual to fit their image of a ‘‘paedophile’’. The public perception of a paedophile is
                                                            littered with stereotypes that they are ‘‘dirty old men’’ or strangers; these perceptions may
                                                            affect an individual’s judgement of whether the behaviour they have observed is grooming.
                                                            These misperceptions distract from the truth that most victims know their abuser. It is
                                                            important that the wording of a definition does not thwart the identification of sexual
                                                            grooming and the subsequent prevention or ending of abuse.
                                                                  Furthermore, the phrase ‘‘a course of conduct’’ requires subsequent definition.
                                                            Additional problems include reference to ‘‘a reasonable person’’ and ‘‘cause for concern’’.
                                                            Although legal precedent defines these phrases, they are ambiguous to the lay reader and
                                                            hence they are open to misinterpretation and confusion. These definitions are confusing, at
                                                            best, and at worst they reinforce the myth that strangers are the biggest risk to children.
                                                            Consequently, this ambiguity may hinder the identification of the full range of sexual
                                                            grooming behaviours.
                                                                  Gillespie (2002) provides the third definition:
                                                                  The process by which a child is befriended by a would-be abuser in an attempt to gain the
                                                                  child’s confidence and trust, enabling them to get the child to acquiesce to abusive
                                                                  activity. It is frequently a pre-requisite for an abuser to gain access to a child. (Gillespie,
                                                                  2002, p. 411; based on van Dam, 2001)
                                                            This definition avoids the use of the term paedophile. It also provides some clarity about the
                                                            purpose of sexual grooming behaviour and identifies some of the stages that it involves. This
                                                            appears to be the most appropriate published definition to date. Further evaluation of this
                                                            definition will follow consideration of previous literature and current understanding about
                                                            sexual grooming.



                                                            Prevalence
                                                            Canter, Hughes and Kirby (1998) provide evidence for the prevalence of the sexual grooming
                                                            phenomenon. They used Small Space Analysis on a behaviour matrix of the interaction
                                                            between 97 incarcerated child sex offenders and their victims. They identified three distinct
                                                            behaviour repertoires of offender Ávictim interaction. The different types of offender Ávictim
                                                            interaction acknowledged were aggressive, which was identifiable by the use of extreme
                                                                                                                                   Sexual grooming of children   289

                                                            violence, threat and force; criminal Áopportunist, which tended to be one-off offences on
                                                            strangers; and intimate, which was categorized by the identified use of sexual grooming
                                                            behaviours.
                                                                 Forty-five per cent of Canter et al.’s (1998) sample were classified as being intimate
                                                            offenders. Thus, 45% of the child sex offenders employed an intimate behaviour repertoire
                                                            and sexual grooming behaviours. This figure is likely to be unrepresentative of the child sex
                                                            offender population as a whole. Intimate offenders tend to cause less physical harm to their
                                                            victims than the other categories of offenders and the very nature of the behaviour used to
                                                            categorize the intimate offenders implies that they would be less likely to be reported,
                                                            identified and convicted, because these grooming behaviours are used to avoid disclosure and
                                                            conviction. Hence, it is likely that intimate offenders were under-represented in this prison
                                                            sample.
                                                                 Figures show that eight of 10 sex abuse victims know their abuser (Stop it Now, 2003). In
                                                            such cases, offenders have substantial interest in preventing disclosure, because in the event of
                                                            disclosure the victim would be able to easily identify them as their abuser. This is supported
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            by offenders’ accounts about the strategies they employed to victimize the children they
                                                            sexually abused; fear of disclosure affected how and when they victimized their victims
                                                            (Conte, Wolf & Smith, 1989).



                                                            Aetiology of a motivation to abuse
                                                            Before an individual begins to groom a child, some level of motivation to abuse a child needs
                                                            to be present. Furthermore, adequate theories of sexual offending should be able to account
                                                            for the phenomenon of sexual grooming. Until recently there have been three dominant
                                                            theories of child sexual abuse, namely Finkelhor’s Pre-condition Model (1984); Marshall and
                                                            Barbaree’s Integrated Theory (1990); and Hall and Hirschman’s Quadripartite Model
                                                            (1992). In 2002, Ward and Siegert proposed a more comprehensive theory of child sexual
                                                            abuse by ‘‘knitting together’’ the strengths of each of the above theories. They propose that
                                                            there are five pathways to sexual offending against children; hence, the theory is called The
                                                            Pathways Model. This review shall consider each of these only briefly, because Ward and
                                                            colleagues have already provided in-depth reviews (see Ward, 2001, 2002; Ward & Hudson,
                                                            2001). Herein, more emphasis will be placed on how these theories relate to the phenomenon
                                                            of sexual grooming.


                                                            Marshall and Barbaree’s Integrated Theory
                                                            Marshall and Barbaree’s (1990) Integrated Theory of the aetiology of sexual offending
                                                            proposes that the presence of vulnerabilities, which develop as a result of adverse early
                                                            developmental experiences, leave offenders unprepared to deal with the surge of hormones at
                                                            puberty, and unable to understand the emotional world. As a resultant, offenders satisfy their
                                                            emotional and sexual needs inappropriately in deviant ways. This theory suggests that sexual
                                                            offending occurs as a consequence of an individual’s sex and aggression drives becoming
                                                            fused, as these functions share the same structure in the brain. Ward and Siegert (2002) state
                                                            that this need not be the case, as there are many functions that are close in proximity but that
                                                            do not affect each other. Furthermore, this theory suggests that sexual offending would be
                                                            aggressive. Therefore, it would seem that it does not account for the phenomenon of sexual
                                                            grooming, because the process of sexual grooming is generally not aggressive in nature.
                                                            290   S. Craven et al.


                                                            However, this criticism may be countered if a definition of aggression were to include indirect
                                                            aggression, which sexual grooming could be considered to be.


                                                            Hall and Hirschman’s Quadripartite Model
                                                            Hall and Hirschman’s (1992) Quadripartite Model was first developed as a theory of rape, but
                                                            it was applied subsequently to child sexual abuse. This model suggests that someone commits
                                                            an act of child sexual abuse because of four vulnerability factors and the presence of
                                                            opportunity. The vulnerability factors are physiological sexual arousal, distorted cognitions
                                                            that act to justify sexual aggression, affective dyscontrol, and personality problems. It is
                                                            suggested that offending will occur when the presence of these vulnerability factors exceed a
                                                            threshold, this could include one or all of these vulnerabilities. There are several problems
                                                            with this model; first, it does not explain why someone chooses to offend against a child rather
                                                            than an adult. Second, sexual grooming is not an impulsive act and the threshold would need
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            to be maintained over a long period of time in order to explain sexual grooming, because it
                                                            can occur over weeks, months or even years. Hence, this theory can account for sexual
                                                            grooming if it is accepted that, for example, sexual arousal persists over long periods of time,
                                                            so once sexually aroused to children/child the offender would be continually aroused to them.
                                                            A further problem with this theory relates to the presence of opportunity; offenders often
                                                            create their own opportunities to offend.


                                                            Finkelhor’s Pre-condition Model
                                                            Finkelhor’s Pre-condition Model (1984) suggests that there are four pre-conditions to sexual
                                                            offending. The first is the motivation to sexually abuse; it is suggested that this develops as a
                                                            result of emotional congruence (a fit between the offender’s emotional needs and the child’s
                                                            ability to meet them), deviant sexual arousal and blockage (the sexual needs of the offender
                                                            not being met by appropriate adults). The second is to be able to overcome internal inhibitors;
                                                            the third is to be able to overcome external inhibitors; and the fourth is to overcome the child’s
                                                            resistance. Before an incidence of abuse would take place, these pre-conditions need to be
                                                            satisfied. Although Finkelhor does not use the term sexual grooming, others (e.g. Morrison,
                                                            Erooga & Beckett, 1994; Sampson, 1994) have reviewed his work using this term. They
                                                            referred to overcoming the child’s resistance as grooming.


                                                            Ward and Siegert’s Pathways Model
                                                            Ward and Siegert’s (2002) model is based on the dysfunction of one or more psychological
                                                            mechanisms *emotional regulation, intimacy deficits, cognitive distortions and sexual
                                                            arousal (deviant sexual scripts). All the aforementioned psychological mechanisms are
                                                            involved to some degree. There is evidence of these dysfunctional mechanisms being present
                                                            typically in child molesters, although to different degrees and for different functions. The five
                                                            possible pathways are specified by whichever dysfunctional psychological mechanism is the
                                                            most dominant; in turn this will affect the others. In the case of the fifth pathway, all the
                                                            psychological mechanisms would be similarly dysfunctional. A sexual offence occurs when the
                                                            above is present in conjunction with sexual need. In addition, Ward and Siegert still
                                                            emphasize the importance of there being an opportunity to offend; however, the nature of
                                                            sexual grooming is to create an opportunity to offend. Successful theory would need to
                                                            account for this.
                                                                                                                                   Sexual grooming of children   291

                                                                   Despite Ward and Siegert presenting their Pathways Model as a comprehensive theory of
                                                            sexual offending, it still only considers aetiology and no consideration is given to the offence
                                                            process. In a comprehensive theory it is necessary to consider the whole journey from initial
                                                            onset to the offence and beyond. In a similar way that the Transtheoretical Model (Prochaska &
                                                            DiClemente, 1982) of change considers not only the action stage, where the overt behaviour is
                                                            changed, but also the precontemplation, contemplation, preparation and maintenance stages, a
                                                            theory of sexual offending against children needs to consider the whole journey. As
                                                            demonstrated above, it is necessary that theories of aetiology are coherent with the
                                                            phenomenon they are attempting to explain. While endeavouring to explain sexual offending
                                                            it is important that sexual grooming is also factored into the equation, because it is part of the
                                                            sexual offending phenomenon. Of the above theories, only Finkelhor’s (1984) Pre-condition
                                                            Model has taken this approach.


                                                            Offence process
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            In addition to the Pre-condition Model (Finkelhor, 1984) there is one other model that
                                                            considers the offence process of sexual offending. This is the Descriptive Model of the
                                                            Offence Chain (Ward, Louden, Hudson & Marshall, 1995). Ward et al.’s model provides a
                                                            much more detailed account of the offence process than the Pre-condition Model. While little
                                                            evidence has been found to support Finkelhor’s Pre-condition Model, Ward et al. used a
                                                            grounded theory approach and developed their model directly from offenders’ experiences.
                                                            They identified nine stages of the offence chain. Stage one relates to the offender’s
                                                            background factors, including their perception of themselves and their life at the beginning
                                                            of the offence chain and whether these factors caused positive or negative affect. Stage two
                                                            describes distal planning of access to their victim; this could take the form of implicit, or
                                                            explicit planning or chance. Contact with the victim takes place in stage three. Stage four
                                                            involves cognitive restructuring, which will result in either positive or negative affect. Stage
                                                            five entails proximal planning, which would either be self-focused, victim-focused or a
                                                            mutual-focus. This leads to stage six and the sexual offence, which is followed by further
                                                            cognitive restructuring at stage seven. This results in negative or positive evaluation and future
                                                            resolutions regarding continued offending at stage eight. This resolution will be to either avoid
                                                            future offending or to persist in an abusive pattern. Stage nine depicts the impact of these
                                                            resolutions on the offender’s life.
                                                                 It is important to consider how sexual grooming fits into, and facilitates, the offence
                                                            process, as this understanding is likely to aid the management of offenders and potential
                                                            offenders by identifying the offence process prior to an sexual offence taking place. In
                                                            addition, it is reasonable to suggest that motivation is not static but could be affected by later
                                                            stages of the grooming and offence process, e.g. cognitive distortions developed later in the
                                                            process could serve to reinforce prior motivation resulting in an entrenched deviant sexual
                                                            interest. This may prove valuable to treatment programmes efforts of reducing motivation to
                                                            offend.


                                                            The grooming process
                                                            The current review has identified three types of sexual grooming present in the literature *
                                                            self-grooming, grooming the environment and significant others and grooming the child.
                                                            Each of these will be discussed to explore current understanding of sexual grooming.
                                                            Understanding of the grooming process and an ability to identify sexual grooming behaviour
                                                            292   S. Craven et al.


                                                            is crucial in order to prevent child sexual abuse. However, retrospective identification of
                                                            sexual grooming, i.e. after a sexual offence has been committed, is much easier than
                                                            prospective identification, i.e. before a sexual offence. Nevertheless, the latter is necessary in
                                                            order to prevent the sexual abuse from taking place. The reason for this is because the
                                                            behaviours used to groom a child for sexual abuse are not dissimilar to innocent behaviour
                                                            intended to broaden a young person’s experiences. The only difference may be the motivation
                                                            underlying the behaviour.


                                                            Self-grooming
                                                            van Dam (2001) reports that during treatment, offenders’ talk about ‘‘grooming themselves’’.
                                                            They were referring to the justification or denial of their offending behaviour. It therefore
                                                            seems important to consider this as part of the grooming process. However, it may be more
                                                            agreeable to refer to this phenomenon by another name, avoiding the use of the term
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            ‘‘grooming’’. Nevertheless, self-grooming is likely to play a part in the move from being
                                                            motivated to sexually abuse a child to the subsequent targeting of a child, through the
                                                            justification or denial of the steps child sexual offenders take towards abusing a child.
                                                            Furthermore, self-grooming is likely to be affected by the response from the community and
                                                            the child, and the success or failure of the efforts to victimize the child. ‘‘Success’’ is likely to
                                                            result in further justification or denial of their actions and more entrenched sexual interest in
                                                            children and motivation to offend. ‘‘Failure’’, on the other hand, is likely to result in the
                                                            desistence of offending or the offender developing/enahancing his skills/strategies to ensure
                                                            success.
                                                                  Justification and denial of offenders’ behaviour manifests in cognitive distortions. Ward
                                                            and Keenan (1999) propose that child sex offenders have cognitive distortions in the form of
                                                            implicit theories, which relate to themselves, the victim and the world. Implicit theories help
                                                            individuals to understand the world around them. Problems arise because offenders’ implicit
                                                            theories are maladaptive and supportive of sex with children. These implicit theories
                                                            subsequently affect encoding and interpretation of future behaviours and events. Ward and
                                                            Keenan have identified five implicit theories that account for most of the cognitive distortions
                                                            held by child sex offenders: children as sexual objects; entitlement; dangerous world;
                                                            uncontrollability; and nature of harm.
                                                                  Of course, it is not only offenders who have maladaptive implicit theories. For example,
                                                            many people have an implicit theory that children are at most risk from strangers, which is not
                                                            consistent with research findings. However, it is easier to believe that strangers sexually abuse
                                                            children than accept that friends and family do; hence, this implicit theory helps to shelter
                                                            people from the harsh nature of reality. Offenders’ implicit theories work in a similar way,
                                                            because it is easier for offenders to believe that the child seduced them than to accept that they
                                                            sexually abused a child.


                                                            Grooming the environment and significant others
                                                            Grooming the child begins with identifying a vulnerable child (van Dam, 2001). Child sex
                                                            offenders seem to have a special ability in recognizing vulnerable children (Conte et al., 1989).
                                                            These vulnerabilities may be that the children have a poor relationship with their parents, do
                                                            not have many friends (Berliner & Conte, 1990), or have already been victimized (Leberg,
                                                            1997). Alternatively, offenders may target women who were sexually abused as children,
                                                            because the offender considers them easier to re-victimize.
                                                                                                                                   Sexual grooming of children   293

                                                                 In order to gain access to their victim(s), offenders groom the environment and their
                                                            potential victim’s significant others (e.g. parents, carers, teachers, etc). This may mean the
                                                            offender integrating themselves into society and places where they are likely to meet children.
                                                            This will often be a position of trust. Offenders then begin grooming the adults in this
                                                            community, specifically those who are significant to their potential victim, with the aim of
                                                            creating an opportunity to access and abuse a child or children. van Dam (2001) reports that
                                                            offenders are frequently charming, very helpful, and have insider status. This is often an
                                                            important factor in gaining access to potential victim(s). As offenders help out in the
                                                            community, they are considering how their efforts will be rewarded later when they can then
                                                            abuse the children in that community. Offenders are often able to ‘‘read the community like a
                                                            book’’ in that they assess what they ‘‘need’’ and fulfil these needs accordingly (Hare & Hart,
                                                            1993). They can make themselves indispensable, too good to be true and will freely undertake
                                                            jobs that others do not want to do (Leberg, 1997).
                                                                 A desire on the part of parents to avoid cognitive dissonance may assist offenders’
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            grooming efforts. A parent may suffer cognitive dissonance as a result of concerns about the
                                                            trustworthiness of the offender alongside their hospitality and acceptance of the offender.
                                                            When thoughts do not match behaviour, cognitive dissonance manifests, and often thoughts
                                                            are changed to be consistent with behaviour (van Dam, 2001). Thus, offenders gain insider
                                                            status long before they start abusing a victim (van Dam, 2001). Grooming is therefore a well-
                                                            organized long-term activity (Sanford, 1982). Offenders groom the community so well that if
                                                            a victim discloses their abuse, the community may support the offender rather than the victim,
                                                            because they deem the offender to be more believable than the child.
                                                                 In the case of intrafamilial child sexual abuse, offenders are already in a position of trust
                                                            and integrated in an environment where they can access potential victims. Some offenders
                                                            groom the environment by targeting single-parent families to gain this status (Elliott, Browne
                                                            & Kilcoyne, 1995). Offenders may do this because they believe that these children are more
                                                            vulnerable and because they believe it will be easier to create opportunities to be alone with
                                                            the child. Alternatively, offenders may target children or young people who have absent
                                                            parents, and hence have less protection. In this incidence there is no need for the offender to
                                                            groom the parents. They can become the child’s friend and more easily arrange to have time
                                                            alone with the child.
                                                                 Intrafamilial offenders often isolate the victim from their non-abusing parent, siblings
                                                            and the outside world by developing an exclusive relationship with the child. For instance,
                                                            they may encourage mothers to have more of a life outside the home, which then gives
                                                            themselves increased opportunities to abuse their victims. Alternatively, they may isolate non-
                                                            abusing parents from the outside world in order to prevent them from having people in whom
                                                            to confide about any concerns (Leberg, 1997). Some offenders encourage mothers to develop
                                                            an alcohol dependency, in part so that any future disclosures made lack credibility (Leberg,
                                                            1997). Other similar strategies employed to limit credibility include questioning the mother’s
                                                            parenting ability in front of friends and other family members. This may constitute part of
                                                            their strategy for grooming the environment and significant others.
                                                                 Grooming the environment and significant others can occur as a result of implicit or
                                                            explicit planning; alternatively, access to a child may occur by chance. Ward and Hudson
                                                            (2000) have developed a conceptual model of how child sex offenders’ implicit planning or
                                                            seemingly unimportant decisions (SUDs) implicate their offending behaviour by leading them
                                                            to high-risk situations, i.e. contact with children. This appears to be automatic, because
                                                            although offenders are conscious of their specific behaviours, they are often unconscious of
                                                            the effect of implicit goals on these behaviours.
                                                            294   S. Craven et al.


                                                                 Gollwitzer and Schaal (1998, cited in Ward & Hudson, 2000) suggest that it is through
                                                            automatic goal-dependent action plans that these SUDs manifest. Ward and Hudson (2000)
                                                            propose that there are two such action plans: offence scripts and mental simulations. Offence
                                                            scripts manifest as a result of associations that have developed between situations and
                                                            behaviours; subsequently, in the presence of certain cues, offence scripts may be activated
                                                            without any conscious awareness. This is a possible explanation of continued offending and
                                                            relapse following treatment.
                                                                 Automatic goal-dependent action plans can be activated regardless of whether an
                                                            individual has committed any previous sexual crimes. This alternative involves mental
                                                            simulation. Mental simulation is where an individual plans out in detail how he would commit
                                                            an offence. As with offence scripts, the presence of certain cues may activate this implicit
                                                            planning, resulting in the enactment of the individual’s fantasies. The notion of im-
                                                            plicit planning may provide a possible explanation why the majority of victims know their
                                                            abuser, because the cues that activate the implicit planning are more likely to be present within
                                                            the family or in relation to children in the immediate locality (i.e. the places where an individual
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            spends the majority of his time).
                                                                 It is reasonable to suggest that the fundamental human need to belong may present one
                                                            possibility to further understand offenders’ ability to identify a victim and groom the
                                                            environment and significant others. Research has shown that a need to belong can affect very
                                                            basic cognitive functions, e.g. attention and encoding of social information (Pickett, Gardner
                                                            & Knowles, 2004). Pickett et al. found a positive relationship between a need to belong and
                                                            sensitivity to social cues. Sexual offenders often come from neglectful, violent and
                                                            dysfunctional backgrounds (Craissati, McClurg & Browne, 2002). This environment is
                                                            unlikely to provide an abundance of opportunities for emotional closeness and thus offenders
                                                            are likely to have a need to belong. In addition, a need to belong is related to low self-esteem
                                                            (Pickett et al., 2004) and research to date suggests that child sex offenders typically have low
                                                            self-esteem (Marshall, Anderson & Champagne, 1997). This is supportive of the idea that a
                                                            need to belong facilitates offenders’ identification and access to a victim, because of the
                                                            associated increased sensitivity to social cues. Children may be approached because the
                                                            offender perceives them to be less threatening than peers. Alternatively, offenders may be able
                                                            to identify vulnerabilities in other people because they themselves are vulnerable and thus
                                                            recognize these signs in others. This explanation would relate to offenders that commit
                                                            offences following implicit planning. Offenders using explicit planning may also have a need
                                                            to belong and the associated increased sensitivity to social cues, as a result of a need to belong
                                                            to the family of community in order to groom and subsequently abuse a child. It is therefore
                                                            suggested that, in the presence of a motivation to sexually abuse a child, a need to belong
                                                            often facilitates the identification of a victim and grooming of the environment and significant
                                                            others.


                                                            Grooming the child
                                                            Grooming the child is the most commonly recognized form of sexual grooming. In addition to
                                                            a desire for sexual gratification, there may or may not be a relational aspect to the grooming
                                                            process, depending on the offender’s motivation to abuse. Sexual grooming has been
                                                            considered by some to be analogous to adult courtship (e.g. Howitt, 1995). In addition,
                                                            Herman (1981) and Christiansen and Blake (1990) talk about sexually abusive fathers
                                                            adopting the role of suitor towards their daughter. In the case of intrafamilial abuse, the
                                                            offender promotes the child in place of the mother (Leberg, 1997). Alternatively, the offender
                                                            may interact with the child on the child’s wavelength (van Dam, 2001). Wilson (1999) found
                                                                                                                                  Sexual grooming of children   295

                                                            that offenders who abused boys showed a preference for interacting at the child’s level, and
                                                            incest offenders tended to raise the victim’s status to that of an adult, while offenders who
                                                            abused girls were more concerned with sexual gratification. The types of behaviour that
                                                            constitute grooming the child take two different forms *physical and psychological.
                                                                  Physical grooming involves the gradual sexualization of the relationship between the
                                                            offender and the victim (Berliner & Conte, 1990). Psychological grooming is used to achieve
                                                            this increased sexualization. At first, the offender may justify the sexual behaviour through
                                                            providing the child with his version of sex education, which states that sex between children
                                                            and adults is acceptable and that the offender has a responsibility to train the child for later
                                                            life (Berliner & Conte, 1990; Leberg, 1997). The abuser builds the child’s trust (Christiansen
                                                            & Blake, 1990; Leberg, 1997; Wyre, 1987, cited in Howitt, 1995; van Dam, 2001), makes
                                                            him or her feel good (Warner, 2000) and then starts to violate boundaries (Christiansen &
                                                            Blake, 1990; van Dam, 2001). This may involve intentionally entering the bedroom while the
                                                            child or young person is undressed, or getting dressed together and exposing himself to the
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            child.
                                                                  Offenders often desensitize a child to touch by beginning with non-sexual touching such
                                                            as tickling or stroking the child’s head. Conversation may also become more sexual.
                                                            Alternatively, offenders may confuse victims by continuing to talk to the child about a
                                                            positive unrelated issue while they begin touching the child sexually (Leberg, 1997). The child
                                                            may have no idea that something inappropriate is happening. The aim is to progress to sexual
                                                            touching, first on top of clothes and later under or without clothes (Berliner & Conte, 1990;
                                                            Christiansen & Blake, 1990; Leberg, 1997; van Dam, 2001). Thus, the intention is to make
                                                            the child compliant with the offender’s sexual demands and overcome the child’s resistance
                                                            (Finkelhor, 1984; Leberg, 1997; Warner, 2000).
                                                                  In addition to using psychological grooming to increase compliance, it is also used to
                                                            avoid disclosure. Children are groomed to want to be around the adult who is grooming them
                                                            (Wolf, 1985). Offenders need to maintain the child’s cooperation and secrecy to achieve this.
                                                            One way that the offender does this is by isolating the child and alienating them from others
                                                            (Warner, 2000). Leberg (1997) refers to this factor as something separate from grooming,
                                                            others (e.g. van Dam, 2001) consider it to be part of the grooming process. Isolating the child
                                                            creates a barrier which prevents the child from having a confidant in whom to disclose
                                                            (Warner, 2000). In addition, the keeping of secrets acts as a source of further isolation
                                                            (Lerner, 1993, cited in van Dam, 2001). Children are very good at keeping secrets when
                                                            asked to. Peters (1991, cited in Ceci & Bruck, 1993) found that 82% of children in his study
                                                            delayed or did not report an event that they had witnessed, because the thief in the scenario
                                                            asked them not to tell anyone. The thief in this scenario was a stranger, to whom the children
                                                            had no loyalty, and so it is likely that children would be even more likely to protect a known
                                                            and loved adult.
                                                                  Further strategies used by offenders to maintain the child’s compliance include issuing
                                                            threats and bribes (Berliner & Conte, 1990; Christiansen & Blake, 1990). Bribes may take
                                                            the form of material gifts or extra privileges (Christiansen & Blake, 1990). In addition,
                                                            offenders are skilled at using children’s natural vulnerabilities against them. For instance,
                                                            children very often have a strong desire to protect their parents. When the offender informs
                                                            them that their parents would be very hurt if they found out what they had been doing,
                                                            children may remain silent (Berliner & Conte, 1990). Offenders may also demonstrate their
                                                            potential for violence through violence towards others, e.g. other family members. Thereby
                                                            offenders reinforce the message that they will enact their threats about hurting the child
                                                            and/or the child’s family.
                                                            296   S. Craven et al.


                                                                  Offenders frequently make the child feel responsible for the abuse (Leberg, 1997; van
                                                            Dam, 2001; Warner, 2000). They convince the child that they are to blame for letting the
                                                            abuse happen and that they should have stopped it (Leberg, 1997). This is reinforced by
                                                            stereotypes in society, which emphasize that men cannot control their sex drive (Warner,
                                                            2000). Additional guilt may be felt if the child has been made to perform sexual acts on the
                                                            abuser or another child (Warner, 2000). However, this feeling of responsibility and guilt is
                                                            overshadowed by the self-betrayal the child feels as their body reacts to sexual stimulation
                                                            against their will (Warner, 2000) which children may interpret as evidence that they are
                                                            enjoying themselves. This is internalized and resultantly may have an impact on the child’s
                                                            developing identity. Disclosure is avoided because the child feels that it is ‘‘all their fault’’, that
                                                            he/she is bad and that no one will believe them (Warner, 2000).
                                                                  Each victim’s experience of grooming is different, because offenders adapt their strategies
                                                            dependent on the child, whose response during the grooming process is important. It seems
                                                            reasonable to suggest that offenders require some level of ‘‘empathy’’ during the grooming
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            process to recognize reactions in the child, so that they can adapt their strategy accordingly.
                                                            For example, during the desensitization process an offender would need to recognize the
                                                            limits of the victim and to strategically increase those limits. It is proposed that empathy
                                                            involves four components: (1) emotion recognition; (2) perspective-taking; (3) emotion
                                                            replication; and (4) response decision (Marshall, Hudson, Jones & Fernandez, 1995).
                                                            Continuing with the previous example, offenders recognize the distress in their victim and
                                                            make a decision based on this, because they choose to stop temporarily as a strategic part of
                                                            the desensitization process. Thus, offenders appear to have ability in components (1) and (4),
                                                            which are the cognitive components, but not in the affective components (2) and (3). While
                                                            early research on empathy in sex offenders concluded that they have empathy deficits, more
                                                            recent research has found that this empathy deficit to be victim-specific (Fernandez, Marshall,
                                                            Lightbody & O’Sullivan, 1999; Marshall, Hamilton & Fernandez, 2001; Marshall et al.,
                                                            1995). This is inconsistent with the suggestion that the grooming process requires some level
                                                            of empathy. However, Fernandez et al. (1999; Marshall et al., 2001) provide a possible
                                                            explanation for this. They suggest that victim-specific empathy deficits manifest as cognitive
                                                            distortions, which protect the offenders from negatively evaluating themselves, thus allowing
                                                            them to continue abusing a child. Based on this suggestion, victim-specific empathy deficits
                                                            arise as a consequence rather than a cause of the abuse. These cognitive distortions therefore
                                                            facilitate self-grooming.
                                                                  The manifestation of a cognitive distortion relating to a victim-specific empathy deficit
                                                            may be facilitated by cognitive deconstruction. Cognitive deconstruction (see Ward, Hudson
                                                            & Marshall, 1995) is a state entered into to escape negative experiences and negative self-
                                                            evaluation. Cognitive deconstruction involves processing at a lower, more concrete, level, i.e.
                                                            muscular movements, and rewards of behaviour, rather than social action. Resultantly, the
                                                            individual has much more focus on feelings of pleasure and less awareness of the
                                                            consequences of his behaviour. This concrete-level focus may reinforce cognitive distortions
                                                            such as victims enjoyed the abuse because they became physically aroused, which justifies the
                                                            offender’s lack of empathy toward their victim.
                                                                  Self-grooming, grooming the environment and significant others, and grooming the child
                                                            are relevant to situational and preferential offenders, extra-familial and intrafamilial offences.
                                                            It is important that the different types of sexual grooming apply to these different typologies
                                                            and classifications of offenders because sexual grooming is not used solely by one group of
                                                            offenders and, furthermore, these categories are not mutually exclusive (Itzin, 2001).
                                                                                                                                 Sexual grooming of children   297

                                                            Towards a new definition of sexual grooming of children
                                                            The definitions of sexual grooming presented at the start of this review do not reflect the
                                                            complexity of the sexual grooming of children, which is demonstrated in the previous
                                                            discussion of the different types of sexual grooming. Based on the above findings it seems
                                                            necessary to provide a new definition that attempts to encapsulate the complexity of sexual
                                                            grooming, while still being easy to understand. We propose the following:

                                                                A process by which a person prepares a child, significant adults and the environment for
                                                                the abuse of this child. Specific goals include gaining access to the child, gaining the
                                                                child’s compliance and maintaining the child’s secrecy to avoid disclosure. This process
                                                                serves to strengthen the offender’s abusive pattern, as it may be used as a means of
                                                                justifying or denying their actions.
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                            Conclusion
                                                            Despite the wide acceptance of the term, sexual grooming of children is not understood
                                                            clearly, particularly in the public domain. Testimonies from both victims and perpetrators
                                                            highlight the pertinence of the problem. Furthermore, the government in England and Wales
                                                            has introduced legislation in the Sexual Offences Act 2003 regarding ‘‘meeting a child
                                                            following sexual grooming’’ (see Part 1: section 152003). A greater understanding of the
                                                            meaning, elements and process of sexual grooming is required to effectively utilize this
                                                            legislation (for review see Craven, Brown & Gilchrist, in press).
                                                                  Regardless of the prevalence and pertinence of sexual grooming, most aetiological
                                                            theories of child sexual abuse neglect the phenomenon. The main reason for this is likely to be
                                                            because prominent theories of child sexual abuse were devised more than 10 years ago, at a
                                                            time when sexual grooming was not recognized as it is today. Therefore, it is necessary that
                                                            theories be reconsidered based on this recent awareness. Ward (2001, 2002; Ward & Hudson,
                                                            2001; Ward & Siegert, 2002) has begun the process of theory knitting and development.
                                                            While Ward and Siegert’s Pathways Model is able to account for sexual grooming, it still
                                                            focuses on the presence of opportunity rather than explicitly recognizing that offenders often
                                                            create their own opportunities to offend.
                                                                  The current review has identified three types of sexual grooming discussed in the
                                                            literature: self-grooming, grooming the environment and significant others and grooming the
                                                            child. Based on these findings an alternative definition has been suggested, which includes
                                                            details about offenders’ objectives, e.g. gaining access to a child, gaining the child’s
                                                            compliance, maintaining secrecy and avoiding disclosure.
                                                                  A fuller understanding of sexual grooming is required. Consideration needs to be given to
                                                            offender Ávictim interaction (before, during and after the offence), micro behaviours that may
                                                            indicate to significant adults that a child is being sexually groomed, or indeed that they
                                                            themselves are being groomed by an offender, and the seemingly impossible task of proving
                                                            beyond reasonable doubt that the ambiguous behaviour of sexual grooming is sexually
                                                            motivated. This would provide many benefits to child protection and the policing and
                                                            treatment of child sex offenders with a specific focus on prevention of child sexual abuse
                                                            rather than reactive responses to it. To optimize the impact of acquired knowledge and
                                                            understanding, it is necessary to consider how these findings are disseminated to the relevant
                                                            groups involved with children, e.g. parents, police, and social workers.
                                                            298    S. Craven et al.


                                                            References
                                                            Berliner, L. & Conte, J. R. (1990). The process of victimization: The victims’ perspective. Child Abuse and Neglect , 14 ,
                                                               29 Á40.
                                                            Canter, D., Hughes, D. & Kirby, S. (1998). Paedophilia: Pathology, criminality, or both? The development of a
                                                               multivariate model of offence behaviour in child sexual abuse. Journal of Forensic Psychiatry, 9 , 532 Á555.
                                                            Ceci, S. J. & Bruck, M. (1993). Suggestibility of the child witness: A historical review and synthesis. Psychological
                                                               Bulletin , 11 , 403 Á439.
                                                            Christiansen, J. R. & Blake, R. H. (1990). The grooming process in father Ádaughter incest. In A. L. Horton (Ed.), The
                                                               Incest Perpetrator: A Family Member No One Wants to Treat (pp. 88 Á98). Thousand Oaks, CA: Sage Publications,
                                                               Inc.
                                                            Conte, J. R., Wolf, S. & Smith, T. (1989). What sexual offenders tell us about prevention strategies. Child Abuse and
                                                               Neglect , 13 , 293 Á301.
                                                            Craissati, J., McClurg, G. & Browne, K. (2002). Characteristics of perpetrators of child sexual abuse who have been
                                                               sexually victimized as children. Sexual Abuse: Journal of Research and Treatment , 14 , 225 Á239.
                                                            Craven, S., Brown, S. & Gilchrist, E. (in press). Current responses to sexual grooming: Implication for prevention. The
                                                               Howard Journal of Criminal Justice , 46.
                                                            Elliott, M., Browne, K. & Kilcoyne, J. (1995). Child sexual abuse prevention: What offenders tell us. Child Abuse and
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                               Neglect , 19 , 579 Á594.
                                                            Fernandez, Y. M., Marshall, W. L., Lightbody, S. & O’Sullivan, C. (1999). The Child Molester Empathy Measure:
                                                               Description and examination of its reliability and validity. Sexual Abuse: Journal of Research and Treatment , 11 , 17 Á
                                                               32.
                                                            Finkelhor, D. (1984). Child Sexual Abuse: New Theory and Research . New York: Free Press/London: Collier Macmillan.
                                                            Gillespie, A. (2002). Child protection on the internet *challenges for criminal law. Child and Family Law Quarterly,
                                                               14 , 411 Á425.
                                                            Gillespie, A. (2004). ‘‘Grooming’’: definitions and the law. New Law Journal .
                                                            Hall, G. C. N. & Hirschman, R. (1992). Sexual aggression against children: A conceptual perspective of etiology.
                                                               Criminal Justice and Behavior , 19 , 8 Á23.
                                                            Hare, R. D. & Hart, S. D. (1993). Psychopathy, mental disorder, and crime. In S. Hodgins (Ed.), Mental Disorder and
                                                               Crime (pp. 104 Á115). Thousand Oaks, CA: Sage Publications, Inc.
                                                            Herman, J. (1981). Father Ádaughter incest. Professional Psychology: Research and Practice , 12 , 76 Á80.
                                                            Home Office (2003). Sexual Offences Act 2003 . Available at: http://www.hmso.gov.uk/acts/acts2003/20030042.htm
                                                               (accessed November 2003).
                                                            Howitt, D. (1995). Paedophiles and Sexual Offences Against Children . Oxford, UK: John Wiley and Sons.
                                                            Itzin, C. (2001). Incest, paedophilia, pornography and prostitution: Making familial males more visible as the abusers.
                                                               Child Abuse Review, 10 , 35 Á48.
                                                            Laws, D. R. & Marshall, W. L. (1990). A conditioning theory of the etiology and maintenance of deviant sexual
                                                               preference and behavior. In W. L. Marshall, D. R. Laws & H. E. Barbaree (Eds.), Handbook of Sexual Assault: Issues,
                                                               Theories, and Treatment of the Offender (pp. 209 Á230). New York, NY: Plenum Press.
                                                            Leberg, E. (1997). Understanding Child Molesters: Taking Charge . Thousand Oaks, CA: Sage Publications, Inc.
                                                            Marshall, W. L. & Barbaree, H. E. (1990). An integrated theory of the etiology of sexual offending. In W. L. Marshall,
                                                               D. R. Laws & H. E. Barbaree (Eds.), Handbook of Sexual Assault: Issues, Theories, and Treatment of the Offender . New
                                                               York: Plenum Press.
                                                            Marshall, W. L., Anderson, D. & Champagne, F. (1997). Self-esteem and its relationship to sexual offending.
                                                               Psychology. Crime and Law, 3 , 161 Á186.
                                                            Marshall, W. L., Hamilton, K. & Fernandez, Y. (2001). Empathy deficits and cognitive distortions in child molesters.
                                                               Sexual Abuse: Journal of Research and Treatment , 13 , 123 Á130.
                                                            Marshall, W. L., Hudson, S. M., Jones, R. & Fernandez, Y. M. (1995). Empathy in sex offenders. Clinical Psychology
                                                               Review, 15 , 99 Á113.
                                                            Morrison, T., Erooga, M. & Beckett, R. C. (1994). Sexual Offending Against Children: Assessment and Treatment of
                                                               Males . London: Routledge.
                                                            O’Connell, R. (2003). A Typology of Child Cybersexploitation and Online Grooming Practices . Available at: http://
                                                               www.safer-internet.net/downloads/UCLAN_report_release.pdf (accessed September 2003).
                                                            Pickett, C. L., Gardner, W. L. & Knowles, M. (2004). Getting a cue: The need to belong and enhanced sensitivity to
                                                               social cues. Personality and Social Psychology Bulletin , 30 , 1095 Á1107.
                                                            Prochaska, J. O. & DiClemente, C. C. (1982). Transtheoretical therapy: Toward a more integrative model of change.
                                                               Psychotherapy: Theory. Research and Practice , 19 , 276 Á288.
                                                            Sampson, A. (1994). Acts of Abuse: Sex Offenders and the Criminal Justice System . London: Routledge.
                                                            Sanford, L. T. (1982). The Silent Children: A Parent’s Guide to the Prevention of Child Sexual Abuse : McGraw-Hill.
                                                                                                                                                  Sexual grooming of children   299

                                                            Stop it Now (2003). What we all need to know to protect our children . Available at: http://www.stopitnow.org.uk/
                                                               Stop%2002.pdf (accessed December 2003).
                                                            van Dam, C. (2001). Identifying Child Molesters: Preventing Child Sexual Abuse by Recognizing the Patterns of the
                                                               Offenders . Binghamton, NY: Haworth Maltreatment and Trauma Press/The Haworth Press, Inc.
                                                            Ward, T. (2001). A critique of Hall and Hirschman’s quadripartite model of child sexual abuse. Psychology, Public
                                                               Policy, and Law, 7 , 333 Á350.
                                                            Ward, T. (2002). Marshall and Barbaree’s integrated theory of child sexual abuse: A critique. Psychology, Crime and
                                                               Law, 8 , 209 Á228.
                                                            Ward, T. & Hudson, S. M. (2000). Sexual offenders’ implicit planning: A conceptual model. Sexual Abuse: Journal of
                                                               Research and Treatment , 12 , 189 Á202.
                                                            Ward, T. & Hudson, S. M. (2001). Finkelhor’s precondition model of child sexual abuse: A critique. Psychology, Crime
                                                               and Law, 7 , 291 Á307.
                                                            Ward, T., Hudson, S. M. & Marshall, W. L. (1995). Cognitive distortions and affective deficits in sex offenders: A
                                                               cognitive deconstructionist interpretation. Sexual Abuse: Journal of Research and Treatment , 7 , 67 Á83.
                                                            Ward, T. & Keenan, T. (1999). Child molesters’ implicit theories. Journal of Interpersonal Violence , 14 , 821 Á838.
                                                            Ward, T., Louden, K., Hudson, S. M. & Marshall, W. L. (1995). A descriptive model of the offense chain for child
                                                               molesters. Journal of Interpersonal Violence , 10 , 452 Á472.
                                                            Ward, T. & Siegert, R. (2002). Toward a comprehensive theory of child sexual abuse: A theory knitting perspective.
Downloaded by [Paige Frankenberry] at 22:27 21 March 2015




                                                               Psychology, Crime and Law, 8 , 319 Á351.
                                                            Warner, S. (2000). Understanding Child Sexual Abuse: Making the Tactics Possible . Gloucester: Handsell.
                                                            Wilson, R. J. (1999). Emotional congruence in sexual offenders against children. Sexual Abuse: Journal of Research and
                                                               Treatment , 11 , 33 Á48.
                                                            Wolf, S. (1985). A multi-factor model of deviant sexuality. Victimology: An International Journal , 10 , 359 Á374.
Tab H
                                                                         Child Abuse & Neglect, Vol. 24, No. 2, pp. 273–287, 2000
                                                                                          Copyright © 2000 Elsevier Science Ltd
             Pergamon                                                                      Printed in the USA. All rights reserved
                                                                                                  0145-2134/00/$–see front matter

                                               PII S0145-2134(99)00130-1




                                       SPOTLIGHT ON PRACTICE


        DELAY IN DISCLOSURE OF CHILDHOOD RAPE:
           RESULTS FROM A NATIONAL SURVEY

                                                  DANIEL W. SMITH
                        Department of Psychology, University of Arkansas, Fayetteville, AR, USA


                                            ELIZABETH J. LETOURNEAU
                           United States Air Force Security Forces Center, Charleston, SC, USA


BENJAMIN E. SAUNDERS, DEAN G. KILPATRICK, HEIDI S. RESNICK, AND CONNIE L. BEST
  National Crime Victims Research & Treatment Center, Medical University of South Carolina, Charleston, SC, USA



                                                       ABSTRACT

Objective: This study sought to gather representative data regarding the length of time women who were raped before age
18 delayed prior to disclosing such rapes, whom they disclosed to, and variables that predicted disclosure within 1 month.
Method: Data were gathered from 3,220 Wave II respondents from the National Women’s Study (Resnick, Kilpatrick,
Dansky, Saunders, & Best, 1993), a nationally representative telephone survey of women’s experiences with trauma and
mental health. Of these, 288 retrospectively reported at least one rape prior to their 18th birthday. Details of rape experiences
were analyzed to identify predictors of disclosure within 1 month.
Results: Fully 28% of child rape victims reported that they had never told anyone about their child rape prior to the research
interview; 47% did not disclose for over 5 years post-rape. Close friends were the most common confidants. Younger age
at the time of rape, family relationship with the perpetrator, and experiencing a series of rapes were associated with
disclosure latencies longer than 1 month; shorter delays were associated with stranger rapes. Logistic regression revealed
that age at rape and knowing the perpetrator were independently predictive of delayed disclosure.
Conclusions: Delayed disclosure of childhood rape was very common, and long delays were typical. Few variables were
identified that successfully predicted disclosure behavior, but older age and rape by a stranger were associated with more
rapid disclosure. This suggests that the likelihood of disclosure in a given case is difficult to estimate, and predictions based
on single variables are unwarranted. © 2000 Elsevier Science Ltd




Preparation of this article was partially supported by National Institute of Drug Abuse Grant DA 05220 – 01A2, Dean G.
Kilpatrick, principal investigator. Work on this research was begun while the first two authors were postdoctoral fellows at
the National Crime Victims Research and Treatment Center, supported by National Institute of Mental Health Training
Grant MH18869, Dean G. Kilpatrick, principal investigator.
Submitted for publication September 23, 1998; final revision received April 8, 1999; accepted April 14, 1999.
Requests for reprints should be sent to Daniel W. Smith, National Crime Victims Research and Treatment Center, Medical
University of South Carolina, 165 Cannon St., P.O. Box 250852, Charleston, SC 29425. Electronic mail may be sent via
Internet to smithdw@musc.edu.
                                                          273
274        D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

Key Words—Child rape, Disclosure, Child sexual abuse.




ALTHOUGH SEXUAL ABUSE of children is a crime, prosecution of such cases is often
problematic. Without any witnesses or corroborating physical or medical evidence (which is
commonly absent; Myers, 1992), decisions about prosecution often rest on the credibility of
statements made by victims. From a legal viewpoint, a victim’s immediate disclosure of abuse to
caretakers, followed by a prompt notification of legal authorities, often represents the ideal
response to childhood sexual victimization. However, both clinical (Herman, 1981) and empirical
(Finkelhor, 1979; Sauzier, 1989) evidence indicates that such quick responses occur only in a
minority of cases, and in fact, some delay in disclosure is typical. Such delays are often used to
impeach the credibility of victims’s accusations (Myers, 1992). In essence, long delays in disclo-
sure are argued to be inconsistent with behavior that would be expected from a person who has
been victimized. This assumption may be particularly strong if the allegations involve harsh or
violent assaults. Whether such assumptions are consistent with actual patterns of disclosure bears
investigation.
   To date, much of the literature regarding the disclosure of childhood sexual assault has focused
on the long-term mental health correlates of disclosure and non-disclosure (e.g., Arata, 1998; Lamb
& Edgar-Smith, 1994; Roesler, 1994; Wyatt & Newcomb, 1990). Studies of this type generally
indicate that disclosures made in childhood, particularly disclosures of incest, are more negatively
received by others than are disclosures made in adulthood (Lamb & Edgar-Smith, 1994; Roesler,
1994). This relationship may be confounded by the finding that most disclosures during childhood
were made to parents, who were likely to be extremely upset by learning about incest (Roesler &
Wind, 1994). In addition, results indicate that negative reactions following disclosure are associated
with poorer adult psychological outcomes (e.g., Roesler, 1994), and that disclosure itself is not
necessarily conducive to healing (Lamb & Edgar-Smith, 1994).
   Other aspects of the disclosure phenomenon that have received empirical attention include the
appropriateness of interview techniques aimed at eliciting information about abuse (e.g., Ceci &
Bruck, 1993; Goodman & Bottoms, 1993) and the occurrence of recantation following initial
disclosures of abuse (Bradley & Wood, 1996; Sorenson & Snow, 1991). Underlying both these
latter issues is the widely accepted proposition that children normally find it difficult to disclose
abuse. If children found it easy to make spontaneous, immediate disclosures, interview techniques
would take on considerably less importance, and the motivations to deny abuse or recant disclo-
sures would similarly diminish. These factors ought to stimulate significant interest in understand-
ing the variables that affect young people’s decisions about whether to disclose sexual abuse
experiences, but unfortunately few empirical data that address this issue are available.
   In order to make a disclosure, a child victim must make public an event that likely involves some
combination of personal shame, fear, or anticipation of negative consequences (e.g., disbelief,
stigmatization, blame) (Browne & Finkelhor, 1986). In addition, in cases of intrafamilial abuse
victims often experience significant emotional conflict about making disclosures that implicate
caretakers or other loved ones, and may fear family disruption (Lawson & Chaffin, 1992). These
factors can be difficult to overcome, and as a result, children may not make immediate disclosures
following sexual victimizations. Sauzier (1989) reported that 39% of 156 sexually abused children
evaluated at a treatment clinic had never disclosed to anyone that they had been abused; abuse in
these cases was discovered “accidentally” more than a year after its onset. Similarly, Lawson and
Chaffin (1992) described a sample of children whose sexual victimizations were confirmed by the
presence of medical findings. Many of these children had not disclosed until their medical
examinations, and some still denied abuse even after positive medical diagnosis. Adult retrospec-
tive reports also reveal that child victims have difficulty disclosing sexual abuse. Herman (1981),
                                          Delay in disclosure                                     275

for example, reported that only a minority of her incest survivors had ever disclosed their
victimization before reaching adulthood. Clearly, delayed disclosure, or even the lack of disclosure
of childhood sexual abuse, is not uncommon.
   Some children, however, do make purposeful disclosures very soon after the assault. In Sauzier’s
(1989) sample, for example, 24% disclosed within 1 week. Little research attention to date has
focused on what may differentiate those children who make relatively rapid disclosures from those
who delay their reports. Sauzier (1989) found that child age, gender, race, and family composition
were unrelated to delays in disclosure, but penetration assault (i.e., rape), abuse by a biological
parent, and single episodes of assault were associated with longer delay. Those children who made
rapid reports were more likely to have experienced “minor” forms of abuse (attempted molestation,
exhibitionism); however, a substantial number of children who never disclosed had also experi-
enced these milder types of assaults. Similarly, aggressive perpetrator attempts to maintain victim
compliance were associated with both immediate reporting and with long-term non-disclosure.
   Using a different method and sample, Farrell (1988) attempted to identify characteristics that
distinguished children who made intentional disclosures of incest from those whose abuse was
discovered without a direct disclosure by the victim. Survey data from state protective service
caseworkers revealed that abuse severity was unrelated to purposeful disclosures, but that child age
was associated with intentional disclosure. Older children were more likely to disclose (regardless
of age at time of abuse), as were victims of incest who had been abused for more than 24 months.
However, these results should be interpreted very cautiously because of the selective nature of the
sample (founded cases of incest described by caseworkers) and because no inferential statistics are
provided in the report.
   As valuable as these studies are, it must be remembered that all of the cases in these studies were
identified during childhood and adolescence. Every participant in Sauzier’s (1989) sample had been
identified as a child sexual abuse victim within 18 months of abuse. Farrell’s (1988) data included
only cases that had been reported to, and founded by, a protective service agency. However, many
victims of abuse are not reported or identified during childhood, either as the result of purposeful
or accidental disclosures (Herman, 1981; Russell, 1986). Furthermore, some identified victims may
never present for clinical evaluations. This observation raises questions regarding the applicability
of Farrell’s (1988) and Sauzier’s (1989) findings to the larger population of child sexual assault
victims, those whose abuse may not be reported to authorities or revealed within 18 months
following the abuse. For example, do a significant number of children wait longer than 18 months
before disclosing sexual abuse experiences? If so, do the correlates of these longer delays
correspond to those identified by Sauzier (1989) and Farrell (1988)?
   These questions are not possible to answer using clinical samples of child victims because, by
definition, their abuse experiences will have been discovered by the time of the assessment. By
asking adult women to report on their past experiences, however, longer periods of delayed
disclosure can be identified. Two studies have utilized this methodology. Roesler (1994) analyzed
disclosure among a sample of 188 men and women who reported histories of child sexual abuse.
Although he was not specifically interested in length of delayed disclosure, Roesler’s (1994) data
indicated that roughly one-third of respondents disclosed in childhood (prior to age 16), whereas
two-thirds did not disclose until they were adults (older than 16). Abuse severity (e.g., penetration,
use of force) was unrelated to adult versus childhood disclosure in this sample. Arata (1998) also
found that nearly one-third of her female college student respondents had disclosed their abuse in
childhood (prior to age 14), but her data did reveal a significant relationship between the physical
severity of abuse and disclosure: women reporting severe assaults were less likely to disclose. One
possible explanation of these contradictory findings lies in the highly selective nature of the
samples used. Roesler’s (1994) data were collected from several diverse sources: people receiving
treatment for child abuse sequelae, children’s center volunteers, professional conference attendees,
and callers to a national hotline following a celebrity’s televised disclosure of her own incestuous
276       D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

past. Arata’s (1998) data, on the other hand, were collected from a convenience sample of college
women. Thus, representative data regarding the length of time women may delay prior to disclosing
child sexual abuse, as well as the correlates of such delays, are still needed. Data from a
probabilistic national sample could be generalized with greater confidence than those obtained from
clinical or convenience samples, and would therefore present a more comprehensive picture of the
phenomenon of child rape disclosure than is available from previous research.
   For this reason, data from a large nationally representative sample of adult women, the National
Women’s Study (NWS; Resnick et al., 1993), were analyzed for the present study. The NWS
involved a three-wave telephone survey of 4,009 adult women in the United States that focused on
the prevalence of interpersonal victimization, important characteristics of such violence, and the
presence of various mental health consequences (post-traumatic stress disorder, major depressive
disorder, and substance abuse) among women. Part of the telephone survey assessed retrospective
reports of women’s childhood experiences of sexual and physical victimization. In the second wave
of the three wave design, women who reported having experienced sexual victimization prior to
their 18th birthdays were asked a series of questions regarding the characteristics of the abuse
experience. Included were queries regarding the length of time, if any, that the woman waited
before telling anyone about her victimization, the identity of the person told, and several questions
about the nature of the abuse.
   The purpose of the present study was to gather information about the length of time that women
who experienced a rape in childhood delayed before disclosing their experiences to others, and to
whom such disclosures were typically made. We chose to examine retrospective reports of
childhood rape experiences, as opposed to other types of childhood sexual victimizations, because
we believed that asking about assaults that were more salient (i.e., those involving physical
penetration) would minimize distortions of memory that might accompany retrospective reports of
other events. An additional purpose of the study was to identify variables that differentiated women
who made more rapid disclosures from those who delayed longer periods of time before disclosing.
Based on the literature reviewed above, and on predictors of post-traumatic stress identified in
previous studies of adult women crime victims (Kilpatrick et al., 1989), three types of variables
were examined: victim characteristics (age at assault, race), assault characteristics (type of pene-
tration, single versus series rapes, perception of life threat during rape, presence of a weapon during
rape, victim injury during rape) and perpetrator characteristics (relationship to victim, use of threat,
use of force).


                                                 METHODS

Participants

   Two sets of probability samples were selected for this study based on a multi-stage sampling
system. First, in Wave I, a random sample of 2,009 respondents was selected from stratified
samples of counties within areas defined as Central City, Standard Metropolitan Statistical Area
(SMSA), and Non-SMSA within the four regions of the country. Within these sample sites, random
digit dialing was used to solicit households to insure that both listed and unlisted telephone
numbers were used. A second random sample of 2,000 women between the ages of 18 to 34 was
selected. This oversampling of younger women was conducted because previous research has
indicated that this age group has a higher reported rate of sexual assault than older women. All data
were weighted by age and race to 1989 estimates of the apportionment of these attributes in the US
population of adult women.
   Demographic characteristics of all subjects from Wave I are presented by Resnick and col-
leagues (1993). Comparison of these data with the population parameters obtained from the US
                                          Delay in disclosure                                     277

Census Bureau indicated that the sample closely matched the demographic attributes of the
population of US women. The Wave I sample of women was re-contacted 1 year later in the Wave
II data collection phase. Of the Wave I respondents, 14.0% could not be relocated, and 6% refused
to participate, resulting in an absolute interview completion rate for Wave II of 80%, and a Wave
II sample size of 3,220. As with the Wave I data, the Wave II data were weighted to conform to
the 1989 Census statistics.
   The mean age of Wave II participants was 44.9 years (SD ϭ 17.5). The majority of women
(63%) were high school graduates. An additional 21% graduated from college, and 16% had fewer
than 12 years of education. Most women were employed at least part-time or were students (58%),
with similar percentages of women working as homemakers (18%) and retired/disabled (18%). An
additional 4% were unemployed, and 2% reported other employment circumstances. In terms of
income, 26% of women reported annual incomes at or below $15,000. Another 38% of the
participants reported annual incomes between $15,000 and $35,000; 30% reported incomes of over
$35,000, and 6% either refused to answer or were not sure of their incomes. Most of the women
were married (62%) or living with a partner (4%); 14% were single/never married, 10% were
widowed, 8% were divorced, and 2% were separated. The sample comprised 86% Caucasian
women, 11% African Americans, and 3% other categories (fewer than 1% of women refused to
provide racial status). Five percent of women identified Hispanic ethnicity.

Measures

  The telephone survey consisted of several measures designed to elicit information on demo-
graphics, psychiatric symptoms, substance use, and victimization history. The present study reports
on data from the demographic and child rape victimization questions. Information about other
aspects of the interview data is described in Resnick and colleagues (1993).

Child rape. Each respondent’s history of child rape was assessed using a modified and shortened
version of the Incident Classification Interview (Kilpatrick et al., 1989; Kilpatrick, Saunders, Best,
& Von, 1987). This is a highly-structured, closed-response set of questions that asks about the
occurrence of specific types of sexual events in a behaviorally specific manner. Respondents were
asked about the occurrence of different types of rape incidents (e.g., vaginal, oral, and/or anal
penetration by a penis, finger, or object) that occurred prior to age 18. These incidents had to be
characterized by the use or threat of force, as defined by the participant, to be considered rape. For
purposes of the present study, the endorsement of any penetration sexual assault prior to age 18
placed the respondent in the Child Rape group.

Case characteristic data. Each woman who reported a childhood rape incident was asked a series
of questions to gather additional information about their first (if they reported more than one) or
only childhood rape. Respondents were queried regarding their age at the time of the incident, the
nature of their relationship to the perpetrator, and several characteristics of both the rape itself
(presence of a weapon, use of threats and/or force by perpetrator) and their reactions to the rape
(perception of life threat, receipt of physical injury).

Disclosure. In addition, all women who reported a childhood rape were asked the following
questions: “Have you ever told anyone about this (these) incident(s)?” Subjects indicating they had
disclosed to someone prior to the interview were also asked “Whom did you tell first?” and then
“How long after the (first) incident before you told someone?” It should be emphasized that these
questions assessed whether respondents told anyone about their child rapes, not whether they had
told authorities. Reporting to authorities was assessed separately.
278       D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

                                     Table 1. Perpetrator Relationship to
                                       Victim of Child Rape (N ‫ ؍‬288)
                                         Relationship                Percent

                                     Father/Step-Father               15.4
                                     Brother                           5.6
                                     Other Relative                   22.1
                                     Boyfriend/Friend                 22.4
                                     Other Acquaintancea              22.0
                                     Stranger                         10.1
                                     Refused                           2.4

                                     Note. aThis category includes co-work-
                                     ers, neighbors, and other non-relatives
                                     that the victim knows.



Procedure
   Structured telephone interviews were utilized to collect all data for the present study and lasted
approximately 35 minutes. All interviews were conducted by Schulman, Ronca, and Bucuvalas,
Incorporated (SRBI), a survey research firm with considerable experience managing similar types
of surveys. All respondents were interviewed by trained female interviewers. All telephone
interviews were conducted using a computer-assisted telephone interview (CATI) system that
prompted interviewers with each consecutive question on a computer screen. The interviewer
entered respondents’ answers and the CATI program automatically provided the next probe or
followed the programmed skip pattern.
   Respondents were assured of the confidentiality of the information obtained in the interview,
which respondents had the opportunity to end at any time simply by hanging up the phone.
Respondents who had questions about the legitimacy of the survey were provided a toll-free
telephone number to contact project representatives for additional information about the study.
More comprehensive information about these procedures is available in SRBI’s final report on the
NWS methodology (Boyle, 1992).

Results
Prevalence and characteristics of child rape events. Of the 3,220 women interviewed in Wave II,
288 (9%) reported experiencing at least one event that met the study’s definition of childhood rape.
The average age at the time of the first or only rape was 10.9 years. The majority of women
reported that their childhood rapes were single events (55%), although a considerable proportion
of women reported series assaults (45%), defined as multiple, similar assaults by the same
perpetrator over time. Consistent with much of the literature regarding adult rape, most women
reported that they knew the perpetrator; only 29 (10%) identified the perpetrator as a stranger. Table
1 presents the identities of the perpetrators reported in this sample. Although a minority of women
(41%) reported that the perpetrator explicitly threatened them during the rape, nearly three-fourths
(73%) reported that the perpetrator used some type of physical force to complete the rape. Few
women reported the presence of guns, knives, or other weapons (11%), although considerably more
reported that they experienced fear that they would be killed or seriously injured (44%) during their
rapes. Finally, fewer than one-third (29%) of child rape victims reported receiving any type of
physical injury during their rapes.

Disclosure of child rape. Of the 288 women who reported a child rape, 81 (28%) stated that they
had never told anyone about this sexual assault until specifically queried by the interviewer for this
study. The remaining 207 women had told at least one other person about their childhood rapes
                                                Delay in disclosure                                               279

                                 Table 2. Victim Relationship to Initial Disclo-
                                           sure Confidant (N ‫ ؍‬288)
                                     Relationship to Victim                 Percent

                                 Close Friend                                22.5
                                 Mother                                      20.7
                                 Other Immediate Familya                      8.0
                                 Husband                                      7.4
                                 Police/Social Worker/Clergy                  6.6
                                 Other Relative                               5.5
                                 Not Sure                                     1.2
                                 Never Told Until Interview                  28.1

                                 Note. aThis category includes sister, brother, and
                                 father, in descending order of endorsement.



prior to the interview. As shown in Table 2, among women who disclosed prior to their NWS
interview, close friends were the most common person to whom victims made disclosures,
followed by mothers and other immediate family members. Fewer than 10% of victims reported
making their initial disclosure to social workers or law enforcement personnel. A slightly larger
percentage of child victims reported that authorities were eventually notified about their child rapes,
even though they were not the initial confidants. Overall, 12% of child rape victims stated that their
assaults were reported to authorities at some point.
   In response to the question “How long after the (first) incident did you wait before telling
someone?” respondents were allowed to answer using their own units of time (e.g., days, weeks,
or months). The only exception to this data reduction method occurred for 28 women who reported
latencies greater than 100 months prior to disclosing (e.g., respondent waited 9 years or more
before telling someone). Because of the CATI system used for this study, three digit responses
could not be entered in the data set, so ‘99’ was used as a default answer. Therefore, the latency
data reflect an artificial ceiling at 99 months for those women who disclosed prior to the interview.
Fifty-two (18% of 288) women stated that they were not sure, or could not estimate with any
confidence, when they first told someone else about their experience. Table 3 presents the reported
latencies to disclosure, reduced to common units of time, of the other 236 women (the 81 women
who had never disclosed until the interview are included in Table 3; their latencies were calculated
by subtracting their reported age at the time of rape from their current age). For all other analyses,
however, disclosure latency responses were converted into months. Therefore, responses given in
days were divided by 30, and those given in weeks were divided by four. The majority of women
did not disclose immediately, or even within several months of their rape. Nearly half of women


               Table 3. Time Between First/Only Child Rape and Initial Disclosure (N ‫ ؍‬236*)
      Length of Time            N           Percentage          Cumulative N            Cumulative Percentage

     Within 24 Hours            42             17.8                    42                        17.8
     1 Month                    21              8.9                    63                        26.7
     6 Months                   17              7.2                    80                        33.9
     12 Months                   9              3.8                    89                        37.7
     24 Months                  12              5.1                   101                        42.8
     36 Months                   6              2.5                   107                        45.3
     48 Months                   6              2.5                   113                        47.8
     60 Months                  10              4.3                   123                        52.1
     After 60 Months           113             47.9                   236                       100.0

     Note. *This includes the 81 women who had never disclosed until the research interview but excludes the 52
     women who could not estimate the latency between rape and disclosure.
280       D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

who remembered making their first disclosure waited longer than 8 years to do so. However, a
sizeable minority (N ϭ 42, 18% of 236) made immediate disclosures (i.e., within 1 day of the rape).
   The 81 women who had never disclosed prior to the interview were compared to the other 207
child rape victims in a series of analyses of demographic (age at rape, race), rape (e.g., single versus
series event), and perpetrator variables (identity, use of force, etc.). Few differences were detected
between groups. Women who disclosed for the first time during the research interview were
significantly less likely to report that a weapon was used during their rape (5% versus 13%), ␹2 (1,
N ϭ 288) ϭ 3.87, p Ͻ .05, and less likely to report that the perpetrator used some type of threat
to gain their compliance with the rape (32% versus 45%), ␹2 (1, N ϭ 288) ϭ 4.09, p Ͻ .05, than
were women who had disclosed to someone else prior to the interview. No other perpetrator or
crime variables, and neither of the demographic variables, differentiated between groups.
   Similarly, the 52 women who could not remember when they had disclosed were compared to
remainder of the sample. Those who were unsure of how long they waited before disclosing were
significantly younger at the time of rape (8.9 years versus 11.3 years), t(247) ϭ 3.41, p Ͻ .001, and
less likely to have experienced force during the rape, ␹2(1, N ϭ 288) ϭ 6.2, p Ͻ .02. No other
differences were detected. Because they could not estimate the length of time prior to their
disclosure, these 52 women were excluded from subsequent analyses predicting delayed disclosure.

Prediction of delayed disclosure. In order to identify the predictors of delayed disclosure, a
three-step analytical strategy was followed. Although time is by definition a continuous variable,
the method used to measure latency before telling in this study precluded its legitimate use as a
continuous variable. Therefore, participants were first grouped according to a criterion for delayed
disclosure. Once groups were established, then univariate analyses (either chi-square or t-test) were
performed to identify victim, crime, and perpetrator characteristics that differed between groups.
Third, variables that differentiated between groups in the univariate analyses were then included in
multivariate logistic regression equations in order to identify their relative ability to predict group
membership.
   Examination of the delayed disclosure variable revealed a natural break in the data at 1 month,
with approximately one-quarter (N ϭ 63, 27%) of women having disclosed within this time frame.
Therefore, this was chosen as the cutoff to represent delayed disclosure. Although this value is
somewhat arbitrary, it is intuitively appealing because delays of 1 month might be considered
“typical” or acceptable, but delays longer than 1 month might be problematic for a victim’s
credibility in a legal or forensic context. The final groups included 173 women in the group that
delayed disclosure beyond 1 month (Long Delay) and 63 in the group that disclosed within 1 month
(Short Delay).
   A series of univariate tests were conducted to identify differences between the Long Delay and
Short Delay groups on victim (white versus minority race, age at rape), crime (single versus series
rape, perception of life threat, receipt of injury, presence of a weapon), and perpetrator variables
(relationship to victim, use of threats, use of force). In terms of victim variables, Table 4 reveals
that the Long Delay group was, on average, significantly (2.3 years) younger than the Short Delay
group at the time of rape. Race was unrelated to length of time prior to disclosure.
   Of the crime variables analyzed, only whether the rape was a single event versus series of
assaults was related to group membership, with the Long Delay group more likely to experience
series rapes. This relationship is not surprising because series rapes, by their ongoing nature, would
be much less likely to have been terminated by a disclosure within a short period of time.
Three-quarters (75.3%) of the 118 series child rapes reported by women in this study took place
over a period of time longer than 1 year (the smallest measurable duration). Presence of a weapon,
victim injury, and perceived life threat were unrelated to group membership.
   Prior to analyzing the perpetrator variables, the perpetrator identity variable was transformed. To
avoid conducting individual chi-square analyses for each type of perpetrator identified, data were
                                                    Delay in disclosure                                                  281

   Table 4. Comparison of Short Delay and Long Delay Groups on Victim, Crime, and Perpetrator Variables
                                      Short Delay           Long Delay             Univariate           Odds
         Variable                      (N ϭ 63)             (N ϭ 173)              Statistica           Ratio            df

Victim Characteristics
  Average age at rape                     12.9                  10.6                 3.80*               —              229b
  White race                              80.2                  85.0                 0.76               1.39              1
Crime Characteristics
  Single rape                             74.8                  50.1                11.45*              2.95              1
  Perceived life threat                   41.4                  45.5                 0.33               1.19c             1
  Received physical injury                33.0                  28.7                 0.40               1.22              1
  Weapon present                          13.6                  10.5                 0.44               1.34              1
Perpetrator characteristics
  Stranger                                22.0                   5.3                14.60*              5.02              1
  Related to victimd                      24.2                  47.7                10.45*              2.85c             1
  Father/step-father                      12.0                  17.6                 1.05               1.56c             1
  Used force                              68.8                  80.3                 3.48**             1.85c            71
  Used threats                            32.3                  43.9                 2.59**             1.64c             1

Note. aAll statistics are Pearson ␹2s except for Age at Rape, which is a statistic. Odds ratios are presented only for ␹2
statistics.
b
  Five subjects were missing data for the Age at Rape variable, resulting in a lowered degrees of freedom for this analysis.
c
  For purposes of clarity, the odds ratios for variables that were associated with increased odds of Long Delay are presented
as the inverse (i.e., 1/odds ratio) of the obtained values, rather than values less than 1.0.
d
  This category includes both immediate (e.g., father, brother) and extended family relatives.
*Denotes a significant test statistic at p Ͻ .01.
**Denotes test statistics that approach significance at p Ͻ .10.




collapsed into four categories: father/step-father, other relative, non-relative acquaintance, and
stranger. A multi-category chi-square comparing the Short and Long Delay groups across these
four classes of perpetrator identity was significant, ␹2(3, N ϭ 236) ϭ 19.9, p Ͻ .001. As presented
in Table 4, three follow-up univariate chi-squares revealed that perpetrators in the Short Delay
group were over four times more likely to be strangers than were those in the Long Delay group
(22% to 5%), whereas Long Delay perpetrators were twice as likely to be related to the victim (48%
to 24%). Relatives included both immediate and extended family members. However, fathers and
step-fathers were reported to be perpetrators equally often in the Long and Short Delay groups.
Thus, for victims, being related to the perpetrator was associated with longer delays before telling,
whereas having no relationship with the victim was related to more rapid telling. Both use of threats
and use of force by the perpetrator were slightly more common in the Long Delay group,
suggesting that these factors may have inhibited victim disclosure, but neither factor achieved
conventional levels of significance (for force, p ϭ .06, for threats, p ϭ .10).
   Short and Long Delay groups were also compared on their choice of confidants for initial
disclosure. No differences were detected, ␹2 (3, N ϭ 207) ϭ 2.1, ns. Both groups disclosed most
frequently to close friends, followed by mothers, other relatives, and professionals, respectively.
   Thus, one victim variable (age at rape), one crime variable (single versus series rape), and two
perpetrator variables (biological relationship to victim, stranger to victim) were significantly
different between groups at the univariate level. In order to identify the unique predictive value of
each variable, a logistic regression analysis was conducted to predict membership in the Short
Delay group using these four variables as independent variables. As seen in Table 5, both age at
rape and stranger perpetrator variables remained significant in the final model. Odds ratios indicate
that when the perpetrator was a stranger to the victim, the probability that the victim told someone
about the rape within 1 month was 3.69 times greater than if the victim knew the perpetrator in
some way (either as an acquaintance or a family member). Also, for each year of the victim’s age,
the probability of telling someone within 1 month increased by a factor of 1.11. Thus, both older
282           D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

                 Table 5. Logistic Regression Predicting Membership in Short Delay Group (N ‫ ؍‬231a)
  Predictor                  B          Standard Error           Wald Statistic           Odds Ratio             95% CI

Age at Rape               .10                   .04                   5.24*                  1.11                1.02–1.21
Single Assault           Ϫ.41                   .37                   1.25                   1.51                0.32–1.36
Stranger Perp            1.30                   .49                   6.94**                 3.69                1.39–9.73
Relative Perp             .39                   .40                   0.95                   1.48                0.67–3.28

Note. CI ϭ Confidence Interval; Perp ϭ Perpetrator. The Stranger Perpetrator variable was dummy coded 0 ϭ Not a
Stranger, 1 ϭ Stranger. The Relative Perpetrator variable was dummy coded 0 ϭ Unrelated, 1 ϭ Related; however, for
purposes of clarity, the inverse of the Relative Perp odds ratio is reported here. Disclosure groups were dummy coded 0 ϭ
Long Delay, 1 ϭ Short Delay.
a
  The five participants with missing data for Age at Rape are excluded from this analysis.
*Denotes a significant Wald statistic, p Ͻ .05; **p Ͻ .01.



age and lack of relationship to the perpetrator predicted victims’ disclosure of child rape within 1
month.

Penetration type and disclosure. In order to determine whether the type of penetration (e.g.,
penile-vaginal, penile-oral) was related to delayed disclosure, a separate analysis was conducted.
Penetration type was not included in the larger analyses because this variable was not available for
the entire sample of 288 women. Specifically, if any woman reported more than one type of
penetration (penile-vaginal, penile-oral, penile-anal, or digital/object penetration of the vagina or
anus) during her lifetime, it was unknown which type of penetration occurred during a childhood
rape. However, for the 110 women who reported that they had experienced only one rape during
their lifetime, and that this rape had occurred prior to age 18, penetration type could be determined.
Of these, 16 could not confidently estimate the length of time that passed before they disclosed.
Therefore, data regarding both disclosure latency and penetration type were available for 94
women. Table 6 presents the percentages of each penetration type in the Long Delay and Short
Delay groups. Chi-square analyses reveal that penile-vaginal penetration was more common among
those women who told within 1 month than among those who did not, and that, conversely, digital
penetration was more common among non-disclosers. Rates of penile-anal and penile-oral pene-
tration were comparable in both groups.


                                                      DISCUSSION

  This study examined a nationally representative sample of women who were raped in childhood
and focused on describing their disclosure patterns and identifying variables that distinguished


                    Table 6. Rates of Sexual Penetration Type Across Disclosure Groups (N ‫ ؍‬94)
               Penetration           Short Delay            Long Delay
                  Type                (N ϭ 34)               (N ϭ60)               ␹2a              Odds Ratio

           Penile-Vaginal                88.8                  69.7               4.44*                3.46
           Penile-Oral                   20.1                  22.7               0.09                 0.85
           Penile-Anal                    7.7                   6.1               0.08                 0.78
           Digital/Object                22.7                  48.1               5.88*                3.15b

           Note. Participants may have experienced multiple types of penetration during the same rape
           incident.
           a
             For all ␹2, df ϭ 1, and N ϭ 94.
           b
             The inverse of the Digital/Object odds ratio is presented here.
           *Denotes a significant test statistic at p Ͻ .05.
                                          Delay in disclosure                                     283

between those women who made relatively rapid (within 1 month) disclosures and those who did
not. Results strongly support the proposition that delayed disclosure of child sexual assault is quite
common. Moreover, the very long latencies prior to disclosure reported by women in this sample
suggest that the phenomenon of delayed disclosure is more prevalent, and that the typical length
of delay is longer, than previous research has revealed. Sauzier (1989) reported that 61% of her
sample of clinically identified children had told someone about their sexual abuse before 18
months, the upper limit of that study, had passed. In the present sample, the corresponding figure
is less than 40%, indicating that nearly two-thirds of the child rapes reported in the National
Women’s Study would not have been discovered within the 18 month time frame used by Sauzier
(1989). Thus the present data provide the best picture to date of the disclosure patterns of women
child rape victims.
   From women’s reports of their disclosing behavior it can be estimated that four out of five child
rape victims do not tell anyone about their rapes within 24 hours. By the time 1 month has elapsed,
roughly one in four victims has told someone, but almost half of all child rape victims do not
disclose to anyone for more than 5 years. This suggests that children who actually do disclose rape
experiences relatively quickly are atypical, and that professionals should not be surprised when
girls and women make initial disclosures of rape several months, even years, after the reported rape
took place. It is especially noteworthy that over one-quarter of the victims in this sample had never
told anyone—not mothers, best friends, or husbands—about their assaults. While this group was
less likely to have been exposed to weapons or perpetrator threats, all these women experienced
non-consensual sexual penetrations; also, levels of force used by the perpetrator were similar to
those reported by women who disclosed. Therefore, it is unlikely that these victims never told
anyone because they deemed these experiences insignificant or unimportant. We can only speculate
about the motivation these women had to disclose these experiences over the telephone to an
unknown interviewer.
   The attempt to identify variables that predicted immediate versus delayed disclosure was only
partly successful. At the univariate level, victim’s older age at rape, rape by a stranger, and having
a single rape experience (as opposed to a series of similar rape events) were all associated with
disclosure within 1 month, and having a family relationship with the perpetrator was associated
with longer delay before disclosure. Several possible explanations may be generated to account for
these relationships.
   The finding that age at rape was associated with length of time prior to disclosure is at odds with
previous results. Both Sauzier (1989), using child clinical cases, and Arata (1998), using college
women, found age at victimization and disclosure delays to be unrelated. This discrepancy may be
attributable to the differences in sampling and design between studies. One explanation for quicker
disclosures among older victims is that they may be more aware of standards for sexual behavior
and quicker to recognize the magnitude of the violation that rape represents. The average age of
victims in the Short Delay group at the time of rape was 12.9 years, which is within the age range
associated with puberty onset and the resulting development of sexual awareness. Herman (1981)
postulated that the onset of puberty led many victims to disclose incestuous abuse that had been
going on for some time. Alternatively, it is possible that older victims, by virtue of their greater
social involvement outside the home, have more opportunities to disclose than younger children.
Finally, older children and adolescents may possess sufficient self-assurance to risk potential
disruption of their families lives by disclosing; younger children, on the other hand, may be more
fearful of upsetting others (or perhaps of being blamed themselves) and consequently keep the
assault secret.
   The observed relationships between perpetrator identity and delayed disclosure replicate earlier
research (Arata, 1998; Sauzier, 1989). Female children raped by relatives are twice as likely to keep
the assault secret for more than a month than are those raped by non-relatives. Sauzier (1989)
speculated that was due to a greater sense of loyalty or emotional bond to familial perpetrators
284       D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

(especially parent figures): to disclose would be tantamount to breaking that bond. As Summit
(1983) has pointed out, in cases of intrafamilial sexual abuse, the child victim is burdened with the
responsibility of keeping silent and maintaining family togetherness. It is likely that some children
recognize this fact on their own, and that in other cases the perpetrator explicitly establishes it.
Although most often these dynamics are presumed to apply primarily to cases of father-daughter
incest, similar processes may occur in any case in which the perpetrator is a family member.
Having to confront a perpetrator who is a relative is likely to be a more upsetting experience for
most families than confronting an extrafamilial perpetrator (Roesler & Wind, 1994). However, the
findings of this study suggest that familial connection may not be the only type of relationship
associated with delayed disclosure. Rapes perpetrated by strangers were much more likely to be
disclosed to someone within 1 month than rapes by either family members or non-family
acquaintances. This suggests that the presence of any kind of relationship with the perpetrator may
lead children to delay telling someone about an experience of child rape.
   Experiencing a single childhood rape was associated with more rapid disclosure, whereas series
events were more common among women who delayed disclosure. Interestingly, Sauzier (1989)
found the opposite relationship between single versus series events and time before telling. In her
study, single episodes of abuse were associated with delayed disclosure. This discrepancy is
difficult to explain, and in fact the counter-intuitiveness of this finding seems to have troubled
Sauzier, who ultimately argued, based on clinical experience, that disclosure is easier for children
who experience one-time assaults. Indeed, Arata (1998) speculates that children who do not tell
immediately may be increasingly reluctant to disclose as abuse continues, perhaps out of fear of
being blamed for not telling right away.
   In the present study, other variables pertaining to the severity of the rape experience were found
to be unrelated to delayed disclosure. Perpetrators’ use of threats and force, victim injury, victims’
subjective perceptions of life threat, and the presence of a weapon were all unrelated to delays in
disclosure (although women who never disclosed until the interview were less likely to have been
threatened or to have had a weapon present during their rape). Similarly, Arata (1998) found no
overall relationship between disclosure and coercion variables in her college sample. In contrast,
Sauzier (1989) found that aggressiveness and the use of manipulation and threat by the perpetrator
seemed to inhibit disclosure. This discrepancy may be due to several factors, including the narrow
range of events examined in the present study. Only rape events, which by definition involve force
or the threat of force, were included in the analyses reported here, and this very likely restricted the
range of perpetrator aggression that could be used to predict disclosure group membership. Had less
violent or extreme forms of sexual assault been included, these variables may indeed have been
associated with disclosure. Of course, it is also possible that due to the clinical nature of Sauzier’s
sample, the association between aggressiveness by the perpetrator and victim functioning was
artificially increased.
   On a broader level, however, the absence of any clear association between disclosure and
indicators of assault severity in this study and the conflicting findings in some previous research
suggest that children’s decisions about disclosing rape experiences are not reliably related to the
severity of their assaults. In some instances, severe assaults probably motivate help-seeking and
rapid disclosure. In others, however, severity likely inhibits disclosure. This variability is very
likely mediated by other characteristics of the assault, such as perpetrator identity or level of fear
experienced by the victim, and the relationships among these factors and disclosure behavior are
certainly complex. Therefore, generalizations about the likelihood of disclosure based solely on
severity of assault (e.g., “if there was a weapon, children will surely tell” or “children who are
threatened are too scared to tell”) are unwarranted.
   The logistic regression analysis revealed that both young age at time of rape and not knowing
the perpetrator were independently associated with delayed disclosure. When included in a
predictive model with these variables, single versus series rapes and victim’s family relationship to
                                           Delay in disclosure                                      285

the perpetrator did not remain significant. Thus, even when the effects of other variables were
controlled, older age at first rape was significantly predictive of disclosure within 1 month. Because
age is a continuous variable, the resulting odds ratio (1.11) is somewhat difficult to interpret. Each
additional year of age is associated with a 1.11 times increase in the odds of disclosure within 1
month, so the odds that a female 17-year-old rape victim would disclose within 1 month are 2.84
(1.11 raised to the 10th power) times greater than those for 7-year-old rape victim. Similarly, when
the effects of other predictors are controlled, the odds that child victims who are raped by strangers
will disclose within 1 month are 3.69 times greater than if the child were raped by someone known
to them. Although these findings provide information pertinent to the prediction of child rape
disclosure, neither odds ratio is so large that it permits firm conclusions about whether disclosure
is likely or unlikely in a given case. In fact, although rape by a stranger was the best individual
predictor of whether a child would tell someone else about her rape relatively quickly, only 10%
of women in this nationally representative sample reported stranger rapes. Indeed, it is probable
that each child’s decision to tell or not tell is influenced by many variables not measured in the
present study (e.g., personality style, family relationships), and future research must begin to
identify their relative contributions.
   Post-hoc analyses with a subset of women who experienced only one rape during their lifetime
revealed relationships between disclosure and type of sexual penetration. Women who disclosed
within 1 month were more likely to have experienced penile-vaginal penetration and less likely to
have experienced digital penetration than those women who delayed disclosure. One possible
explanation for this result is that experiences of digital penetration may be perceived as less serious,
or may be so questionable in their seriousness that victims do not feel a need to disclose them.
Forced penile-vaginal penetration, on the other hand, is more clearly a violation of sexual norms,
which may in turn motivate disclosure.
   The finding that close friends were the most common confidants contrasts with research showing
that mothers are by far the most likely confidants (e.g., Sauzier, 1989) and is consistent with other
retrospective reports indicating that close friends are frequent confidants (e.g., Roesler & Wind,
1994). However, the present data are the first to indicate that, even among women who disclosed
immediately (i.e., during childhood), friends are the most common recipient of disclosure. It is
possible that many victims, fearing the consequences of telling their mothers, made “trial”
disclosures to friends and used those experiences to rehearse for subsequent disclosures to mothers.
However, such speculations cannot be addressed by our data, which assessed only the identity of
the first confidant. This finding underscores the importance of peer support among victims who
choose to disclose and suggests that increased attention be focused on efforts to teach children
appropriate ways to seek help for their friends who have been assaulted. When considered in light
of the remarkably low percentage of childhood rapes that women said were ever reported to
authorities (12%), this point takes on even greater significance.
   This study has several important limitations. Most importantly, it is likely that some women in
this study experienced childhood rapes but did not report them during the interview (Williams,
1994), though they may or may not have told others about their assaults. The predictors of
disclosure may be different for this group of victims. Also, some women in this study may have
fabricated stories of child rape, although this seems unlikely due to the amount of information
gathered about reported incidents.
   In addition, the retrospective design required women to try to remember how much time passed
before they told someone about their child rape. It is not unreasonable to presume that women’s
memories of these periods of time are distressing, which when coupled with the passage of time
between the rape and the research interview, inevitably introduces some degree of error into their
recall (Bradburn, Rips, & Shevell, 1987). However, the impact of the error introduced by faulty
memories is ameliorated somewhat by treating delayed disclosure as a categorical variable. Thus,
if a respondent reported that she delayed 1 day before disclosing, when in actuality it was 1 week,
286         D. W. Smith, E. J. Letourneau, B. E. Saunders, D. G. Kilpatrick, H. S. Resnick, and C. L. Best

it would not significantly distort the predictive analyses. Of course, this does not eliminate the
problem of memory distortion, which must be considered a potential limitation of any retrospective
study.
   Another limitation of the present study is that the sample includes only women. While research
indicates that the great majority of child sexual abuse victims are female, increasing research
attention is being paid to male victims (Haskett, Marziano, & Dover, 1996). It must be acknowl-
edged that the results of this study may not be applicable to male victims, whose disclosure patterns
may be influenced by a different set of variables. Future studies should examine these relationships
among men.
   Finally, the majority of child rapes reported by women in this sample occurred prior to the large
scale child assault prevention education programs that were begun in the 1980’s (cf. Daro, 1996).
One of the main components of such programs is to teach children that assaults (including child
sexual abuse) are wrong and should be disclosed to responsible adults. This information may have
influenced (and may currently be influencing) young women’s disclosure patterns. Indeed, other
data from this sample indicate that younger women were more likely to report child rapes to legal
or child welfare authorities than were older women, although reporting rates were still quite low
among women under 30 (Saunders, Kilpatrick, Hanson, Resnick, & Walker, 1999). Whether this
difference is due to different attitudes toward disclosure or to other variables cannot be determined.
It must be acknowledged, however, that the patterns of disclosure identified in this sample of
women, most of whom were not exposed to child assault prevention education programs, might be
less descriptive of child rapes experienced by women who have been exposed to such programs,
although this remains an empirical question worthy of additional attention.
   Despite its limitations, this study demonstrates clearly that the large majority of women who
experience childhood rapes do not disclose these events to others soon after they occur. In fact, it
is possible that a large proportion of women may never tell about these experiences unless asked
specifically, as was done in the National Women’s Study. Nearly half of all women did not disclose
within 5 years of their rape. That only two variables, age at first/only rape and rape by a stranger,
were independently associated with disclosure within 1 month suggests that our understanding of
what leads some children to disclose and others to keep silent remains poor and requires continued
investigation.


                                                    REFERENCES

Arata, C. M. (1998). To tell or not to tell: Current functioning of child sexual abuse survivors who disclosed their
  victimization. Child Maltreatment, 3, 63–71.
Boyle, J. M. (1992). National women’s study: Final report on study methodology. Unpublished manuscript.
Bradburn, N. M., Rips, L. J., & Shevell, S. K. (1987). Answering autobiographical questions: The impact of memory and
  inference on surveys. Science, 236, 157–161.
Bradley, A. R., & Wood, J. M. (1996). How do children tell? The disclosure process in child sexual abuse. Child Abuse &
  Neglect, 20, 881– 891.
Browne, A., & Finkelhor, D. (1986). Impact of child sexual abuse: A review of the research. Psychological Bulletin, 99,
  66 –77.
Ceci, S. J., & Bruck, M. (1993). Suggestibility of the child witness: A historical review and synthesis. Psychological
  Bulletin, 113, 403– 439.
Daro, D. (1996). Preventing child abuse and neglect. In J. Briere, L. Berliner, J. A. Bulkley, C. Jenny, & T. Reid (Eds.),
  The APSAC handbook on child maltreatment (pp. 343–358). Thousand Oaks, CA: Sage.
Farrell, L. T. (1988). Factors that affect a victim’s self-disclosure in father-daughter incest. Child Welfare, 67, 462– 468.
Finkelhor, D. (1979). Sexually victimized children. New York: Free Press.
Goodman, G., & Bottoms, B. (1993). Child victims, child witnesses: Understanding and improving testimony. New York:
  Guilford Press.
Haskett, M. E., Marziano, B., & Dover, E. R. (1996). Absence of males in maltreatment research: A survey of recent
  literature. Child Abuse & Neglect, 12, 1175–1182.
Herman, J. (1981). Father-daughter incest. Cambridge, MA: Harvard University Press.
Kilpatrick, D. G., Saunders, B. E., Amick-McMullan, A., Best, C. L., Veronen, L., & Resnick, H. S. (1989). Victim and
                                                    Delay in disclosure                                                 287

  crime factors associated with the development of crime-related post-traumatic stress disorder. Behavior Therapy, 20,
  199 –214.
Kilpatrick, D. G., Saunders, B. E., Best, C. L., & Von, J. (1987). Criminal victimization: Lifetime prevalence, reporting to
  police, and psychological impact. Crime and Delinquency, 33, 479 – 489.
Lamb, S., & Edgar-Smith, S. (1994). Aspects of disclosure: Mediators of outcome of childhood sexual abuse. Journal of
  Interpersonal Violence, 9, 307–326.
Lawson, L., & Chaffin, M. (1992). False negatives in sexual abuse disclosure interviews: Incidence and influence of
  caretaker’s belief in abuse in cases of accidental abuse discovery by diagnosis of STD. Journal of Interpersonal Violence,
  7, 532–542.
Myers, J. E. B. (1992). Legal issues in child abuse and neglect. Newbury Park, CA: Sage.
Resnick, H. S., Kilpatrick, D. G., Dansky, B. S., Saunders, B. E., & Best, C. L. (1993). Prevalence of civilian trauma and
  posttraumatic stress disorder in representative national sample of women. Journal of Consulting and Clinical Psychology,
  61, 984 –991.
Roesler, T. A. (1994). Reactions to disclosure of childhood sexual abuse: The effect on adult symptoms. Journal of Nervous
  and Mental Disease, 182, 618 – 624.
Roesler, T. A., & Wind, T. W. (1994). Telling the secret: Adult women describe their disclosures of incest. Journal of
  Interpersonal Violence, 9, 327–338.
Russell, D. E. H. (1986) The secret trauma: Incest in the lives of girls and women. New York: Basic Books.
Saunders, B. E., Kilpatrick, D. G., Hanson, R. F., Resnick, H. S., & Walker, M. E. (1999). Prevalence, case characteristics,
  and long-term psychological correlates of child rape among women: A national survey. Child Maltreatment, 4, 187–200.
Sauzier, M. (1989). Disclosure of child sexual abuse: For better or for worse. Psychiatric Clinics of North America, 12,
  455– 469.
Sorenson, T., & Snow, B. (1991). How children tell: The process of disclosure in child sexual abuse. Child Welfare, 70,
  3–15.
Summit, R. C. (1983). The child sexual abuse accommodation syndrome. Child Abuse & Neglect, 7, 177–192.
Williams, L. M. (1994). Recall of childhood trauma: A prospective study of women’s memories of childhood sexual abuse.
  Journal of Consulting and Clinical Psychology, 62, 1167–1176.
Wyatt, G. E., & Newcomb, M. (1990). Internal and external mediators of women’s sexual abuse in childhood. Journal of
  Consulting and Clinical Psychology, 58, 758 –767.
Tab I
TEXAS FAMILY CODE
SECTION 32.005

EXAMINATION WITHOUT CONSENT OF ABUSE OR NEGLECT OF
CHILD.

(a) Except as provided by Subsection (c), a physician, dentist, or psychologist
    having reasonable grounds to believe that a child's physical or mental condition
    has been adversely affected by abuse or neglect may examine the child without
    the consent of the child, the child's parents, or other person authorized to
    consent to treatment under this subchapter.

(b) An examination under this section may include X-rays, blood tests,
    photographs, and penetration of tissue necessary to accomplish those tests.

(c) Unless consent is obtained as otherwise allowed by law, a physician, dentist, or
    psychologist may not examine a child:
      (1) 16 years of age or older who refuses to consent; or
      (2) for whom consent is prohibited by a court order.

(d) A physician, dentist, or psychologist examining a child under this section is
    not liable for damages except for damages resulting from the physician's or
    dentist's negligence.

Amended by Acts 1995, 74th Leg., ch. 20, Sec. 1, eff. April 20, 1995; Acts 1997,
75th Leg., ch. 575, Sec. 1, eff. Sept. 1, 1997.
Tab J
fo Whom It M~ Concam:



Thlt lwtar Is to Inform V011 of ttl• diY' and times thin Slem1 hlcab's vandmothl!l', Nancy
auk/Oft pld.d hl!l' up from out fac"tv· Stattln& fi'DI'ft January l. 2014, Mn lklitf011 plc;ked
S*ra JIICObt up on

Mcwl.ty "-Y 11. lGl4 11t 4:25 Pill
Tuad.ry ~ 14, 2014 al5!33 pm

W~J.1nwry :U.NI~               at 5;20pm

Tuacby FIOn&lry 4, ZO.l4 at S~ pm
w~ Ffiln!.-,          s, 2ctt• at 4;43""'


TUftdiiV F•IIN_., 11, 2014 at S:lO pm
Frlchly fe!Wary n. 2014at3:50 pm

M~ '~24, 2014at ~pm
W.dnesday F.tlnl.-, 26, 20U at 5:06 pm
    Gi~         Buitron Is woritJrw fOf' Sow Construction. This was his schedule for the
    followlnc c~m.




    President
t                 11111~     Olf

    rune.y        1/Wlt      ~10110pm

    "'.... *"' 1/Uil•        2~10«9-

    T~            ~          L«